Exhibit 10.1
 
 
EXECUTION VERSION
Deal CUSIP: 66681KAL6
Facility CUSIP: 66681KAM4
 
 
 

--------------------------------------------------------------------------------


 
CREDIT AGREEMENT


dated as of


August 17, 2018,


among


NORTHROP GRUMMAN CORPORATION,


NORTHROP GRUMMAN SYSTEMS CORPORATION,


The LENDERS Party Hereto


and


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 

--------------------------------------------------------------------------------

 
JPMORGAN CHASE BANK, N.A.,
WELLS FARGO SECURITIES, LLC
and
CITIBANK, N.A.,
as Joint Lead Arrangers and Joint Bookrunners


WELLS FARGO BANK, NATIONAL ASSOCIATION
and
CITIBANK, N.A.,
as Syndication Agents
 
 

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------



TABLE OF CONTENTS



 Page
ARTICLE I
Definitions
     
SECTION 1.01.
Defined Terms
1
SECTION 1.02.
Classification of Loans and Borrowings
24
SECTION 1.03.
Terms Generally
25
SECTION 1.04.
Accounting Terms; GAAP
25
SECTION 1.05.
Currency Translation
26
SECTION 1.06.
Unrestricted Subsidiaries
26
     
ARTICLE II
The Credits
     
SECTION 2.01.
Commitments
26
SECTION 2.02.
Loans and Borrowings
26
SECTION 2.03.
Requests for Revolving Borrowings
27
SECTION 2.04.
Competitive Bid Procedure
28
SECTION 2.05.
Letters of Credit
30
SECTION 2.06.
Funding of Borrowings
36
SECTION 2.07.
Interest Elections
37
SECTION 2.08.
Termination, Reduction and Increase of Commitments
38
SECTION 2.09.
Repayment of Loans; Evidence of Debt
40
SECTION 2.10.
Prepayment of Loans
41
SECTION 2.11.
Fees
42
SECTION 2.12.
Interest
43
SECTION 2.13.
Alternate Rate of Interest
44
SECTION 2.14.
Increased Costs
45
SECTION 2.15.
Break Funding Payments
46
SECTION 2.16.
Taxes
47
SECTION 2.17.
Payments Generally; Pro Rata Treatment; Sharing of Set offs
51
SECTION 2.18.
Mitigation Obligations; Replacement of Lenders
52
SECTION 2.19.
Defaulting Lenders
53
SECTION 2.20.
Extension of Maturity Date
55
     
ARTICLE III
Representations and Warranties
     
SECTION 3.01.
Organization; Powers
56
SECTION 3.02.
Authorization; Enforceability
57
SECTION 3.03.
Governmental Approvals; No Conflicts
57
SECTION 3.04.
Financial Condition; No Material Adverse Change
57
SECTION 3.05.
Properties
57
SECTION 3.06.
Litigation and Environmental Matters
58

 
i

--------------------------------------------------------------------------------

 
SECTION 3.07.
Investment and Holding Company Status
58
SECTION 3.08.
Taxes
58
SECTION 3.09.
ERISA
58
SECTION 3.10.
Disclosure
58
SECTION 3.11.
Use of Proceeds
59
SECTION 3.12.
Margin Stock
59
SECTION 3.13.
Anti-Corruption Laws and Sanctions
59
     
ARTICLE IV
Conditions
     
SECTION 4.01.
Effective Date
59
SECTION 4.02.
Each Credit Event
60
     
ARTICLE V
Affirmative Covenants
 
SECTION 5.01.
Financial Statements and Other Information
61
SECTION 5.02.
Notices of Material Events
62
SECTION 5.03.
Existence; Conduct of Business
62
SECTION 5.04.
Payment of Taxes
63
SECTION 5.05.
Insurance
63
SECTION 5.06.
Inspection Rights
63
SECTION 5.07.
Compliance with Laws
63
     
ARTICLE VI
Negative Covenants
     
SECTION 6.01.
Liens
64
SECTION 6.02.
Fundamental Changes
66
SECTION 6.03.
Consolidated Debt to Capitalization Ratio
67
SECTION 6.04.
Use of Proceeds
67
     
ARTICLE VII
Events of Default
     
ARTICLE VIII
The Administrative Agent
     
ARTICLE IX
Guarantee
     
SECTION 9.01.
Guarantee
73
SECTION 9.02.
Release of Guarantee
75


 
ii

--------------------------------------------------------------------------------



ARTICLE X
Miscellaneous
     
SECTION 10.01.
Notices
75
SECTION 10.02.
Waivers; Amendments
76
SECTION 10.03.
Expenses; Indemnity; Damage Waiver
78
SECTION 10.04.
Successors and Assigns
80
SECTION 10.05.
Survival
84
SECTION 10.06.
Counterparts; Integration; Effectiveness
84
SECTION 10.07.
Severability
85
SECTION 10.08.
No Reliance on Margin Stock
85
SECTION 10.09.
Governing Law; Jurisdiction; Consent to Service of Process
85
SECTION 10.10.
WAIVER OF JURY TRIAL
86
SECTION 10.11.
Headings
86
SECTION 10.12.
Confidentiality
86
SECTION 10.13.
Interest Rate Limitation
87
SECTION 10.14.
Conversion of Currencies
87
SECTION 10.15.
USA PATRIOT Act Notice
87
SECTION 10.16.
No Fiduciary Relationship
88
SECTION 10.17.
Non-Public Information
88
SECTION 10.18.
Markit Data
89
SECTION 10.19.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
90



SCHEDULES:
         
Schedule 2.01
–
Commitments
Schedule 2.05
–
LC Commitments



ANNEXES:
         
Annex I
–
Pricing Categories
     
EXHIBITS:
         
Exhibit A
–
Form of Assignment and Assumption
Exhibit B
–
Form of Borrowing Request
Exhibit C
–
Form of Confidentiality Agreement
Exhibit D
–
Form of Interest Election Request
Exhibit E
–
Form of Letter of Credit Application
Exhibit F-1
–
Form of U.S. Tax Certificate (For Foreign Lenders that are not Partnerships for
U.S. Federal Income Tax Purposes)
Exhibit F-2
–
Form of U.S. Tax Certificate (For Foreign Lenders that are Partnerships for U.S.
Federal Income Tax Purposes)
Exhibit F-3
–
Form of U.S. Tax Certificate (For Foreign Participants that are not Partnerships
for U.S. Federal Income Tax Purposes)
Exhibit F-4
–
Form of U.S. Tax Certificate (For Foreign Participants that are Partnerships for
U.S. Federal Income Tax Purposes)

 
iii

--------------------------------------------------------------------------------

 
CREDIT AGREEMENT dated as of August 17, 2018, among NORTHROP GRUMMAN
CORPORATION, a Delaware corporation, as Borrower; NORTHROP GRUMMAN SYSTEMS
CORPORATION, a Delaware corporation, as Guarantor; the LENDERS party hereto; and
JPMORGAN CHASE BANK, N.A., as Administrative Agent and an Issuing Bank.


W I T N E S S E T H:


WHEREAS, the Borrower has requested that the Lenders and the Issuing Banks make
extensions of credit to the Borrower in an aggregate principal amount not
exceeding $2,000,000,000 at any time outstanding; and


WHEREAS, the Lenders and the Issuing Banks have agreed to make such extensions
of credit to the Borrower on the terms and subject to the conditions set forth
herein.


NOW, THEREFORE, in consideration of the above premises and the agreements,
provisions and covenants contained herein, the Borrower, the Guarantor, each
Lender, each Issuing Bank and the Administrative Agent agree as follows:


ARTICLE I


DEFINITIONS


SECTION 1.01.     Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:


“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.


“Acquisition” means any transaction, or any series of related transactions, by
which the Borrower or any of its Subsidiaries (a) acquires assets comprising all
or substantially all of the assets of any Person or all or substantially all of
the assets of a division, business or operating unit or product line of any
Person or (b) acquires (in one transaction or as the most recent transaction in
a series of transactions) at least a majority (by percentage of voting power) of
the Equity Interests in any Person that have ordinary voting power for the
election of directors (or persons exercising comparable authority) (other than
Equity Interests having such power only by reason of the happening of a
contingency).


“Acquisition Indebtedness” means any Indebtedness of the Borrower or any
Subsidiary that has been incurred for the purpose of financing, in whole or in
part, an Acquisition and any related transactions (including for the purpose of
refinancing or replacing all or a portion of any related bridge facilities or
any pre-existing Indebtedness of the Persons or assets to be acquired); provided
that either (a) the release of the proceeds thereof to the Borrower and the
Subsidiaries is contingent upon the substantially simultaneous consummation of
such Acquisition (and, if the definitive agreement for such Acquisition is
terminated prior to the consummation of such Acquisition, or if such Acquisition
is otherwise not consummated by the date specified in the definitive
documentation evidencing, governing the rights of the holders of or otherwise
relating to such Indebtedness, then, in each case, such proceeds are, and
pursuant to the terms of such
 

--------------------------------------------------------------------------------

 
definitive documentation are required to be, promptly applied to satisfy and
discharge all obligations of the Borrower and the Subsidiaries in respect of
such Indebtedness) or (b) such Indebtedness contains a “special mandatory
redemption” provision (or a similar provision) if such Acquisition is not
consummated by the date specified in the definitive documentation evidencing,
governing the rights of the holders of or otherwise relating to such
Indebtedness (and, if the definitive agreement for such Acquisition is
terminated prior to the consummation of such Acquisition or such Acquisition is
otherwise not consummated by the date so specified, such Indebtedness is, and
pursuant to such “special mandatory redemption” (or similar) provision is
required to be, redeemed or otherwise satisfied and discharged within 90 days of
such termination or such specified date, as the case may be).


“Additional Commitment Lender” has the meaning assigned to such term in
Section 2.20(c).


“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.


“Administrative Agent” means JPMorgan, in its capacity as administrative agent
for the Lenders hereunder, or any successor thereto appointed in accordance with
Article VIII.


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.


“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.


“Agreement” means this Credit Agreement (including the Schedules and Exhibits
hereto), as amended, restated, amended and restated, supplemented or otherwise
modified from time to time.


“Agreement Currency” has the meaning assigned to such term in Section 10.14(b).


“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% per annum and (c) the LIBO Rate that would be calculated
as of such day (or if such day is not a Business Day, the immediately preceding
Business Day) in respect of a proposed Eurodollar Loan with a one-month Interest
Period plus 1% per annum.  Any change in the Alternate Base Rate due to a change
in the Prime Rate, the NYFRB Rate or the LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the LIBO Rate, respectively.  If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 2.13, then the Alternate Base
Rate shall be the greater of clause (a) and (b) above and shall be determined
without reference to clause (c) above; provided that, in such case, the
Alternate Base Rate shall not be less than 1% per annum.


“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977 and the United Kingdom Bribery Act 2010, in each case, as amended, and
other similar laws,
 
2

--------------------------------------------------------------------------------



rules and regulations of the United States, the United Kingdom, the European
Union and any European Union member state that are applicable to the Borrower or
any Subsidiary from time to time concerning or relating to bribery or
corruption.


“Applicable Commitment Fee Rate” means at any time the applicable rate per annum
set forth on Annex I under the caption “Commitment Fee Rate” based on the
Pricing Category of the Applicable Index Debt on such date.


“Applicable Creditor” has the meaning assigned to such term in Section 10.14(b).


“Applicable Index Debt” means, at any date of determination, (a) prior to the
release of the Guarantor and the receipt of a written notification by the
Administrative Agent (which shall be in a form reasonably acceptable to the
Administrative Agent) from the Borrower of such release, whichever of (i) the
Borrower’s Index Debt and (ii) the Guarantor’s Index Debt is in the superior
(i.e., the numerically lower) Pricing Category, and (b) after the release of the
Guarantor and the receipt of such notification, the Borrower’s Index Debt.


“Applicable LC Participation Fee Rate” means, at any time, (a) in the case of
any Financial Letter of Credit, the Credit Default Swap Spread, provided that
the Applicable LC Participation Fee Rate shall in no event be less than the
Minimum Applicable LC Participation Fee Rate or higher than the Maximum
Applicable LC Participation Fee Rate, and (b) in the case of any Performance
Letter of Credit, 75% of the Applicable LC Participation Fee Rate that would be
in effect under clause (a) above for a Financial Letter of Credit, provided that
the Applicable LC Participation Fee Rate shall in no event be less than the
Minimum Applicable LC Participation Fee Rate or higher than the Maximum
Applicable LC Participation Fee Rate; provided further that if the Credit
Default Swap Spread shall be unavailable, the Applicable LC Participation Fee
Rate shall be determined as provided in the definition of “Credit Default Swap
Spread”.


“Applicable Margin” means, at any time, (a) in the case of any Eurodollar Loan,
(i) prior to the applicable Maturity Date, the Credit Default Swap Spread, but
in no event less than the Minimum Applicable LIBOR Margin or higher than the
Maximum Applicable LIBOR Margin and (ii) on and after the applicable Maturity
Date, the Maximum Applicable LIBOR Margin, and (b) in the case of any ABR Loan,
(i) prior to the applicable Maturity Date, the Credit Default Swap Spread, but
in no event less than the Minimum Applicable LIBOR Margin or higher than the
Maximum Applicable LIBOR Margin, minus 1% per annum, and (ii) on and after the
applicable Maturity Date, the Maximum Applicable LIBOR Margin minus 1% per
annum, but in no event less than 0% per annum; provided that if the Credit
Default Swap Spread shall be unavailable, the Applicable Margin shall, prior to
the applicable Maturity Date, be determined as provided in the definition of
“Credit Default Swap Spread”.


“Applicable Percentage” means, at any time with respect to any Lender, the
percentage of the total Commitments represented by such Lender’s Commitment at
such time.  If all the Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Commitments most recently in
effect, giving effect to any assignments.


“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the
 
3

--------------------------------------------------------------------------------


ordinary course of its business and that is administered or managed by a Lender,
an Affiliate of a Lender or an entity or an Affiliate of an entity that
administers or manages a Lender, and which has the operational capability to
administer revolving credits of the type contemplated by this Agreement, or
which has an arrangement with the related Lender for the performance of its
obligations hereunder.


“Arranger” means JPMorgan, Wells Fargo Securities, LLC and Citibank, N.A., in
their capacities as the joint lead arrangers and joint bookrunners for the
credit facility established hereunder.


“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any Person whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent and the
Borrower.


“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.


“Backstopped Letter of Credit” has the meaning assigned to such term in Section
2.05(c).


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time that is described in the EU Bail-In Legislation Schedule.


“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in,
any such proceeding or appointment; provided that a Bankruptcy Event shall not
result solely by virtue of any ownership interest, or the acquisition of any
ownership interest, in such Person by a Governmental Authority so long as such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any agreements made by such Person.


“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations  or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.
 
4

--------------------------------------------------------------------------------

 
“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.


“Borrower” means Northrop Grumman Corporation, a Delaware corporation, and its
successors and permitted assigns.


“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect or (b) a Competitive Loan or group of
Competitive Loans of the same Type made on the same date and as to which a
single Interest Period is in effect.


“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03, which shall be in the form of Exhibit B or any
other form approved by the Administrative Agent and the Borrower.


“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in US Dollar deposits in the London interbank market.


“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP (subject to Section 1.04), and the
amount of such obligations shall be the capitalized amount thereof determined in
accordance with GAAP (subject to Section 1.04).


“Capital Markets Debt” means, as of each date of determination, indebtedness for
borrowed money or evidenced by bonds, notes, debentures or similar instruments
existing as of such date (other than any such Indebtedness created under the
Loan Documents), in an aggregate principal amount exceeding $500,000,000, that
is owed to financial institutions or institutional investors.


“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the Securities and Exchange
Commission thereunder as in effect on the date hereof) of Equity Interests
representing more than 50% of the aggregate ordinary voting power represented by
the issued and outstanding Equity Interests of the Borrower or (b) occupation of
a majority of the seats (other than vacant seats) on the board of directors of
the Borrower by Persons who were not Continuing Directors.


“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or any Issuing Bank (or,
for purposes of Section 2.14(b), by any lending office of such Lender or by such
Lender’s or such Issuing Bank’s holding company, if any) with any request, rule,
guideline or directive (whether or not having the force of law) of any
 
5

--------------------------------------------------------------------------------



Governmental Authority made or issued after the date of this Agreement; provided
that, notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules guidelines or directives concerning capital adequacy promulgated by the
Bank for International Settlements, the Basel Committee on Banking Regulations
and Supervisory Practices (or any successor similar authority) or the United
States financial regulatory authorities, in each case pursuant to Basel III,
shall in each case be deemed to be a “Change in Law”, whether enacted, adopted,
promulgated or issued before or after the date of this Agreement.


“Charges” has the meaning assigned to such term in Section 10.13.


“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Competitive
Loans.


“Code” means the Internal Revenue Code of 1986, as amended from time to time.


“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit
hereunder, expressed as an amount representing the maximum aggregate amount of
such Lender’s Revolving Credit Exposure hereunder, as such commitment may be
(a) reduced or increased from time to time pursuant to Section 2.08 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 10.04.  The initial amount of each Lender’s
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption or
the documentation referred to in Section 2.08(d) pursuant to which such Lender
shall have assumed or extended its Commitment, as applicable.  The aggregate
amount of the Lenders’ Commitments as of the Effective Date is $2,000,000,000.


“Competitive Bid” means an offer by a Lender to make a Competitive Loan in
accordance with Section 2.04.


“Competitive Bid Rate” means, with respect to any Competitive Bid, the Margin or
the Fixed Rate, as applicable, offered by the Lender making such Competitive
Bid.


“Competitive Bid Request” means a request by the Borrower for Competitive Bids
in accordance with Section 2.04.


“Competitive Loan” means a Loan made pursuant to Section 2.04.


“Confidentiality Agreement” means a confidentiality agreement in the form of
Exhibit C.


“Consolidated Assets” means, at any time, the total assets of the Borrower and
the Subsidiaries at such time, as determined on a consolidated basis in
accordance with GAAP.


“Consolidated Debt” means, as of any date of determination and without
duplication, all indebtedness for borrowed money and Capital Lease Obligations
reported as indebtedness on the consolidated statement of financial position of
the Borrower and its
 
6

--------------------------------------------------------------------------------



Subsidiaries prepared as of such date of determination, plus all indebtedness
for borrowed money and Capital Lease Obligations incurred by third parties and
guaranteed by the Borrower or a Subsidiary not otherwise reported as
indebtedness on such consolidated statement of financial position; provided
that, for purposes of determining Consolidated Debt, at any time after the
definitive agreement for any Acquisition in which the aggregate consideration
payable by the Borrower and its Subsidiaries has a fair value of $100,000,000 or
more shall have been executed, any Acquisition Indebtedness with respect to such
Acquisition shall, unless such Acquisition shall have been consummated, be
disregarded.


“Consolidated Net Tangible Assets” means, at any time, the Consolidated Assets
at such time, after deducting therefrom (a) all current liabilities, except for
(i) notes and loans payable, (ii) current maturities of long-term debt, (iii)
current maturities of obligations under capital leases and (iv) deferred income
taxes, and (b) all goodwill, tradenames, trademarks, patents, unamortized debt
discount and expenses and other like intangibles, in each case, of the Borrower
and its Subsidiaries, all as determined on a consolidated basis in accordance
with GAAP.


“Continuing Director” means, with respect to any Person as of any date of
determination, any member of the board of directors of such Person who (a) was a
member of such board of directors on the Effective Date or (b) was nominated for
election or elected to such board of directors with the approval of a majority
of the Continuing Directors who were members of such board at the time of such
nomination or election, in each case either by specific vote or by approval of a
proxy statement issued by the Borrower on behalf of its entire board of
directors in which such individual is named as a nominee for director.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlled” has a correlative meaning thereto.


“Credit Default Swap Spread” means, at any time with respect to any Revolving
Loan or Letter of Credit, the credit default swap spread for the Applicable
Index Debt, determined as of the close of business on the Business Day
immediately preceding the most recent Determination Date applicable to such
Revolving Loan or Letter of Credit, as reported by Markit and interpolated to
the latest Maturity Date based on Markit Data; provided that if the latest
Maturity Date will occur in less than one year, the Credit Default Swap Spread
shall be based on the credit default swap spread reported for a period of one
year.  The Credit Default Swap Spread so determined with respect to any
Revolving Loan or Letter of Credit shall become effective on the date such
Revolving Loan is made or such Letter of Credit issued or the day immediately
following the most recent applicable Determination Date therefor, as the case
may be, and shall remain in effect through and including the next Determination
Date.  If at any applicable Determination Date the Credit Default Swap Spread is
unavailable, the Borrower and the Lenders shall negotiate in good faith (for a
period of up to 30 days after such Determination Date (such 30-day period, the
“Negotiation Period”)) to agree on an alternative method for establishing the
Applicable Margin for Eurodollar Loans and ABR loans and the Applicable LC
Participation Fee Rate for Letters of Credit. The Applicable Margin for
Eurodollar Loans and ABR Loans and the Applicable LC Participation Fee Rate for
Letters of Credit at any date of determination thereof during the Negotiation
Period shall be based upon the then most recently available quote of the Credit
Default Swap Spread.  If no such alternative method is agreed upon during the
Negotiation
 
7

--------------------------------------------------------------------------------



Period, then, at all times prior to the Maturity Date, (a) the Applicable Margin
at any date of determination subsequent to the end of the Negotiation Period
shall be (i) in the case of Eurodollar Loans, 75% of the Maximum Applicable
LIBOR Margin, and (ii) in the case of ABR Loans, 75% of the Maximum Applicable
LIBOR Margin minus 1.00% per annum (but in no event less than zero) and (b) the
Applicable LC Participation Fee Rate at any date of determination subsequent to
the end of the Negotiation Period shall be (i) in the case of a Financial Letter
of Credit, 75% of the Maximum Applicable LC Participation Fee Rate with respect
to Financial Letters of Credit, and (ii) in the case of a Performance Letter of
Credit, 75% of the Maximum Applicable LC Participation Fee Rate with respect to
Performance Letters of Credit.


“Data Provider” has the meaning assigned to such term in Section 10.18(c).


“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.


“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, (i) to fund any portion of its
Loans, (ii) to fund any portion of its participations in Letters of Credit or
(iii) to pay to any Lender Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified in such writing, including, if applicable, by reference to a specific
Default) has not been satisfied, (b) has notified the Borrower or any Lender
Party in writing, or has made a public statement, to the effect that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified in such writing, including, if applicable, by reference
to a specific Default) to funding a Loan cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by the Administrative Agent or an Issuing Bank
made in good faith, to provide a certification in writing from an authorized
officer of such Lender that it will comply with its obligations to fund
prospective Loans and participations in then outstanding Letters of Credit;
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon receipt by the Administrative Agent and, if the request has been
made by an Issuing Bank, the applicable Issuing Bank of such certification,
which shall be in form and substance reasonably satisfactory to the
Administrative Agent and, if the request has been made by an Issuing Bank, the
applicable Issuing Bank, (d)(i) has, or has a direct or indirect parent company
that has, become the subject of a Bankruptcy Event, (ii) had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or a
custodian appointed for it or (iii) has taken any action in furtherance of, or
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender by
a Governmental Authority, or (e) has become the subject of a Bail-In Action.


“Designated Foreign Currency” means any foreign currency that is freely traded
and exchangeable into US Dollars.
 
8

--------------------------------------------------------------------------------

 
“Designated Users” has the meaning assigned to such term in Section 10.18(a).


“Determination Date” means (a) in the case of any Eurodollar Loan, the second
Business Day prior to the borrowing of such Loan and, if applicable, the last
Business Day prior to the continuation of such Loan for an additional Interest
Period, provided that, in the case of any Eurodollar Loan having an Interest
Period of greater than three months, the last Business Day prior to each
three-month period succeeding the initial three-month period shall also be a
Determination Date, (b) in the case of any ABR Loan, the date of an initial
borrowing of any ABR Loans (prior to which no ABR Loans were outstanding) and
thereafter the first Business Day of each calendar quarter so long as any ABR
Loans are outstanding and (c) as to any Letter of Credit, the Effective Date and
thereafter the first Business Day of each succeeding calendar quarter.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of any Person described in clause (a) above or (c) any entity
established in an EEA Member Country that is a subsidiary of any Person
described in clause (a) or (b) above and is subject to consolidated supervision
with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.


“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“Effective Date” means the date on which the conditions precedent set forth in
Section 4.01 shall be satisfied or waived, which date is acknowledged to be
August 17, 2018.


“Electronic Transmission” means facsimile (other than when such term is used in
respect of notices or other communications to the Borrower, the Guarantor or any
other Subsidiary) or e-mail.


“Environmental Laws” means all applicable laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, the management, release or threatened release of any Hazardous
Material or to health and safety matters.


“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest (other than, prior to the date of such conversion, Indebtedness
that is convertible into any such Equity Interests).


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
9

--------------------------------------------------------------------------------

 
“ERISA Group” means the Borrower and (a) all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control that, together with the Borrower, are treated as a single
employer under Section 414(b), (c), (m) or (o) of the Code and (b) any entity,
whether or not incorporated, that is under common control with the Borrower
within the meaning of Section 4001(a)(14) of ERISA.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate (or, in the case of a
Competitive Loan or Competitive Borrowing, the LIBO Rate).


“Events of Default” has the meaning assigned to such term in Article VII.


“Exchange Act” means the United States Securities Exchange Act of 1934.


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
the Administrative Agent, any Lender, any Issuing Bank or any other recipient of
any payment to be made by or on account of any obligation of the Borrower or the
Guarantor hereunder, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or the
jurisdiction that is a member of a supra-national body imposing such Tax or any
political subdivision of the jurisdiction imposing such Tax) or (ii) that are
Other Connection Taxes, (b) in the case of a Lender, U.S. Federal withholding
Taxes imposed on amounts payable to or for the account of such Lender with
respect to an applicable interest in a Loan or Commitment pursuant to a law in
effect on the date on which (i) such Lender acquires such interest in the Loan
or Commitment (other than pursuant to an assignment request by the Borrower
under Section 2.18(b) or 10.02(c)) or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 2.16,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender acquired the applicable interest in such Loan or
Commitment or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to such Recipient’s failure to comply with Section
2.16(f) and (d) any U.S. Federal withholding Taxes imposed under FATCA.


“Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement, dated as of July 8, 2015, among the Borrower, the Guarantor, the
lenders party thereto and JPMorgan, as administrative agent.


“Existing Credit Agreement Refinancing” means the payment in full of all
principal, interest, fees and other amounts due or outstanding under the
Existing Credit Agreement and the termination of all commitments thereunder and
discharge or release of the guarantee thereunder.
 
10

--------------------------------------------------------------------------------

 
“Existing Letter of Credit” means any letter of credit that is issued by any
Issuing Bank for the account of the Borrower or any Subsidiary and, subject to
compliance with the requirements set forth in Section 2.05 as to the maximum LC
Exposure and expiration of Letters of Credit, is designated as an Existing
Letter of Credit by written notice thereof by the Borrower and such Issuing Bank
to the Administrative Agent (which notice shall contain a representation and
warranty by the Borrower as of the date thereof that the conditions precedent
set forth in Sections 4.02(a) and 4.02(b) shall be satisfied immediately after
giving effect to such designation).


“Existing Maturity Date” has the meaning assigned to such term in
Section 2.20(a).


“Extending Lender” has the meaning assigned to such term in Section 2.20(b).


“Extension Date” has the meaning assigned to such term in Section 2.20(d).


“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any intergovernmental agreements
in respect thereof (and any legislation, regulations or other official guidance
pursuant to, or in respect of, such intergovernmental agreements).


“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depository institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding business day by the
NYFRB as the federal funds effective rate; provided that if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
the purposes of this Agreement.


“Financial Letter of Credit” means a Letter of Credit that is not a Performance
Letter of Credit.


“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, assistant treasurer or controller of the Borrower.


“Fixed Rate” means, with respect to any Competitive Loan (other than a
Eurodollar Competitive Loan), the fixed rate of interest per annum specified by
the Lender making such Competitive Loan in its related Competitive Bid.


“Fixed Rate Loan” means a Competitive Loan bearing interest at a Fixed Rate.


“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located.  For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.


“Funded Debt” means any indebtedness for borrowed money (other than Loans and
Letters of Credit under this Agreement) of the Borrower and/or one or more of
its Restricted Subsidiaries.
11

--------------------------------------------------------------------------------

 
“GAAP” means generally accepted accounting principles in the United States of
America, applied in accordance with Section 1.04.


“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national body exercising such powers or functions, such as the
European Union or the European Central Bank).


“Guarantor” means Northrop Grumman Systems Corporation, a Delaware corporation
and a direct wholly owned subsidiary of the Borrower, and its permitted
successors.


“Hazardous Material” means all explosive or radioactive substances or wastes and
all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.


“Increase Effective Date” has the meaning assigned to such term in Section
2.08(d).


“Increasing Lender” has the meaning assigned to such term in Section 2.08(d).


“Indebtedness” means, for any Person, indebtedness for borrowed money and
Capital Lease Obligations reported as indebtedness on the consolidated statement
of financial position of such Person and its consolidated subsidiaries, plus all
indebtedness for borrowed money and Capital Lease Obligations incurred by third
parties and guaranteed by such Person or any of its consolidated subsidiaries
not otherwise reported as indebtedness on such consolidated statement of
financial position.


“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under this Agreement and (b) to the extent not otherwise described in
clause (a), Other Taxes.


“Indemnitee” has the meaning assigned to such term in Section 10.03(b).


“Index Debt” means senior, unsecured long-term indebtedness for borrowed money
that does not have the benefit of any guarantee or other credit enhancement
(other than (a) in the case of indebtedness of the Guarantor, a guarantee by the
Borrower or (b) in the case of indebtedness of the Borrower, but only prior to
the release of the guarantee set forth in Article IX, a guarantee by the
Guarantor).


“Initial Revolving Borrowing” has the meaning assigned to such term in Section
2.08(d).


“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.07, which shall be
in the form of Exhibit D or any other form approved by the Administrative Agent
and the Borrower.
 
12

--------------------------------------------------------------------------------

 
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period and (c) with respect to any Fixed Rate
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Fixed Rate Borrowing with an Interest
Period of more than 90 days’ duration (unless otherwise specified in the
applicable Competitive Bid Request), each day prior to the last day of such
Interest Period that occurs at intervals of 90 days’ duration after the first
day of such Interest Period, and any other dates that are specified in the
applicable Competitive Bid Request as Interest Payment Dates with respect to
such Borrowing.


“Interest Period” means (a) with respect to any Eurodollar Revolving Borrowing,
the period commencing on the date of such Borrowing and ending one week
thereafter or on the numerically corresponding day in the calendar month that is
one, two, three or six months thereafter, or any other period agreed to by the
Borrower and each applicable Lender, as the Borrower may elect, (b) with respect
to any Eurodollar Competitive Borrowing, the period commencing on the date of
such Borrowing and ending one week thereafter or on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, or any other period agreed to by the Borrower and each advancing
Lender, as the Borrower may elect, and (c) with respect to any Fixed Rate
Borrowing, the period (which shall not be less than 7 days or more than 360
days) commencing on the date of such Borrowing and ending on the date specified
in the applicable Competitive Bid Request; provided that (i) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless, in the case of a
Eurodollar Borrowing only, such next succeeding Business Day would fall in the
next calendar month, in which case such Interest Period shall end on the
preceding Business Day and (ii) any Interest Period (other than an Interest
Period of one week) pertaining to a Eurodollar Borrowing that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period.  For purposes hereof, the date of a Borrowing initially shall
be the date on which such Borrowing is made and, in the case of a Revolving
Borrowing, thereafter shall be the effective date of the most recent conversion
or continuation of such Borrowing.


“Interpolated Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.


“IRS” means the United States Internal Revenue Service.


“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).


“Issuing Bank” means Wells Fargo Bank, National Association, JPMorgan, Citibank,
N.A. and each other Person that shall have become an Issuing Bank hereunder as
provided in Section 2.05(i), in each case in its capacity as an issuer of
Letters of Credit hereunder
 
13

--------------------------------------------------------------------------------



(other than any Person that shall have ceased to be an Issuing Bank as provided
in Section 2.05(j)).  Each Issuing Bank may, in its discretion, arrange for one
or more Letters of Credit to be issued by its Affiliates (provided that the
identity and creditworthiness of the Affiliate is reasonably acceptable to the
Borrower), in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate (it being
agreed that such Issuing Bank shall, or shall cause such Affiliate to, comply
with the requirements of Section 2.05 with respect to such Letters of Credit).


“Issuing Bank Agreement” has the meaning assigned to such term in
Section 2.05(i).


“JPMorgan” means JPMorgan Chase Bank, N.A. and its successors.


“Judgment Currency” has the meaning assigned to such term in Section 10.14(b).


“LC Commitment” means, with respect to each Issuing Bank, the maximum permitted
amount of the LC Exposure that may be attributable to Letters of Credit issued
by such Issuing Bank.  The amount of each Issuing Bank’s LC Commitment is set
forth on Schedule 2.05, or in such Issuing Bank’s Issuing Bank Agreement or, in
each case, is such other maximum amount as may have been agreed in writing (and
notified in writing to the Administrative Agent) by such Issuing Bank and the
Borrower.


“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.


“LC Exchange Rate” means, on any day, with respect to US Dollars in relation to
any Designated Foreign Currency, the rate at which US Dollars may be exchanged
into such currency, as set forth at approximately 12:00 noon, New York City
time, on such day on the applicable Reuters World Currency Page.  In the event
that any such rate does not appear on the applicable Reuters World Currency
Page, the LC Exchange Rate shall be determined by reference to such other
publicly available service for displaying exchange rates as may be agreed upon
by the Administrative Agent and the Borrower or, in the absence of such
agreement, such LC Exchange Rate shall instead be the spot rate of exchange of
the Administrative Agent, at or about 11:00 a.m., London time, on such date for
the purchase of such Designated Foreign Currency with US Dollars for delivery
two Business Days later; provided that if at the time of any such determination,
for any reason, no such spot rate is being quoted, the Administrative Agent,
after consultation with the Borrower, may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.


“LC Exposure” means, at any time, the sum of (a) the aggregate of the US Dollar
Equivalents of the undrawn amounts of all outstanding Letters of Credit at such
time plus (b) the aggregate of the US Dollar Equivalents of all LC Disbursements
that have not yet been reimbursed by or on behalf of the Borrower at such time
(determined as provided in Section 2.05 as of the applicable LC Participation
Calculation Dates in the case of LC Disbursements in respect of which the
Borrower’s reimbursement obligations have been converted to US Dollar amounts in
accordance with such Section).  The LC Exposure of any Lender at any time shall
be its Applicable
 
14

--------------------------------------------------------------------------------



Percentage of the total LC Exposure at such time, adjusted to give effect to any
reallocation under Section 2.19(a)(iii) of the LC Exposure of Defaulting Lenders
in effect at such time.


“LC Participation Calculation Date” means, with respect to any LC Disbursement
or any refund of a reimbursement payment made by any Issuing Bank to the
Borrower, in each case, in a currency other than US Dollars (a) the date on
which the applicable Issuing Bank shall advise the Administrative Agent that it
purchased with US Dollars the currency used to make such LC Disbursement or
refund, or (b) if such Issuing Bank shall not advise the Administrative Agent
that it made such a purchase, the date on which such LC Disbursement or refund
is made.


“Lender Notice Date” has the meaning assigned to such term in Section 2.20(b).


“Lender Party” means the Administrative Agent, the Issuing Banks and each other
Lender.


“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption in
compliance with Section 10.04 or the documentation referred to in Section
2.08(d), other than any such Person that ceases to be a party hereto pursuant to
an Assignment and Assumption.


“Letter of Credit” means each Existing Letter of Credit and any other letter of
credit issued pursuant to this Agreement, other than any such letter of credit
that shall have ceased to be a “Letter of Credit” outstanding hereunder pursuant
to Section 10.05.


“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the London interbank offered rate as administered by the ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for Dollars for a period equal in length to such Interest Period as
displayed on the Reuters Screen that displays such rate (currently page LIBOR01)
(or, in the event such rate does not appear on a Reuters screen, on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion) (any such rate being referred to as the “Screen Rate”) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period; provided that if the Screen Rate shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.  In the event the Screen Rate is not available at such time for such
Interest Period (an “Impacted Interest Period”) with respect to Dollars, then
the LIBO Rate shall be the Interpolated Rate at such time.  “Interpolated Rate”
means, at any time, the rate per annum determined by the Administrative Agent
(which determination shall be conclusive and binding absent manifest error) to
be equal to the rate that results from interpolating on a linear basis between
(a) the Screen Rate for the longest period (for which a Screen Rate is available
in Dollars) that is shorter than the Impacted Interest Period and (b) the Screen
Rate for the shortest period (for which a Screen Rate is available for Dollars)
that exceeds the Impacted Interest Period, in each case, at such time, provided
that if the Interpolated Rate shall be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement.


“Lien” means, with respect to any asset, any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset.
 
15

--------------------------------------------------------------------------------

 
“Loan Documents” means this Agreement and other than for purposes of Section
10.02, any Issuing Bank Agreement, any agreement between the Borrower and any
Issuing Bank regarding such Issuing Bank’s LC Commitment and each promissory
note executed and delivered by the Borrower under Section 2.09(e) (if any).


“Loan Parties” means the Borrower and the Guarantor (but, in the case of the
Guarantor, only for so long as the Guarantor has not been released from the
guarantee contained in Section 9.01 pursuant to Section 9.02 or Section 10.14).


“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement, and for the avoidance of doubt, includes Competitive Loans.


“Margin” means, with respect to any Eurodollar Competitive Loan, the marginal
rate of interest, if any, to be added to or subtracted from the LIBO Rate to
determine the rate of interest applicable to such Loan, as specified by the
Lender making such Loan in its related Competitive Bid.


“Margin Stock” has the meaning ascribed to such term in Regulation U issued by
the Board of Governors.


“Markit” means Markit Group Limited or any successor thereto.


“Markit Data” has the meaning assigned to such term in Section 10.18(a).


“Material Adverse Effect” means a material adverse effect (a) on the ability of
the Loan Parties to perform their obligations under this Agreement, (b) on the
validity or enforceability of this Agreement or (c) on the rights and remedies
of the Lenders and the Administrative Agent under this Agreement, taken as a
whole.


“Maturity Date” means August 17, 2023, as such date may be extended by any or
all Lenders pursuant to Section 2.20 or otherwise.  In the event of any such
extension by some, but less than all, Lenders, resulting in two or more Maturity
Dates for different groups of Lenders, references herein to the Maturity Date
shall be construed to refer to the applicable Maturity Date for each relevant
group of Lenders.


“Maximum Applicable LC Participation Fee Rate” means, on any date, with respect
to any Financial Letter of Credit or Performance Letter of Credit, the
applicable rate per annum set forth on Annex I under the caption “Maximum
Applicable LC Participation Fee Rate” for Financial Letters of Credit or
Performance Letters of Credit, as the case may be, based on the Pricing Category
of the Applicable Index Debt on such date.


“Maximum Applicable LIBOR Margin” means, at any time, with respect to any
Eurodollar Revolving Loan, the applicable rate per annum set forth on Annex I
under the caption “Maximum Applicable LIBOR Margin” based on the Pricing
Category of the Applicable Index Debt on such date.


“Maximum Rate” has the meaning assigned to such term in Section 10.13.
 
16

--------------------------------------------------------------------------------

 
“Minimum Applicable LC Participation Fee Rate” means, on any date, with respect
to any Financial Letter of Credit or Performance Letter of Credit, the
applicable rate per annum set forth on Annex I under the caption “Minimum
Applicable LC Participation Fee Rate” for Financial Letters of Credit or
Performance Letters of Credit, as the case may be, based on the Pricing Category
of the Applicable Index Debt on such date.


“Minimum Applicable LIBOR Margin” means, at any time, with respect to any
Eurodollar Revolving Loan, the applicable rate per annum set forth on Annex I
under the caption “Minimum Applicable LIBOR Margin” based on the Pricing
Category of the Applicable Index Debt on such date.


“MNPI” means material information concerning the Borrower and the Subsidiaries
and their securities that has not been disseminated in a manner making it
available to investors generally, within the meaning of Regulation FD under the
Securities Act and the Exchange Act.


“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA.


“Non-Consenting Lender” has the meaning assigned to such term in
Section 10.02(c).


“Non-Defaulting Lender” means, at any time, any Lender that is not a Defaulting
Lender at such time.


“Non-Extending Lender” has the meaning assigned to such term in Section 2.20(b).


“NYFRB” means the Federal Reserve Bank of New York.


“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day; provided that if both such rates are not published for any day that is
a Business Day, the term “NYFRB Rate” means the rate quoted for such day for a
federal funds transaction at 11:00 a.m., New York City time, on such day
received by the Administrative Agent from a Federal funds broker of recognized
standing selected by it; provided that if the NYFRB Rate shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement.


“Obligations” means (a) the principal of and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Loans, (b) each payment required to be made by the Borrower
under this Agreement in respect of any Letter of Credit, including payments in
respect of reimbursement of disbursements, interest thereon and obligations to
provide cash collateral, and (c) all other monetary obligations, including fees,
costs, expenses and indemnities, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding), of the Loan
Parties under this Agreement.
 
17

--------------------------------------------------------------------------------

 
“Other Connection Taxes” means, with respect to the Administrative Agent, any
Lender, any Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower or the Guarantor hereunder, Taxes
imposed as a result of a present or former connection between such recipient and
the jurisdiction imposing such Tax or the jurisdiction that is a member of a
supra-national body imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced this
Agreement or any promissory note delivered pursuant to Section 2.09(e), or sold
or assigned an interest in any Loan or this Agreement or any promissory note
delivered pursuant to Section 2.09(e)).


“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.18(b) or 10.02(c)).


“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding business day by the NYFRB as an Overnight
Bank Funding Rate (from and after such date as the NYFRB shall commence to
publish such composite rate).


“Participant” has the meaning assigned to such term in Section 10.04(c)(i).


“Participant Register” has the meaning assigned to such term in Section
10.04(c)(i).


“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.


“Performance Letter of Credit” means a Letter of Credit that constitutes a
“performance-based standby letter of credit” as defined in 12 CFR Pt. 3, App. A.


“Permitted Encumbrances” means:


(a)          Liens imposed by law for Taxes that are not yet overdue by more
than 60 days, or remain payable without penalty, or are being contested in good
faith and by proper proceedings;


(b)          carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
construction contractors’ and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 60 days (or, if such obligations are more than 60 days overdue, are
unfiled (or if filed have been discharged or stayed) and no other action has
been taken to enforce such Liens) or are being contested in good faith and by
proper proceedings;
 
18

--------------------------------------------------------------------------------

 
(c)           pledges and deposits made (i) in the ordinary course of business
in compliance with workers’ compensation, unemployment insurance or premiums
related thereto and other social security laws, pension obligations, vacation
pay, health, disability or other employee benefits and (ii) in respect of
letters of credit, bank guarantees or similar instruments issued for the account
of the Borrower or any Subsidiary in the ordinary course of business supporting
obligations of the type set forth in clause (i) above;


(d)         pledges and deposits made (i) to secure the performance of bids,
tenders, trade contracts, governmental contracts, leases, statutory obligations
(other than any obligation imposed pursuant to Section 430(k) of the Code or
Sections 303(k) or 4068 of ERISA), surety, stay, customs  and appeal bonds,
performance and return-of-money bonds, completion guarantees and other
obligations of a like nature (including those to secure health, safety and
environmental obligations), in each case in the ordinary course of business and
(ii) in respect of letters of credit, bank guarantees or similar instruments
issued for the account of the Borrower or any Subsidiary in the ordinary course
of business supporting obligations of the type set forth in clause (i) above;


(e)           judgment liens in respect of judgments that do not constitute an
Event of Default under clause (k) of Article VII;


(f)            survey exceptions, easements, zoning restrictions, rights-of-way,
encroachments, protrusions and similar encumbrances on real property and minor
title defects and clouds on title imposed by law or arising in the ordinary
course of business that do not in the aggregate materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower and the Restricted Subsidiaries, taken as a whole;


(g)           any zoning or similar law or right reserved to or vested in any
Governmental Authority to control or regulate the use of any real property that
does not materially interfere with the ordinary conduct of business of the
Borrower and the Restricted Subsidiaries, taken as a whole;


(h)           ground leases in respect of real property on which facilities
owned or leased by the Borrower or any Subsidiary are located;


(i)             Liens encumbering initial deposits and margin deposits and
similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business;


(j)             Liens of a collection bank (including those arising under
Section 4‑208 of the Uniform Commercial Code on the items in the course of
collection);


(k)           (i) Liens arising by virtue of Uniform Commercial Code financing
statement filings (or similar filings under applicable law) regarding operating
leases, (ii) Liens arising by virtue of precautionary Uniform Commercial Code
financing statements (or similar filings under applicable law) and (iii) Liens
arising from equipment or other materials which are not owned by the Borrower or
any Subsidiary located on the premises of the Borrower or any Subsidiary (but
not in connection with, or as part of, the financing thereof) from time to time
in the ordinary course of business;
 
19

--------------------------------------------------------------------------------

 
(l)             deposits of cash with the owner or lessor of premises leased and
operated by the Borrower or any Subsidiary to secure the performance of its
obligations under the lease for such premises, in each case in the ordinary
course of business;


(m)           Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor, or a licensee, lessee or sublicensee or sublessee, in
the property subject to any lease, license or sublicense or concession agreement
permitted by this Agreement;


(n)            Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;


(o)            Liens on specific items of inventory or other goods and proceeds
thereof securing obligations in respect of documentary letters of credit issued
to facilitate the purchase, shipment or storage of such inventory or such other
goods;


(p)            Liens that are contractual rights of set-off;


(q)            (i) Liens arising out of conditional sale, title retention,
consignment or similar arrangements for the sale of goods and bailment
arrangements entered into in the ordinary course of business (excluding any
general inventory financing) and (ii) Liens arising by operation of law under
Article 2 of the Uniform Commercial Code (and any similar provision of any other
requirement of law) in favor of a seller or buyer of goods;


(r)        banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions and
securities accounts and other financial assets maintained with securities
intermediaries; provided that such deposit accounts or funds and securities
accounts or other financial assets are not established or deposited for the
purpose of providing collateral for any Indebtedness and are not subject to
restrictions on access by the Borrower or any Subsidiary in excess of those
required by applicable banking regulations; and


(s)            trustees’ Liens granted pursuant to any indenture governing any
Indebtedness not otherwise prohibited by this Agreement in favor of the trustee
under such indenture and securing only obligations to pay compensation to such
trustee, to reimburse such trustee of its expenses and to indemnify such trustee
under the terms of such indenture;


provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, other than any Lien securing letters of credit, bank
guarantees or similar instruments referred to in clause (c), (d) or (o) above.


“Permitted Receivables Program” shall mean any receivables securitization
program pursuant to which the Borrower or any of the Subsidiaries sells accounts
receivable and related assets to any special purpose entity established for
purposes of such program in a “true sale” transaction; provided that the
aggregate principal amount of Receivables Program Debt in respect of all
Permitted Receivables Programs shall not exceed $750,000,000 at any time
outstanding.
 
20

--------------------------------------------------------------------------------

 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” means, at any time, an “employee pension benefit plan” as defined in
Section 3(2) of ERISA (other than a Multiemployer Plan) that is covered by Title
IV of ERISA or subject to the minimum funding standards under Section 412 of the
Code and is maintained, or contributed to, by any member of the ERISA Group for
employees of any member of the ERISA Group.


“Plan Asset Regulations” means of 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.


“Pricing Category” has the meaning assigned to such term in Annex I.


“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the United States or, if The Wall Street Journal ceases
to quote such rate, the highest per annum interest rate published by the Federal
Reserve Board in Federal Reserve Statistical Release H.15 (519) (Selected
Interest Rates) as the “bank prime loan” rate or, if such rate is no longer
quoted therein, any similar rate quoted therein (as determined by the
Administrative Agent in its reasonable discretion) or any similar release by the
Federal Reserve Board (as determined by the Administrative Agent in its
reasonable discretion).  Each change in the Prime Rate shall be effective from
and including the date such change is publicly announced or quoted as being
effective.


“Proposed Change” has the meaning assigned to such term in Section 10.02(c).


“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.


“Receivables Program Debt” means, at any time, in respect of any Permitted
Receivables Program, the amount of proceeds from accounts receivables sold
pursuant to such Permitted Receivables Program that would be required to be
distributed to pay principal of any loans or securities held by investors in
such Permitted Receivables Program to satisfy the entire principal amount
thereof if such Permitted Receivables Program were to be terminated at such
time.


“Register” has the meaning assigned to such term in Section 10.04(b)(iv).


“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, members, partners, trustees,
employees, agents and advisors of such Person and such Person’s Affiliates.


“Representatives” has the meaning assigned to such term in Section 10.12.


“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time; provided that
for purposes of declaring the Loans to be due and payable pursuant to Article
VII, and for all purposes after the
 
21

--------------------------------------------------------------------------------



Loans become due and payable pursuant to Article VII or the Commitments expire
or terminate, the outstanding Competitive Loans of the Lenders shall be included
in their respective Revolving Credit Exposures in determining the Required
Lenders.


“Responsible Officer” means the chief executive officer, chief financial
officer, treasurer or general counsel of the Borrower, in each case from time to
time (as of the date of this Agreement, Wesley G. Bush, Kenneth L. Bedingfield,
Stephen C. Movius or Sheila C. Cheston).


“Restricted Subsidiary” means each Subsidiary other than an Unrestricted
Subsidiary.


“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure at such time.


“Revolving Loan” means a Loan made pursuant to Sections 2.01 and 2.03.


“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions.


“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union, any European
Union member state or Her Majesty’s Treasury of the United Kingdom, (b) any
Person operating, organized or resident in a Sanctioned Country or (c) any
Person that is owned (in the case of the term “Sanctioned Person” as used in
reference to the Borrower, to the knowledge of the Borrower) or controlled by
any such Person or Persons described in the foregoing clause (a).


“Sanctions” means all economic or financial sanctions (but not, for the
avoidance of doubt, fees, penalties, forfeitures and similar consequences) or
trade embargoes similar to those administered by the Office of Foreign Assets
Control of the U.S. Department of the Treasury or the U.S. Department of State
imposed, administered or enforced from time to time by (a) the U.S. government
or (b) the United Nations Security Council, the European Union, any European
Union member state or Her Majesty’s Treasury of the United Kingdom.  It is
understood that the term Sanctions does not include debarment or suspension from
contracting with the U.S. government, whether pursuant to Federal Acquisition
Regulation subpart 9.4 or otherwise.


“Securities Act” means the United States Securities Act of 1933.


“Shareholders’ Equity” means, at any time, the consolidated shareholders’ equity
of the Borrower that would be reported as total shareholders’ equity on a
consolidated statement of financial position of the Borrower prepared as of such
time; provided that, for purposes of calculating Shareholders’ Equity, (a) any
accumulated other comprehensive income or loss, in each case as reflected on the
consolidated statement of financial position of the Borrower in accordance with
GAAP, shall be excluded and (b) any non-cash asset impairments in an amount of
up to $1,250,000,000 for the period from the Effective Date to the Maturity Date
shall be excluded.
 
22

--------------------------------------------------------------------------------

 
“Significant Subsidiary” means, as of each determination date, each Subsidiary
with a book value of total assets, net of depreciation and amortization and
after intercompany eliminations, in excess of $500,000,000.


“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board of Governors to which the Administrative Agent is
subject for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board of Governors).  Such reserve
percentages shall include those imposed pursuant to such Regulation D. 
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.


“Subsequent Revolving Borrowings” has the meaning assigned to such term in
Section 2.08(d).


“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held by the parent or any of its subsidiaries, or a
combination thereof.


“Subsidiary” means any subsidiary of the Borrower.


“Syndication Agents” means Wells Fargo Bank, National Association and Citibank,
N.A., in their capacity as syndication agents hereunder.


“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.


“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement, the borrowing of Loans and the issuance of Letters of Credit.


“Treasury Regulation” means any United States Treasury regulation, in effect
from time to time, promulgated under the Code.


“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate or,
in the case of a Competitive Loan or Borrowing, the LIBO Rate or a Fixed Rate.


“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (a) the present value of all benefits under such Plan exceeds
(b) the fair market
 
23

--------------------------------------------------------------------------------



value of all Plan assets allocable to such benefits (excluding any accrued but
unpaid contributions), all determined as of the then most recent valuation date
for such Plan using the actuarial assumptions applied in the Plan’s most recent
valuation for purposes of complying with ASC Topic 715-30, but only to the
extent that such excess represents a potential liability of a member of the
ERISA Group to the PBGC or an appointed trustee under of Title IV of ERISA.


“Unrestricted Subsidiary” means any Subsidiary designated as such pursuant to
and in compliance with Section 1.06 and not thereafter redesignated as a
Restricted Subsidiary pursuant to such Section; provided that no Significant
Subsidiary, and no Subsidiary that owns any Equity Interests of any Restricted
Subsidiary, shall be an Unrestricted Subsidiary.


“US Dollars” or “$” means the lawful money of the United States of America.


“US Dollar Equivalent” means, on any date of determination, (a) with respect to
any amount in US Dollars, such amount, and (b) with respect to any amount in any
currency other than US Dollars, the equivalent in US Dollars of such amount,
determined by the Administrative Agent using the LC Exchange Rate with respect
to such currency in effect for such amount on such date.  The US Dollar
Equivalent at any time of the amount of any Letter of Credit or LC Disbursement
denominated in any currency other than US Dollars shall be the amount most
recently determined as provided in Section 1.05.


“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.


“USA PATRIOT Act” means the USA PATRIOT Improvement and Reauthorization Act,
Title III of Pub. L. 109‑177 (signed into law March 9, 2009, as amended from
time to time).


“U.S. Tax Certificate” has the meaning assigned to such term in
Section 2.16(f)(ii)(D)(2).


“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


SECTION 1.02.        Classification of Loans and Borrowings.  For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type
(e.g., a “Eurodollar Revolving Loan”).  Borrowings also may be classified and
referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a
“Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving
Borrowing”).
 


24

--------------------------------------------------------------------------------

 
SECTION 1.03.     Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise, (a) any definition of or
reference to any agreement (including this Agreement), instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to any restrictions on
assignment set forth herein) and, in the case of any Governmental Authority, any
other Governmental Authority that shall have succeeded to any or all functions
thereof, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits, Schedules and Annexes shall be construed to refer to
Articles and Sections of, and Exhibits, Schedules and Annexes to, this Agreement
and (e) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.  For
the avoidance of doubt, all references herein to the “date hereof” or terms of
similar import refer to the Effective Date.


SECTION 1.04.    Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.  Notwithstanding
anything to the contrary set forth herein, for purposes of this Agreement (other
than Sections 3.04(a), 5.01(a) and 5.01(b)) all terms of an accounting or
financial nature shall be construed, and all computations of amounts referred to
herein shall be made, without giving effect to (i) any change in accounting for
leases pursuant to GAAP resulting from the adoption by the Borrower of Financial
Accounting Standards Board ASU No. 2016-02, Leases (Topic 842), to the extent
such adoption would require treating any lease (or similar arrangement conveying
the right to use) as a capitalized asset with a corresponding lease liability
where such lease (or similar arrangement) would not have been required to be so
treated prior to the adoption by the Borrower of Financial Accounting Standards
Board ASU No. 2016-02, Leases (Topic 842), (ii) any election under Financial
Accounting Standards Board Accounting Standards Codification 825 (or any other
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any Subsidiary at “fair
value”, as defined therein and (iii) any treatment of Indebtedness in respect of
convertible debt instruments under Accounting Standards Codification 470-20 (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as
 
25

--------------------------------------------------------------------------------



described therein, and such Indebtedness shall at all times be valued at the
full stated principal amount thereof.


SECTION 1.05.     Currency Translation.  The Administrative Agent shall
determine the US Dollar Equivalent of any Letter of Credit denominated in a
Designated Foreign Currency as of the date of issuance thereof and on the first
Business Day of each calendar month on which such Letter of Credit is
outstanding, in each case using the LC Exchange Rate for the applicable currency
in effect on the date of determination, and each such amount shall be the US
Dollar Equivalent of such Letter of Credit until the next required calculation
thereof pursuant to this paragraph.  The Administrative Agent shall in addition
determine the US Dollar Equivalent of any Letter of Credit denominated in any
Designated Foreign Currency as provided in Section 2.05.  The Administrative
Agent shall notify the Borrower and the applicable Issuing Bank of each
calculation of the US Dollar Equivalent of each Letter of Credit and LC
Disbursement.


SECTION 1.06.     Unrestricted Subsidiaries.  The Borrower may, at any time and
from time to time, designate any Subsidiary (other than any Significant
Subsidiary or any Subsidiary that shall own any Equity Interests of any
Restricted Subsidiary) as an Unrestricted Subsidiary by delivery of a written
notice of such designation to the Administrative Agent; provided that (a) no
Default shall exist at the time of any such designation and (b)
immediately after giving effect to such designation, the aggregate combined
assets of all Unrestricted Subsidiaries (including any Indebtedness of the
Borrower or any Restricted Subsidiary owed to any Unrestricted Subsidiary) shall
not exceed 15% of Consolidated Assets.  The Borrower may, at any time and from
time to time, designate any Unrestricted Subsidiary as a Restricted Subsidiary
by delivery of written notice of such designation to the Administrative Agent. 
If, as of the end of any fiscal quarter or fiscal year, the aggregate combined
assets of all Unrestricted Subsidiaries (including any Indebtedness of the
Borrower or any Restricted Subsidiary owed to any Unrestricted Subsidiary) shall
exceed 15% of Consolidated Assets, then the Borrower shall, not later than 30
days after the delivery of the certificate referred to in Section 5.01(c) with
respect to such fiscal quarter or fiscal year, eliminate such excess by
designating one or more Unrestricted Subsidiaries as Restricted Subsidiaries.


ARTICLE II


THE CREDITS


SECTION 2.01.     Commitments.  Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans to the Borrower from time to
time during the Availability Period in US Dollars in an aggregate principal
amount that will not result in (a) such Lender’s Revolving Credit Exposure
exceeding such Lender’s Commitment or (b) the sum of the total Revolving Credit
Exposures plus the aggregate principal amount of outstanding Competitive Loans
exceeding the total Commitments.  Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, repay and
reborrow Revolving Loans.


SECTION 2.02.     Loans and Borrowings.  (a)  Each Revolving Loan shall be made
as part of a Borrowing consisting of Revolving Loans of the same Type made by
the Lenders ratably in accordance with their respective Commitments.  Each
Competitive Loan shall be made in accordance with the procedures set forth in
Section 2.04.  The failure of any Lender to make
 
26

--------------------------------------------------------------------------------



any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments and Competitive Bids of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.


(b)     Subject to Section 2.13, (i) each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith, and (ii) each Competitive Borrowing shall be comprised
entirely of Eurodollar Loans or Fixed Rate Loans as the Borrower may request in
accordance herewith.  Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that (i) any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement, (ii) in exercising such option, such Lender shall use
commercially reasonable efforts to minimize increased costs to the Borrower
resulting therefrom and (iii) any such domestic or foreign branch or Affiliate
of such Lender shall not be entitled to any greater indemnification under
Section 2.14 or 2.16 with respect to such Loan than that to which such Lender
was entitled on the date on which such Loan was made (except in connection with
any indemnification entitlement arising as a result of a Change in Law after the
date on which such Loan was made).


(c)     At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $5,000,000 and not less than $25,000,000; provided that a Eurodollar
Revolving Borrowing that results from a continuation of an outstanding
Eurodollar Revolving Borrowing may be in an aggregate amount that is equal to
such outstanding Borrowing.  At the time that each ABR Revolving Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $5,000,000 and not less than $25,000,000; provided that an ABR
Revolving Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the total Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.05(e).  Each
Competitive Borrowing shall be in an aggregate amount that is an integral
multiple of $5,000,000 and not less than $25,000,000.  Borrowings of more than
one Type and Class may be outstanding at the same time; provided that there
shall not at any time be more than a total of 15 Eurodollar Revolving Borrowings
outstanding.


(d)     Notwithstanding any other provision of this Agreement, the Borrower
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the latest Maturity Date under this Agreement.


SECTION 2.03.     Requests for Revolving Borrowings.  To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 12:00 noon,
New York City time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 1:00 p.m.,
New York City time, on the Business Day of the proposed Borrowing.  Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or Electronic Transmission to the Administrative Agent
of a written Borrowing Request and signed by the Borrower.  Each such telephonic
and written Borrowing Request shall specify the following information in
compliance with Section 2.02:


(i)     the aggregate amount of the requested Borrowing;
 
27

--------------------------------------------------------------------------------

 
(ii)     the date of such Borrowing, which shall be a Business Day;


(iii)   whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;


(iv)  in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and


(v)    the location and number of the account of the Borrower to which funds are
to be disbursed or, in the case of any ABR Revolving Borrowing requested to
finance the reimbursement of an LC Disbursement as provided in Section 2.05(e),
the identity of the Issuing Bank that made such LC Disbursement.


If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing.  If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration.  Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.


SECTION 2.04.     Competitive Bid Procedure.  (a)  Subject to the terms and
conditions set forth herein, from time to time during the Availability Period
the Borrower may request Competitive Bids and may (but shall not have any
obligation to) accept Competitive Bids and borrow Competitive Loans; provided
that the sum of the total Revolving Credit Exposures plus the aggregate
principal amount of outstanding Competitive Loans at any time shall not exceed
the total Commitments.  To request Competitive Bids, the Borrower shall notify
the Administrative Agent of such request by telephone, in the case of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, four
Business Days before the date of the proposed Borrowing and, in the case of a
Fixed Rate Borrowing, not later than 11:00 a.m., New York City time, one
Business Day before the date of the proposed Borrowing; provided that the
Borrower may submit up to (but not more than) five Competitive Bid Requests on
the same day, but a Competitive Bid Request shall not be made within five
Business Days after the date of any previous Competitive Bid Request, unless any
and all such previous Competitive Bid Requests shall have been withdrawn or all
Competitive Bids received in response thereto rejected.  Each such telephonic
Competitive Bid Request shall be confirmed promptly by hand delivery or
Electronic Transmission to the Administrative Agent of a written Competitive Bid
Request in a form approved by the Administrative Agent and signed by the
Borrower.  Each such telephonic and written Competitive Bid Request shall
specify the following information in compliance with Section 2.02:


(i)     the aggregate principal amount of the requested Borrowing;


(ii)    the date of such Borrowing, which shall be a Business Day;


(iii)   whether such Borrowing is to be a Eurodollar Borrowing or a Fixed Rate
Borrowing;
 
28

--------------------------------------------------------------------------------

 
(iv)   the Interest Period to be applicable to such Borrowing, which shall be a
period contemplated by the definition of the term “Interest Period”; and


(v)    the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.06.


Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Administrative Agent shall notify the Lenders of the details
thereof by Electronic Transmission, inviting the Lenders to submit Competitive
Bids.


(b)     Each Lender may (but shall not have any obligation to) make one or more
Competitive Bids to the Borrower in response to a Competitive Bid Request.  Each
Competitive Bid by a Lender must be in a form approved by the Administrative
Agent and must be received by the Administrative Agent by Electronic
Transmission, in the case of a Eurodollar Competitive Borrowing, not later than
10:00 a.m., New York City time, three Business Days before the proposed date of
such Competitive Borrowing, and in the case of a Fixed Rate Borrowing, not later
than 10:00 a.m., New York City time, on the proposed date of such Competitive
Borrowing.  Competitive Bids that do not conform substantially to the form
approved by the Administrative Agent may be rejected by the Administrative
Agent, and the Administrative Agent shall notify the applicable Lender of such
rejection as promptly as practicable. A Lender may submit multiple bids to the
Administrative Agent.  Each Competitive Bid shall specify (i) the principal
amount (which shall be a minimum of $5,000,000 and an integral multiple of
$1,000,000 and which may equal the entire principal amount of the Competitive
Borrowing requested by the Borrower) of the Competitive Loan or Loans that the
Lender is willing to make, (ii) the Competitive Bid Rate or Rates at which the
Lender is prepared to make such Loan or Loans (expressed as a percentage rate
per annum in the form of a decimal to no more than four decimal places) and
(iii) the Interest Period applicable to each such Loan and the last day thereof.
Subject to Section 2.13, a Competitive Bid submitted by a Lender shall be
irrevocable.


(c)     The Administrative Agent shall promptly notify the Borrower by
Electronic Transmission of the Competitive Bid Rate and the principal amount
specified in each Competitive Bid and the identity of the Lender that shall have
made such Competitive Bid.


(d)     Subject only to the provisions of this paragraph, the Borrower may in
its discretion accept or reject any Competitive Bid.  The Borrower shall notify
the Administrative Agent by telephone, confirmed by Electronic Transmission,
whether and to what extent it has decided to accept or reject each Competitive
Bid, in the case of a Eurodollar Competitive Borrowing, not later than
11:00 a.m., New York City time, three Business Days before the date of the
proposed Competitive Borrowing, and in the case of a Fixed Rate Borrowing, not
later than 11:00 a.m., New York City time, on the proposed date of the
Competitive Borrowing; provided that (i) the failure of the Borrower to give
such notice shall be deemed to be a rejection of each Competitive Bid, (ii) the
Borrower shall not accept a Competitive Bid made at a particular Competitive Bid
Rate if the Borrower rejects a Competitive Bid made at a lower Competitive Bid
Rate, (iii) the aggregate amount of the Competitive Bids accepted by the
Borrower shall not exceed the aggregate principal amount of the requested
Competitive Borrowing specified in the related Competitive Bid Request, (iv) to
the extent necessary to comply with clause (iii) above, the Borrower may accept
Competitive Bids at the same Competitive Bid Rate in part, which
 
29

--------------------------------------------------------------------------------



acceptance, in the case of multiple Competitive Bids at such Competitive Bid
Rate, shall be made pro rata in accordance with the amount of each such
Competitive Bid, and (v) except pursuant to clause (iv) above, no Competitive
Bid shall be accepted for a Competitive Loan unless such Competitive Loan is in
a minimum principal amount of $5,000,000 and an integral multiple of $1,000,000;
provided further that if a Competitive Loan must be in an amount less than
$5,000,000 because of the provisions of clause (iv) above, such Competitive Loan
may be for a minimum of $1,000,000 or any integral multiple thereof, and in
calculating the pro rata allocation of acceptances of portions of multiple
Competitive Bids at a particular Competitive Bid Rate pursuant to clause (iv)
the amounts shall be rounded to integral multiples of $1,000,000 in a manner
determined by the Borrower.  A notice given by the Borrower pursuant to this
paragraph shall be irrevocable.


(e)     The Administrative Agent shall promptly notify each bidding Lender by
Electronic Transmission whether or not its Competitive Bid has been accepted
(and, if so, the amount and Competitive Bid Rate so accepted), and each
successful bidder will thereupon become bound, subject to the terms and
conditions hereof, to make the Competitive Loan in respect of which its
Competitive Bid has been accepted.


(f)      If the Administrative Agent shall elect to submit a Competitive Bid in
its capacity as a Lender, it shall submit such Competitive Bid directly to the
Borrower at least one quarter of an hour earlier than the time by which the
other Lenders are required to submit their Competitive Bids to the
Administrative Agent pursuant to paragraph (b) of this Section.


SECTION 2.05.     Letters of Credit.  (a)  General.  Subject to the terms and
conditions set forth herein, each Issuing Bank agrees to issue, upon request of
the Borrower, Letters of Credit denominated in US Dollars or any Designated
Foreign Currency approved by such Issuing Bank, for the account of the Borrower
or the account of the Borrower and, jointly, for the account of any of its
Subsidiaries in a form reasonably acceptable to such Issuing Bank (and to amend
(in the form reasonably acceptable to such Issuing Bank), renew or extend
Letters of Credit previously issued by it as requested by the Borrower), at any
time and from time to time during the Availability Period.  Each Existing Letter
of Credit shall be deemed, for all purposes of this Agreement (including
paragraphs (d) and (e) of this Section), to be a Letter of Credit issued
hereunder on the Effective Date.  Except as to matters covered by agreements
contained herein or otherwise expressly agreed by the relevant Issuing Bank and
the Borrower when a Letter of Credit is issued, (i) the rules of the ISP shall
apply to each standby Letter of Credit, and (ii) the rules of the Uniform
Customs and Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance, shall apply to each
commercial Letter of Credit.  Notwithstanding anything contained in any letter
of credit application or other agreement furnished to any Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit, (A) in the event that such letter of credit application or other
agreement includes representations and warranties, covenants and/or events of
default that do not contain the materiality qualifiers, exceptions or thresholds
that are applicable to the analogous provisions of this Agreement, or are
otherwise more restrictive, the relevant qualifiers, exceptions and thresholds
contained in this Agreement shall be deemed incorporated therein or, to the
extent more restrictive, shall be deemed for purposes of such letter of credit
application or other agreement to be the same as the analogous provisions of
this Agreement and (B) in the event of any other inconsistency between the terms
and conditions of this Agreement and the terms and
 
30

--------------------------------------------------------------------------------



conditions of any such letter of credit application or other agreement, the
terms and conditions of this Agreement shall control.  It is understood and
agreed that the Borrower shall be deemed to be a primary account party under,
and obligated in respect of, each Letter of Credit issued at the request of the
Borrower hereunder, notwithstanding the fact that a Subsidiary may be listed as
the account party in the Letter of Credit, and the Borrower unconditionally and
irrevocably agrees that, in connection with any Letter of Credit issued for the
joint account of any Subsidiary (including any such Letter of Credit that is an
Existing Letter of Credit), it will be fully responsible for the reimbursement
of LC Disbursements, the payment of interest thereon and the payment of
participation fees and other fees due hereunder to the same extent as if it were
the sole account party in respect of such Letter of Credit (the Borrower hereby
irrevocably waiving any defenses that might otherwise be available to it as a
guarantor of the obligations of any Subsidiary that shall be a joint account
party in respect of any such Letter of Credit).


(b)     Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. 
To request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit (other than an automatic renewal
permitted pursuant to paragraph (c) of this Section)), the Borrower shall hand
deliver or send by Electronic Transmission to the applicable Issuing Bank and
the Administrative Agent (at least three Business Days (or such shorter period
as may be acceptable to the applicable Issuing Bank) in advance of the requested
date of issuance, amendment, renewal or extension) a notice in the form of
Exhibit E or such other form as the Borrower and the applicable Issuing Bank may
agree requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the currency and amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit.  A Letter of Credit shall be issued, amended, renewed or extended
only if (and upon issuance, amendment, renewal or extension of each Letter of
Credit the Borrower shall be deemed to represent and warrant that), after giving
effect to such issuance, amendment, renewal or extension (i) the LC Exposure
shall not exceed the total Commitments, (ii) the sum of the total Revolving
Credit Exposures plus the aggregate principal amount of outstanding Competitive
Loans shall not exceed the total Commitments and (iii) the portion of the LC
Exposure attributable to Letters of Credit issued by the applicable Issuing Bank
shall not exceed the LC Commitment of such Issuing Bank.


(c)     Expiration Date.  Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) or such longer period as may
be agreed to between the Borrower and the Issuing Bank and (ii) unless such
Letter of Credit is cash collateralized or otherwise backstopped (any such
Letter of Credit being referred to as the “Backstopped Letter of Credit”), in
either case on terms and pursuant to arrangements reasonably satisfactory to the
applicable Issuing Bank, the date that is five Business Days prior to the latest
Maturity Date; provided that (i) if the Maturity Date has been extended pursuant
to Section 2.20 or otherwise by less than all of the Lenders, the LC Exposure
with respect to Letters of Credit with an expiration date that is later than
five Business Days prior to the earliest applicable Maturity Date shall not
exceed the amount of the Commitments which terminate after such earlier Maturity
Date and (ii) subject to the foregoing
 
31

--------------------------------------------------------------------------------



provisions with respect to Backstopped Letters of Credit, no Issuing Bank shall
be required to issue a Letter of Credit that has an expiration date, or renew or
extend a Letter of Credit to have an expiration date, that is later than five
Business Days prior to the Maturity Date as in effect on the Effective Date,
unless such Issuing Bank has agreed to issue Letters of Credit with a later
expiration date or, in its capacity as a Lender, has consented to the extension
of the Maturity Date pursuant to Section 2.20; provided further that any Letter
of Credit with a one-year tenor may provide for renewal thereof under procedures
reasonably satisfactory to the applicable Issuing Bank for additional one-year
periods (which shall in no event extend beyond the date referred to in
clause (ii) above unless such Letter of Credit is or becomes a Backstopped
Letter of Credit).


(d)     Participations.  By the issuance of a Letter of Credit (or an amendment
to a Letter of Credit increasing the amount thereof) and without any further
action on the part of the applicable Issuing Bank or the Lenders, such Issuing
Bank hereby grants to each Lender, and each Lender hereby acquires from such
Issuing Bank, a participation in such Letter of Credit equal to such Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit.  In consideration and in furtherance of the foregoing, each
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the applicable Issuing Bank, such Lender’s Applicable
Percentage (determined as of the time or times at which the Lenders are required
to make payments in respect of unreimbursed LC Disbursements under such Letter
of Credit pursuant to paragraph (e) below) of each LC Disbursement made by such
Issuing Bank and not reimbursed by the Borrower on the date due as provided in
paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to the Borrower for any reason (or, if the currency of the applicable
LC Disbursement or reimbursement payment shall be a Designated Foreign Currency,
an amount equal to the US Dollar Equivalent thereof using the LC Exchange Rate
in effect on the applicable LC Participation Calculation Date).  Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments or any
fluctuation in currency values, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.  Each Lender further
acknowledges and agrees that, in issuing, amending, renewing or extending any
Letter of Credit, the Issuing Bank shall be entitled to rely, and shall not
incur any liability for relying, upon the representation and warranty of the
Borrower deemed made pursuant to Section 2.05(b) or 4.02.


(e)     Reimbursement.  If an Issuing Bank makes any LC Disbursement in respect
of a Letter of Credit, it shall promptly (and in any event on the date such LC
Disbursement is made) notify the Borrower thereof.  The Borrower shall reimburse
such LC Disbursement by paying to the Administrative Agent an amount equal to
such LC Disbursement by the following deadlines:


(i)     if the Borrower receives such notice prior to 12:00 noon, New York City
time, not later than 12:00 noon, New York City time, on the Business Day
immediately following the date of notice, or
 
32

--------------------------------------------------------------------------------

 
(ii)    if the Borrower receives such notice following 12:00 noon, New York City
time, not later than 12:00 noon, New York City time, two Business Days following
the day that the Borrower receives such notice.


Each such reimbursement shall be made in the currency of such LC Disbursement. 
If such LC Disbursement is denominated in US Dollars, the Borrower may, subject
to the conditions to borrowing set forth herein, request in accordance with
Section 2.03 that such payment be financed with an ABR Revolving Borrowing in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting ABR
Revolving Borrowing.  If the Borrower fails to reimburse any LC Disbursement
when due, (A) if such payment relates to a Letter of Credit denominated in a
Designated Foreign Currency, automatically and with no further action required,
the obligation of the Borrower to reimburse the applicable LC Disbursement shall
be permanently converted into an obligation to reimburse the US Dollar
Equivalent, calculated using the LC Exchange Rate on the applicable LC
Participation Calculation Date, of such LC Disbursement, (B) unless the Borrower
shall have notified the Administrative Agent in writing to the contrary,
notwithstanding anything herein to the contrary (including Section 4.02, but
subject to the requirements of clauses (a) and (b) of Section 2.01), the
obligation of the Borrower to reimburse the applicable LC Disbursement shall be
deemed to have been automatically financed with a borrowing of ABR Revolving
Loans in an equivalent amount, and the Borrower’s obligations to make any
payment in respect of such LC Disbursement shall be discharged and replaced by
the resulting ABR Revolving Borrowing and (C) subject to clause (B) above, in
the case of each LC Disbursement, the Administrative Agent shall notify each
Lender of the applicable LC Disbursement, the payment then due from the Borrower
in respect thereof (or the aggregate principal amount of the ABR Revolving
Borrowing referred to in clause (B) above) and such Lender’s Applicable
Percentage thereof.  Promptly following receipt of such notice, each Lender
shall pay to the Administrative Agent its Applicable Percentage of the payment
then due from the Borrower (or its Applicable Percentage of the aggregate
principal amount of such ABR Revolving Borrowing), in the same manner as
provided in Section 2.06 with respect to Loans made by such Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to such Issuing Bank
the amounts so received by it from the Lenders.  Promptly following receipt by
the Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to such
Issuing Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse such Issuing Bank, then to such Lenders and such Issuing
Bank as their interests may appear.  If the Borrower’s reimbursement of, or
obligation to reimburse, any amounts in respect of any Letter of Credit
denominated in a currency other than US Dollars would subject the Administrative
Agent, the applicable Issuing Bank or any Lender to any stamp duty, ad valorem
charge or other tax, expense or loss (including any loss resulting from changes
in currency exchange rates between the date of any LC Disbursement and the date
of any reimbursement payment in respect thereof), the Borrower shall, subject to
the provisions of Sections 2.14(c), 2.14(d) and 2.14(e), mutatis mutandis, pay
the amount of any such tax, expense or loss requested by the Administrative
Agent, the relevant Issuing Bank or such Lender, as applicable.


(f)     Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under
 
33

--------------------------------------------------------------------------------



any and all circumstances whatsoever and irrespective of (i) any lack of
validity or enforceability of any Letter of Credit or this Agreement, or any
term or provision therein, (ii) any draft or other document presented under a
Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect, (iii) payment
by an Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder.  None of the Administrative Agent, the Lenders
or the Issuing Banks, or any of their Related Parties, shall have any liability
or responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the applicable Issuing Bank; provided that the
foregoing shall not be construed to excuse an Issuing Bank from liability to the
Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
such Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof.  The parties hereto expressly agree that, in the absence of gross
negligence, willful misconduct or bad faith on the part of an Issuing Bank, such
Issuing Bank shall be deemed to have exercised care in each such determination. 
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, an
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.


(g)     Disbursement Procedures.  The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit.  Such Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
Electronic Transmission) of such demand for payment and whether such Issuing
Bank has made or will make an LC Disbursement thereunder; provided that any
failure to give or delay in giving such notice shall not relieve the Borrower of
its obligation to reimburse such Issuing Bank and the Lenders with respect to
any such LC Disbursement.


(h)     Interim Interest.  If an Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement (or
such LC Disbursement is refinanced or deemed to be refinanced with ABR Revolving
Loans as provided in Section 2.05), (i) in the case of any LC Disbursement
denominated in US Dollars and at all times following the conversion to US
Dollars of an LC Disbursement made in a Designated Foreign Currency pursuant to
paragraph (e) of this
 
34

--------------------------------------------------------------------------------



Section, at the rate per annum then applicable to ABR Revolving Loans, and
(ii) if such LC Disbursement is made in a Designated Foreign Currency, at all
times prior to its conversion to US Dollars pursuant to paragraph (e) of this
Section, at a rate per annum reasonably determined by the applicable Issuing
Bank to represent the cost to such Issuing Bank of funding such LC Disbursement
plus the Applicable Margin applicable to Eurodollar Revolving Loans at such
time; provided that, if the Borrower fails to reimburse such LC Disbursement
when due pursuant to paragraph (e) of this Section (and unless such LC
Disbursement is deemed to be refinanced with ABR Revolving Loans as provided in
Section 2.05), then Section 2.12(d) shall apply.  Interest accrued pursuant to
this paragraph shall be for the account of the applicable Issuing Bank, except
that interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse such Issuing Bank shall be for the
account of such Lender to the extent of such payment, and shall be payable on
demand or, if no demand has been made, on the date on which the Borrower
reimburses the applicable LC Disbursement in full.


(i)      Designation of Additional Issuing Banks.  From time to time, the
Borrower may by notice to the Administrative Agent and the Lenders designate as
additional Issuing Banks one or more Lenders that agree to serve in such
capacity as provided below.  The acceptance by a Lender of any appointment as an
Issuing Bank hereunder shall be evidenced by an agreement (an “Issuing Bank
Agreement”), which shall be in a form reasonably satisfactory to the Borrower
and the Administrative Agent, shall set forth the LC Commitment of such Lender
and shall be executed by such Lender, the Borrower and the Administrative Agent
and, from and after the effective date of such agreement, (i) such Lender shall
have all the rights and obligations of an Issuing Bank under this Agreement and
(ii) references herein to the term “Issuing Bank” shall be deemed to include
such Lender in its capacity as an Issuing Bank.


(j)     Termination of an Issuing Bank.  The Borrower may terminate the
appointment of any Issuing Bank as an “Issuing Bank” hereunder by providing a
written notice thereof to such Issuing Bank, with a copy to the Administrative
Agent.  Any such termination shall become effective upon the earlier of (i) such
Issuing Bank acknowledging receipt of such notice and (ii) the 10th Business Day
following the date of the delivery thereof; provided that no such termination
shall become effective until and unless the LC Exposure attributable to Letters
of Credit issued by such Issuing Bank (or its Affiliates) shall have been
reduced to zero.  At the time any such termination shall become effective, the
Borrower shall pay all unpaid fees accrued for the account of the terminated
Issuing Bank pursuant to Section 2.11(b).  Notwithstanding the effectiveness of
any such termination, the terminated Issuing Bank shall remain a party hereto
and shall continue to have all the rights of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
termination, but shall not issue any additional Letters of Credit.


(k)     Cash Collateralization.  If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposures representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid interest thereon; provided that (i) amounts payable in
respect of any Letter of Credit or LC Disbursement shall be payable in the
currency of such Letter of Credit or LC Disbursement, except that LC
 
35

--------------------------------------------------------------------------------



Disbursements in a Designated Foreign Currency in respect of which the
Borrower’s reimbursement obligations have been converted to obligations in US
Dollars as provided in paragraph (e) above and interest accrued thereon shall be
payable in US Dollars and (ii) the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to the Borrower described in clause (i) or
(j) of Article VII.  Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement.  The Administrative Agent shall have exclusive dominion
and control, including the exclusive right of withdrawal, over such account. 
Other than any interest earned on the investment of such deposits, which
investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrower’s risk and expense, such deposits shall
not bear interest.  Interest or profits, if any, on such investments shall
accumulate in such account.  Moneys in such account shall be applied by the
Administrative Agent to reimburse each Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Lenders with LC Exposure representing
greater than 50% of the total LC Exposure), be applied to satisfy other
obligations of the Borrower under this Agreement.  If the Borrower is required
to provide an amount of cash collateral hereunder as a result of the occurrence
of an Event of Default, such amount (to the extent not applied as aforesaid)
shall be returned to the Borrower within three Business Days after all Events of
Default have been cured or waived.


(l)     Issuing Bank Reports.  Unless otherwise agreed by the Administrative
Agent, each Issuing Bank shall report in writing to the Administrative Agent
(which shall promptly provide notice to the Lenders of the contents thereof)
(i) on or prior to each Business Day on which such Issuing Bank issues, amends,
renews or extends any Letter of Credit, the date of such issuance, amendment,
renewal or extension, and the currency and aggregate face amount of the Letters
of Credit issued, amended, renewed or extended by it and outstanding after
giving effect to such issuance, amendment, renewal or extension (and whether the
amount thereof shall have changed), it being understood that such Issuing Bank
shall not effect any issuance, renewal, extension or amendment resulting in an
increase in the aggregate amount of the Letters of Credit issued by it without
first obtaining written confirmation from the Administrative Agent that such
increase is then permitted under this Agreement, (ii) on each Business Day on
which such Issuing Bank makes any LC Disbursement, the date, currency and amount
of such LC Disbursement, (iii) on any Business Day on which the Borrower fails
to reimburse an LC Disbursement required to be reimbursed to such Issuing Bank
on such day, the date of such failure and the currency and amount of such LC
Disbursement and (iv) on any other Business Day, such other information as the
Administrative Agent shall reasonably request as to the Letters of Credit issued
by such Issuing Bank.


SECTION 2.06.     Funding of Borrowings.  (a)  Each Lender shall make each Loan
to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders, by (i) in
the case of ABR Revolving Loans, 3:00 p.m., New York City time (or, if earlier,
not later than two hours after the time the Borrower delivers its request for
borrowing) and (ii) in the case of all other Loans, 1:00 p.m., New York City
time.  The
 
36

--------------------------------------------------------------------------------



Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to the account designated by
the Borrower pursuant to Section 2.03 or 2.04; provided that ABR Revolving Loans
made to finance the reimbursement of an LC Disbursement as provided in Section
2.05(e) shall be remitted by the Administrative Agent to the Issuing Bank.


(b)     Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed time of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of a payment to be made by such Lender, the greater of (A) the NYFRB Rate
and (B) a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation, and (ii) in the case of a payment to
be made by the Borrower, the rate of interest otherwise applicable to ABR
Revolving Loans.  If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period.  If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.  Any such payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.


SECTION 2.07.     Interest Elections.  (a)  Each Revolving Borrowing initially
shall be of the Type specified in the applicable Borrowing Request and, in the
case of a Eurodollar Revolving Borrowing, shall have an initial Interest Period
as specified in such Borrowing Request or as otherwise provided in Section
2.03.  Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Revolving Borrowing, may elect Interest Periods therefor, all as provided in
this Section.  The Borrower may elect different options with respect to
different portions of the affected Revolving Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing.  This Section shall not apply to Competitive
Borrowings, which may not be converted or continued.


(b)     To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election.  Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or Electronic Transmission to the Administrative Agent of a written
Interest Election Request signed by the Borrower.
 
37

--------------------------------------------------------------------------------

 
(c)     Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:


(i)    the Revolving Borrowing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Borrowing);


(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;


(iii)   whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and


(iv)  if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.


If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.


(d)     Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.


(e)     If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Revolving Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Revolving Borrowing shall be converted to an ABR Borrowing at the end
of the Interest Period applicable thereto.


SECTION 2.08.     Termination, Reduction and Increase of Commitments.  (a) 
Unless previously terminated, the Commitments shall terminate on the Maturity
Date.


(b)     The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $5,000,000 and not less than $25,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.10, the sum of the Revolving Credit Exposures plus the aggregate
principal amount of outstanding Competitive Loans would exceed the total
Commitments.
 
38

--------------------------------------------------------------------------------

 
(c)     The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination or
reduction of the Commitments delivered by the Borrower may state that such
notice is conditioned upon the effectiveness of another credit facility or the
occurrence of any other event, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.  Any termination or
reduction of the Commitments shall be permanent.  Each reduction of the
Commitments shall be made ratably among the Lenders in accordance with their
respective Commitments.


(d)     The Borrower may from time to time, by written notice to the
Administrative Agent, executed by the Borrower and one or more financial
institutions (any such financial institution referred to in this Section being
called an “Increasing Lender”), which may include any Lender, cause the
Commitments of the Increasing Lenders to be increased (or cause Commitments to
be extended by the Increasing Lenders, as the case may be) in an amount for each
Increasing Lender set forth in such notice; provided that (i) the amount of any
such increase in the aggregate Commitments shall be not less than $25,000,000,
(ii) the aggregate amount of increases in Commitments made pursuant to this
Section shall not exceed $500,000,000 since the Effective Date and (iii) each
Increasing Lender, if not already a Lender hereunder, shall be subject to the
approval of the Administrative Agent and each Issuing Bank (which approval shall
not be unreasonably withheld, delayed or conditioned) and shall execute all such
documentation as the Administrative Agent and the Borrower shall specify to
evidence the Commitment of such Increasing Lender and its status as a Lender
hereunder.  Such notice shall set forth the date (the “Increase Effective Date”)
on which such increase is requested to become effective, provided that no
increase in the Commitments (or in any Commitment of any Lender) or addition of
a Increasing Lender shall become effective under this paragraph unless (A) the
Administrative Agent shall have received a certificate dated as of the Increase
Effective Date and executed by a Financial Officer of the Borrower certifying
that the conditions set forth in paragraphs (a) and (b) of Section 4.02 are
satisfied (without giving effect to the parenthetical in such paragraph (a)) and
(B) to the extent reasonably requested by the Administrative Agent, the
Administrative Agent shall have received documents consistent with those
delivered pursuant to Section 4.01 as to the corporate power and authority of
the Borrower to borrow hereunder after giving effect to such increase.  The
Administrative Agent shall notify the Borrower and the Lenders of the Increase
Effective Date, and such notice shall be conclusive and binding.  On the
Increase Effective Date, (A) the aggregate principal amount of the Revolving
Borrowings outstanding (the “Initial Revolving Borrowings”) immediately prior to
giving effect to the commitment increase shall be deemed to be repaid, (B) after
the effectiveness of the increase in the Commitments, the Borrower shall be
deemed to have made new Borrowings (the “Subsequent Revolving Borrowings”) in an
aggregate principal amount equal to the aggregate principal amount of the
Initial Revolving Borrowings and of the Types and for the Interest Periods
specified in a Borrowing Request delivered to the Administrative Agent in
accordance with Section 2.03, (C) each Lender shall pay to the Administrative
Agent in same day funds an amount equal to the difference, if positive, between
(x) such Lender’s Applicable Percentage (calculated after giving effect to such
increase) of the Subsequent Revolving Borrowings and (y) such Lender’s
Applicable Percentage (calculated
 
39

--------------------------------------------------------------------------------



without giving effect to such increase) of the Initial Revolving Borrowings,
(D) after the Administrative Agent receives the funds specified in clause (C)
above, the Administrative Agent shall pay to each Lender the portion of such
funds that is equal to the difference, if positive, between (1) such Lender’s
Applicable Percentage (calculated without giving effect to such increase) of the
Initial Revolving Borrowings and (2) such Lender’s Applicable Percentage
(calculated after giving effect to such increase) of the amount of the
Subsequent Revolving Borrowings, (E) each Lender (including each Increasing
Lender) shall be deemed to hold its Applicable Percentage of each Subsequent
Revolving Borrowing (each calculated after giving effect to such increase) and
(F) the Borrower shall pay each Lender (other than any Increasing Lender that
was not a Lender before giving effect to such increase) any and all accrued but
unpaid interest on the Initial Revolving Borrowings.  The deemed payments made
pursuant to clause (A) above in respect of each Eurodollar Loan shall be subject
to indemnification by the Borrower pursuant to the provisions of Section 2.15 if
the Increase Effective Date occurs other than on the last day of the Interest
Period relating thereto and breakage costs actually result therefrom.  In
connection with any increase of Commitments pursuant to this paragraph, the
Administrative Agent and the Borrower may, without the consent of any Lender or
Issuing Bank, effect such amendments to this Agreement as may be necessary or
appropriate, in the opinion of the Administrative Agent and the Borrower, to
give effect to the provisions of this paragraph.


SECTION 2.09.     Repayment of Loans; Evidence of Debt.  (a)  The Borrower
hereby unconditionally promises to pay (i) to the Administrative Agent for the
account of each Lender the then unpaid principal amount of each Revolving Loan
on the Maturity Date and (ii) to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Competitive Loan on the
last day of the Interest Period applicable to such Loan.


(b)     Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.


(c)     The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.


(d)     The entries made in the accounts maintained pursuant to paragraph (b)
or (c) of this Section shall be prima facie evidence, absent a demonstrable
error, of the existence and amounts of the obligations recorded therein;
provided that the failure of any Lender or the Administrative Agent to maintain
such accounts or any error therein shall not in any manner affect the obligation
of the Borrower to repay the Loans in accordance with the terms of this
Agreement.


(e)     Any Lender may request that Loans made by it be evidenced by a
promissory note.  In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to such Lender (or, if requested by
such Lender, to such Lender and its registered assigns) and in a form reasonably
approved by the Administrative Agent.  Thereafter,
 
40

--------------------------------------------------------------------------------



the Loans evidenced by such promissory note and interest thereon shall at all
times (including after assignment pursuant to Section 10.04) be represented by
one or more promissory notes in such form payable to the payee named therein
(or, if such promissory note is a registered note, to such payee and its
registered assigns).


SECTION 2.10.     Prepayment of Loans.  (a)  The Borrower shall have the right
at any time and from time to time to prepay or repay any Borrowing in whole or
in part, subject to prior notice in accordance with paragraph (c) of this
Section; provided that the Borrower shall not have the right to prepay any
Competitive Loan without the prior consent of the Lender thereof.


(b)     In the event and on each occasion that the sum of the Revolving Credit
Exposures exceeds the sum of the Commitments, the Borrower shall, not later than
the next Business Day following receipt of notice of such excess from the
Administrative Agent, prepay Revolving Borrowings in an aggregate amount equal
to such excess, and in the event that after such prepayment of Revolving
Borrowings any such excess shall remain, the Borrower shall deposit cash in an
amount equal to such excess as collateral for the reimbursement obligations of
the Borrower in respect of Letters of Credit; provided that if such excess
results from a change in currency exchange rates, such prepayment and deposit
shall be required to be made not later than the fifth Business Day after the day
on which the Administrative Agent shall have given the Borrower notice of such
excess.  Any cash so deposited (and any cash previously deposited pursuant to
this paragraph) with the Administrative Agent shall be held in an account over
which the Administrative Agent shall have sole dominion and control, including
exclusive rights of withdrawal.  Other than any interest earned on the
investment of such deposits, which investment shall be made in the discretion of
the Administrative Agent and at the Borrower’s risk and expense, such deposits
shall not bear interest.  Interest or profits, if any, on such investments shall
accumulate in such account.  Moneys in such account shall be applied by the
Administrative Agent to reimburse each Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Lenders holding a majority of the LC
Exposures), be applied to satisfy other obligations of the Borrower under this
Agreement.  If the Borrower has provided cash collateral to secure the
reimbursement obligations of the Borrower in respect of Letters of Credit, then,
so long as no Event of Default shall exist, such cash collateral shall be
released to the Borrower if so requested by the Borrower at any time if and to
the extent that, after giving effect to such release, the aggregate amount of
the Revolving Credit Exposures would not exceed the aggregate amount of the
Commitments.


(c)     The Borrower shall notify the Administrative Agent by telephone
(confirmed by Electronic Transmission) of any prepayment hereunder (i) in the
case of prepayment of a Eurodollar Revolving Borrowing, not later than 11:00
a.m., New York City time, three Business Days before the date of prepayment or
(ii) in the case of prepayment of an ABR Revolving Borrowing, not later than
11:00 a.m., New York City time, one Business Day before the date of prepayment;
provided that in the case of any prepayment required to be made within one
Business Day under paragraph (b) above the Borrower will give such notice as
soon as practicable.  Each such notice shall be irrevocable and shall specify
the prepayment date and the principal amount of each Borrowing or portion
thereof to be prepaid; provided that a notice of prepayment may state that such
notice is conditioned upon the occurrence of one or more events
 
41

--------------------------------------------------------------------------------



specified therein, in which case such notice may be revoked by the Borrower (by
notice to the Administrative Agent on or prior to the specified date of
prepayment) if such condition is not satisfied.  Promptly following receipt of
any such notice relating to a Revolving Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof.  Each partial prepayment of
any Revolving Borrowing shall be in an amount that would be permitted in the
case of an advance of a Revolving Borrowing of the same Type as provided in
Section 2.02, except as necessary to apply fully the required amount of a
mandatory prepayment.  Each prepayment of a Revolving Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing.  Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.12 and,
subject to Section 2.15, shall be without premium or penalty.


SECTION 2.11.    Fees.  (a)  The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a commitment fee, which shall accrue at the
Applicable Commitment Fee Rate on the average daily unused amount of the
Commitment of such Lender during the period from and including the Effective
Date to but excluding the date on which such Commitment terminates.  Accrued
commitment fees shall be payable in arrears on the first Business Day following
the last day of March, June, September and December of each year and on the date
on which the Commitments terminate, commencing on the first such date to occur
after the date hereof.  All commitment fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).


(b)     The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Financial Letters of Credit and Performance Letters of Credit, which fee shall
accrue on each day at the Applicable LC Participation Fee Rate for Financial
Letters of Credit or Performance Letters of Credit, as the case may be, on the
average daily amount of such Lender’s LC Exposure attributable to Financial
Letters of Credit or Performance Letters of Credit, respectively (excluding any
portion thereof attributable to unreimbursed LC Disbursements), in each case
during the period from and including the Effective Date to but excluding the
later of the date on which such Lender’s Commitment terminates and the date on
which such Lender ceases to have any LC Exposure, (ii) to each Issuing Bank, for
its own account, a fronting fee, which shall accrue at the rate or rates per
annum separately agreed upon between the Borrower and such Issuing Bank on the
average daily amount of the LC Exposure attributable to Letters of Credit issued
by such Issuing Bank (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Commitments and the date
on which there ceases to be any LC Exposure, and (iii) to each Issuing Bank, for
its own account, such Issuing Bank’s standard fees (or such other fees as may be
agreed to by such Issuing Bank and the Borrower from time to time) with respect
to the amendment, renewal or extension of any Letter of Credit issued by it or
processing of drawings thereunder.  Participation fees and fronting fees accrued
through and including the last day of March, June, September and December of
each year shall be payable on the third Business Day following such last day,
commencing on the first such date to occur after the Effective Date; provided
that all such fees shall be payable on the date on which the Commitments
terminate and any such fees accruing after the date on which the Commitments
terminate shall be payable on demand.  Any other fees payable to an Issuing Bank
pursuant to this paragraph shall be payable within 10 days after demand.  All
participation fees and fronting fees shall be computed on the basis of a year of
42

--------------------------------------------------------------------------------



360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).


(c)     The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon in
writing between the Borrower and the Administrative Agent.


(d)     All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the applicable
Issuing Bank, in the case of fees payable to it) for distribution, in the case
of commitment fees and participation fees, to the Lenders.  Fees paid shall not
be refundable under any circumstances.


SECTION 2.12.     Interest.  (a)  The Loans comprising each ABR Borrowing shall
bear interest at the Alternate Base Rate plus the Applicable Margin.


(b)     The Loans comprising each Eurodollar Borrowing shall bear interest
(i) in the case of a Eurodollar Revolving Loan, at the Adjusted LIBO Rate for
the Interest Period in effect for such Borrowing plus the Applicable Margin, or
(ii) in the case of a Eurodollar Competitive Loan, at the LIBO Rate for the
Interest Period in effect for such Borrowing plus (or minus, as applicable) the
Margin applicable to such Loan.


(c)     Each Fixed Rate Loan shall bear interest at the Fixed Rate applicable to
such Loan.


(d)     Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% per
annum plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount, 2%
per annum plus the rate applicable to ABR Loans as provided in paragraph (a) of
this Section.


(e)     Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (d) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.


(f)     All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).  The applicable Alternate Base Rate,
Adjusted
 
43

--------------------------------------------------------------------------------



LIBO Rate or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.


SECTION 2.13.     Alternate Rate of Interest.


(a)     If prior to the commencement of any Interest Period for a Eurodollar
Borrowing:


(i)     the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means (including
by means of an Interpolated Rate) do not exist for ascertaining the Adjusted
LIBO Rate or the LIBO Rate, as applicable, for such Interest Period; or


(ii)    the Administrative Agent is advised by the Required Lenders (or, in the
case of a Eurodollar Competitive Loan, the Lender that is required to make such
Loan) that the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(or Lender) of making or maintaining their Loans (or its Loan) included in such
Borrowing for such Interest Period;


then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or Electronic Transmission as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist,
(A) any Interest Election Request that requests the conversion of any Revolving
Borrowing to, or continuation of any Revolving Borrowing as, a Eurodollar
Borrowing shall be ineffective, (B) if any Borrowing Request requests a
Eurodollar Revolving Borrowing, such Borrowing shall be made as an ABR Revolving
Borrowing and (C) any request for a Eurodollar Competitive Borrowing shall be
ineffective; provided that if the circumstances giving rise to such notice
affect only one Type of Borrowings, then the other Type of Borrowings shall be
permitted.


(b)     If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in paragraph (a)(i) of this Section have arisen (including because the Screen
Rate is not available or published on a current basis) and such circumstances
are unlikely to be temporary or (ii) the circumstances set forth in
paragraph (a)(i) of this Section have not arisen but (w) the supervisor for the
administrator of the Screen Rate has made a public statement that the
administrator of the Screen Rate is insolvent (and there is no successor
administrator that will continue publication of the Screen Rate), (x) the
administrator of the Screen Rate has made a public statement identifying a
specific date after which the Screen Rate will permanently or indefinitely cease
to be published by it (and there is no successor administrator that will
continue publication of the Screen Rate), (y) the supervisor for the
administrator of the Screen Rate has made a public statement identifying a
specific date after which the Screen Rate will permanently or indefinitely cease
to be published or (z) the supervisor for the administrator of the Screen Rate
or a Governmental Authority having jurisdiction over the Administrative Agent
has made a public statement identifying a specific date after which the Screen
Rate may no longer be used for determining interest rates for loans, then the
Administrative Agent and the Borrower shall endeavor to establish an alternate
rate of interest
44

--------------------------------------------------------------------------------



to the Adjusted LIBO Rate that gives due consideration to the then prevailing
market convention in the United States for determining a rate of interest for
syndicated loans denominated in US Dollars at such time, and the Administrative
Agent and the Borrower shall enter into an amendment to this Agreement to
reflect such alternate rate of interest and such other related changes to this
Agreement as may be applicable (it being understood that such amendment shall
not reduce the Applicable Margin); provided that if such alternative rate of
interest shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.  Notwithstanding anything to the contrary in Section
10.02, such amendment shall become effective without any further action or
consent of any other party to this Agreement so long as the Administrative Agent
shall not have received, within five Business Days of the date a copy of such
amendment is provided to the Lenders, a written notice from the Required Lenders
stating that such Required Lenders object to such amendment.  Until an alternate
rate of interest shall be determined in accordance with this paragraph (b) (but,
in the case of the circumstances described in clause (ii) of the first sentence
of this paragraph (b), only to the extent the Screen Rate for such Interest
Period is not available or published at such time on a current basis), clauses
(A), (B) and (C) of paragraph (a) of this Section shall be applicable.


SECTION 2.14.     Increased Costs.  (a)  If any Change in Law shall:


(i)     impose, modify or deem applicable any reserve, liquidity, special
deposit or similar requirement against assets of, deposits with or for the
account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Adjusted LIBO Rate) or any Issuing Bank;


(ii)   subject any Lender or any Issuing Bank to any Taxes (other than (A)
Indemnified Taxes and (B) Excluded Taxes) on its loans, loan principal, letters
of credit, commitments, or other obligations under this Agreement, or its
deposits, reserves, other liabilities or capital attributable thereto; or


(iii)   impose on any Lender or any Issuing Bank or the London interbank market
any other condition affecting this Agreement or Eurodollar Loans or Fixed Rate
Loans made by such Lender or any Letter of Credit or participation therein
(other than Taxes);


and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan or Fixed Rate Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or such Issuing Bank of participating in, issuing or maintaining any
Letter of Credit or to reduce the amount of any sum received or receivable by
such Lender or such Issuing Bank hereunder (whether of principal, interest or
otherwise), in each case by an amount deemed by that Lender or Issuing Bank in
good faith to be material, then, subject to paragraph (c) of this Section, the
Borrower will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing
Bank, as the case may be, for such additional costs incurred or reduction
suffered (as imposed by such Change in Law).


(b)     If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has had or would have the effect of
reducing the rate of
45

--------------------------------------------------------------------------------



return on such Lender’s or such Issuing Bank’s capital or on the capital of such
Lender’s or such Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy or liquidity), in each case by an amount deemed by that Lender
in good faith to be material, then, subject to paragraph (c) of this Section,
the Borrower will pay to such Lender or such Issuing Bank, as the case may be,
such additional amount or amounts as will compensate such Lender or such Issuing
Bank or such Lender’s or such Issuing Bank’s holding company for any such
reduction suffered.


(c)     A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section and setting forth the basis for the determination thereof, together with
supporting calculations, shall be delivered to the Borrower and shall be
conclusive absent manifest error.  In determining such amount or amounts, such
Lender or such Issuing Bank shall act reasonably and in good faith, and may use
any reasonable averaging and attribution methods.  The Borrower shall pay such
Lender or such Issuing Bank, as the case may be, the amount shown as due on any
such certificate within 10 Business Days after receipt thereof.


(d)     Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 90 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 90‑day period referred to above shall be extended to include the period of
retroactive effect thereof.


(e)     Notwithstanding the foregoing provisions of this Section, (i) a Lender
shall not be entitled to compensation pursuant to this Section in respect of any
Competitive Loan if the Change in Law that would otherwise entitle it to such
compensation shall have been publicly announced prior to submission of the
Competitive Bid pursuant to which such Loan was made and (ii) no Lender or
Issuing Bank shall request, or be entitled to receive, any compensation pursuant
to this Section unless it shall be the general policy and practice of such
Lender or Issuing Bank to seek corresponding compensation from similarly
situated companies under other similar U.S. syndicated credit agreements (to the
extent such Lender or Issuing Bank has the right to claim such compensation
under such similar credit agreements).


SECTION 2.15.     Break Funding Payments.  In the event of (a) the payment of
any principal of any Eurodollar Loan or Fixed Rate Loan other than on the last
day of an Interest Period applicable thereto (including as a result of an Event
of Default), (b) the conversion of any Eurodollar Loan other than on the last
day of the Interest Period applicable thereto, (c) the failure
 
46

--------------------------------------------------------------------------------



to borrow, convert, continue or prepay any Eurodollar Loan or Fixed Rate Loan on
the date specified in any notice delivered pursuant hereto (regardless of
whether such notice may be revoked under Section 2.10(c) and is revoked in
accordance therewith, but other than as contemplated under Section 2.13 and
other than any failure to borrow as a result of a failure to make a Loan by any
Lender as required hereunder), (d) the failure to borrow any Competitive Loan
after accepting the Competitive Bid to make such Loan (other than as
contemplated under Section 2.13 and other than any failure to borrow as a result
of a failure to make such Loan by any Lender as required hereunder), or (e) the
assignment of any Eurodollar Loan or Fixed Rate Loan other than on the last day
of the Interest Period applicable thereto as a result of a request by the
Borrower pursuant to Section 2.18, then, in any such event, the Borrower shall
compensate each affected Lender for the loss, cost and expense attributable to
such event (which loss, cost or expense will not be deemed to include lost
profit).  In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to consist of an amount reasonably determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate (without adding thereto the Applicable Margin) that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for US
Dollar deposits of a comparable amount and period from other banks in the London
interbank market.  A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section and
setting forth the basis for the determination thereof, together with supporting
calculations, shall be delivered to the Borrower and shall be conclusive absent
manifest error.  In determining such amount or amounts, such Lender shall act
reasonably and in good faith.  The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 Business Days after receipt
thereof.


SECTION 2.16.     Taxes.  (a) Any and all payments by or on account of any
obligation of any Loan Party hereunder shall be made free and clear of and
without deduction for any Taxes; provided that if the applicable withholding
agent shall be required to deduct any Taxes from such payments, then (i) if such
Tax is an Indemnified Tax, the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
Issuing Bank (as the case may be) receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the applicable withholding
agent shall make such deductions and (iii) the applicable withholding agent
shall pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.


(b)     In addition, the Loan Parties shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.


(c)     The Loan Parties shall indemnify the Administrative Agent, each Lender
and each Issuing Bank, within 10 Business Days after written demand therefor,
for the full amount of any Indemnified Taxes paid by the Administrative Agent,
such Lender or such Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Loan Parties hereunder
(including Indemnified Taxes imposed or asserted on or attributable to amounts
 
47

--------------------------------------------------------------------------------



payable under this Section) and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to the
applicable Loan Party and setting forth the basis for the determination thereof,
by a Lender or an Issuing Bank, or by the Administrative Agent on its own behalf
or on behalf of a Lender or an Issuing Bank, shall be conclusive absent manifest
error.


(d)     Each Lender and each Issuing Bank shall severally indemnify the
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes,
only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so) attributable to such Lender or such Issuing
Bank that are paid or payable by the Administrative Agent in connection with
this Agreement and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  Each Lender shall severally indemnify
(i) the Administrative Agent and the Borrower against any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 10.04(c)(i)
relating to the maintenance of a Participant Register and (ii) the Borrower
against any Excluded Taxes attributable to such Lender that are directly imposed
on the Borrower, in each case that are payable or paid by the Administrative
Agent or the Borrower in connection with this Agreement, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  Notwithstanding anything to the contrary herein, a Lender’s
obligations to indemnify under clause (ii) of the preceding sentence shall
survive only until the earlier of (A) the termination of this Agreement and (B)
the date such Lender ceases to be a party under this Agreement pursuant to an
Assignment and Assumption.  The indemnity under this Section 2.16(d) shall be
paid within 10 Business Days after the Administrative Agent or Borrower, as
applicable, delivers to the applicable Lender a certificate stating the amount
of Taxes so paid or payable by the Administrative Agent or Borrower, as
applicable.  Such certificate shall be conclusive of the amount so paid or
payable absent manifest error.


(e)     As soon as practicable after any payment of Taxes by any Loan Party to a
Governmental Authority, the applicable Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of that portion of
the tax return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.


(f)     (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law or reasonably requested by the
Borrower as will permit such payments to be made without withholding or at a
reduced rate of withholding.  In addition, any Lender, if requested by the
Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to any withholding (including backup
withholding) or
48

--------------------------------------------------------------------------------



information reporting requirements.  Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 2.16(f)(ii)(A)
through (E) and (f)(iii) below) shall not be required if in the Lender’s
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.  Upon the reasonable request of the
Borrower or the Administrative Agent, any Lender shall update any form or
certification previously delivered pursuant to this Section 2.16(f).  If any
form or certification previously delivered pursuant to this Section expires or
becomes obsolete or inaccurate in any respect with respect to a Lender, such
Lender shall promptly (and in any event within 10 Business Days after such
expiration, obsolescence or inaccuracy) notify the Borrower and the
Administrative Agent in writing of such expiration, obsolescence or inaccuracy
and update the form or certification if it is legally eligible to do so.


(ii)    Without limiting the generality of the foregoing, if the Borrower is a
U.S. Person, any Lender with respect to the Borrower shall, if it is legally
eligible to do so, deliver to the Borrower and the Administrative Agent (in such
number of copies reasonably requested by the Borrower and the Administrative
Agent) on or prior to the date on which such Lender becomes a party hereto, duly
completed and executed copies of whichever of the following is applicable:


(A)     in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying
that such Lender is exempt from U.S. Federal backup withholding tax;


(B)     in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under this Agreement, IRS Form W-8BEN or IRS Form W-8BEN-E (as
applicable) establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(2) with respect to any other applicable payments under this Agreement, IRS Form
W-8BEN or IRS Form W-8BEN-E (as applicable) establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;


(C)     in the case of a Foreign Lender for whom payments under this Agreement
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;


(D)     in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN
or IRS Form W-8BEN-E (as applicable) and (2) a certificate substantially in the
form of, as applicable, Exhibits F-1 through F-4 (a “U.S. Tax Certificate”) to
the effect that such Lender is not (a) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (b) a “10
 
49

--------------------------------------------------------------------------------

 
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, (c) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code or (d) conducting a trade or business in the
United States with which the relevant interest payments are effectively
connected;


(E)     in the case of a Foreign Lender that is not the beneficial owner of
payments made under this Agreement (including a partnership or a participating
Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms
prescribed in clauses (A), (B), (C), (D) and (F) of this paragraph (f)(ii) that
would be required of each such beneficial owner or partner of such partnership
if such beneficial owner or partner were a Lender; provided, however, that if
the Lender is a partnership and one or more of its partners are claiming the
exemption for portfolio interest under Section 881(c) of the Code, such Lender
may provide a U.S. Tax Certificate on behalf of such partners; or


(F)     any other form prescribed by law as a basis for claiming exemption from,
or a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the Borrower or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.


(iii)   If a payment made to a Lender under this Agreement would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
and the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower and the
Administrative Agent, as may be necessary for the Borrower and the
Administrative Agent, to comply with its obligations under FATCA, to determine
that such Lender has or has not complied with such Lender’s obligations under
FATCA and, as necessary, to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this Section 2.16(f)(iii), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.


(g)     If the Administrative Agent or a Lender determines that it has received
a refund of any Taxes as to which it has been indemnified by the Borrower or
with respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay over such refund to the Borrower (but only to the extent
of indemnity payments made, or additional amounts paid, by the Borrower under
this Section with respect to the Taxes or Other Taxes giving rise to such
refund), net of all reasonable out-of-pocket expenses of the Administrative
Agent or such Lender and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund) within 30 days;
provided that the Borrower, upon the request of the
50

--------------------------------------------------------------------------------



Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
such Administrative Agent or such Lender is required to repay such refund to
such Governmental Authority.  This Section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.


SECTION 2.17.     Payments Generally; Pro Rata Treatment; Sharing of Set‑offs. 
(a)  The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.14, 2.15 or 2.16, or otherwise) prior to
2:00 p.m., New York City time, on the date when due, in immediately available
funds, without set‑off or counterclaim.  Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon.  All such payments shall be made to such account of the
Administrative Agent as may be reasonably specified by the Administrative Agent
for such purpose, except payments to be made directly to an Issuing Bank as
expressly provided herein and except that payments pursuant to Sections 2.14,
2.15, 2.16 and 10.03 shall be made directly to the Persons entitled thereto. 
The Administrative Agent shall distribute any such payments received by it for
the account of any other Person to the appropriate recipient promptly following
receipt thereof.  If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension.  All payments
hereunder shall be made in US Dollars except as expressly provided herein.


(b)     If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.


(c)     If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Revolving Loans or participations in LC Disbursements resulting in such
Lender receiving payment of a greater proportion of the aggregate amount of its
Revolving Loans and participations in LC Disbursements and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans and participations in LC Disbursements of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Loans and
participations in LC Disbursements; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the
 
51

--------------------------------------------------------------------------------



Borrower pursuant to and in accordance with the express terms of this Agreement
or any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Revolving Loans or participations in LC
Disbursements to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply).  The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.


(d)     Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the applicable Issuing Bank hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
such Issuing Bank, as the case may be, the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the
applicable Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the NYFRB Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.


(e)     If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(d) or (e), 2.06(b) or 2.17(d), then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid.


SECTION 2.18.     Mitigation Obligations; Replacement of Lenders.  (a)  If any
Lender or Issuing Bank requests compensation under Section 2.14, or if the
Borrower is required to pay any Indemnified Taxes or additional amount to any
Lender or Issuing Bank or any Governmental Authority for the account of any
Lender or Issuing Bank pursuant to Section 2.16, then such Lender or Issuing
Bank shall use reasonable efforts to designate a different lending or issuing
office for funding or booking its Loans or Letters of Credit hereunder or to
assign and delegate its rights and obligations hereunder to another of its
offices, branches or Affiliates, if, in the reasonable judgment of such Lender
or Issuing Bank, such designation or assignment and delegation (i) would
eliminate or reduce amounts payable pursuant to Section 2.14 or 2.16, as the
case may be, in the future and (ii) would not subject such Lender or Issuing
Bank to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or Issuing Bank.  The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender or Issuing Bank in
connection with any such designation or assignment and delegation.


(b)     If (i) any Lender requests compensation under Section 2.14, (ii) the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
(iii) if any Lender becomes a Defaulting Lender, (iv) any Lender becomes a
Non-Extending Lender or (v) any Lender becomes a Non-
 
52

--------------------------------------------------------------------------------



Consenting Lender then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 10.04), all its interests, rights and
obligations under this Agreement (other than any outstanding Competitive Loans
held by it) to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment); provided that
(A) to the extent such consent would be required under Section 10.04, the
Borrower shall have received the prior written consent of the Administrative
Agent and each Issuing Bank, which consent shall not unreasonably be withheld,
delayed or conditioned, (B) such Lender shall have received payment of an amount
equal to the outstanding principal of its Loans (other than Competitive Loans)
and participations in LC Disbursements, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (C) in the case of any such assignment
resulting from a claim for compensation under Section 2.14 or payments required
to be made pursuant to Section 2.16, such assignment will result in a reduction
in such compensation or payments.  Each party hereto agrees that an assignment
and delegation required pursuant to this paragraph may be effected pursuant to
an Assignment and Assumption executed by the Borrower, the Administrative Agent
and the assignee and that the Lender required to make such assignment and
delegation need not be a party thereto.


SECTION 2.19.   Defaulting Lenders.  (a)  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:


(i)     the commitment fee shall cease to accrue on the unused amount of the
Commitment of such Defaulting Lender pursuant to Section 2.11(a);


(ii)    the Commitment, Revolving Credit Exposure and Competitive Loans of such
Defaulting Lender shall not be included in determining whether the Required
Lenders or any other requisite Lenders have taken or may take any action
hereunder or under any related agreement or any document furnished hereunder
(including any consent to any amendment, waiver or other modification pursuant
to Section 10.02); provided that any amendment, waiver or other modification
requiring the consent of all Lenders or all Lenders adversely affected thereby
shall, except as otherwise provided in Section 10.02, require the consent of
such Defaulting Lender in accordance with the terms hereof; and


(iii)   if any LC Exposure exists at the time such Lender becomes a Defaulting
Lender then:


(A)     the LC Exposure of such Defaulting Lender (other than any portion
thereof attributable to unreimbursed LC Disbursements with respect to which such
Defaulting Lender shall have funded its participation as contemplated by
Sections 2.05(d) and 2.05(e)) shall be reallocated among the Non-Defaulting
Lenders ratably in accordance with their respective Commitments, but only to the
extent that (i) the sum of all Non-Defaulting Lenders’ Revolving Credit
Exposures plus such Defaulting Lender’s LC
53

--------------------------------------------------------------------------------

 
Exposure does not exceed the sum of all Non-Defaulting Lenders’ Commitments and
(ii) such reallocation does not result in the Revolving Credit Exposure of any
Non-Defaulting Lender exceeding such Non-Defaulting Lender’s Commitment;


(B)     if the reallocation described in clause (iii)(A) above cannot, or can
only partially, be effected, the Borrower shall within five Business Days
following notice by the Administrative Agent cash collateralize for the benefit
of the Issuing Bank the portion of such Defaulting Lender’s LC Exposure (other
than any portion thereof referred to in the parenthetical in clause (iii)(A)
above) that has not been reallocated in accordance with the procedures set forth
in Section 2.05(k) for so long as such LC Exposure is outstanding;


(C)     if the Borrower shall cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (iii)(B) above, the Borrower shall not
be required to pay participation fees to such Defaulting Lender pursuant to
Section 2.11(b) with respect to such portion of such Defaulting Lender’s LC
Exposure for so long as such Defaulting Lender’s LC Exposure is cash
collateralized;


(D)     if any portion of the LC Exposure of such Defaulting Lender is
reallocated pursuant to clause (iii)(A) above, then the fees payable to the
Lenders pursuant to Sections 2.11(a) and 2.11(b) shall be adjusted to give
effect to such reallocation; and


(E)     if all or any portion of such Defaulting Lender’s LC Exposure that is
subject to reallocation pursuant to clause (iii)(A) above is neither reallocated
nor cash collateralized pursuant to clause (iii)(A) or (iii)(B) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all participation fees payable pursuant to Section 2.11(b) to
such Defaulting Lender with respect to such Defaulting Lender’s LC Exposure
shall be payable to the Issuing Banks (and allocated among them ratably based on
the amount of such portion of the LC Exposure of such Defaulting Lender
attributable to Letters of Credit issued by each Issuing Bank) until and to the
extent that such LC Exposure is reallocated and/or cash collateralized.


(b)     So long as such Lender is a Defaulting Lender, the Issuing Banks shall
not be required to issue, amend, renew or extend any Letter of Credit, unless
the related exposure and the Defaulting Lender’s then outstanding LC Exposure
will be fully covered by the Commitments of the Non-Defaulting Lenders and/or
cash collateral provided by the Borrower in accordance with Section
2.19(a)(iii), and participating interests in any such issued, amended, reviewed
or extended Letter of Credit will be allocated among the Non-Defaulting Lenders
in a manner consistent with Section 2.19(a)(iii) (and such Defaulting Lender
shall not participate therein).
 
54

--------------------------------------------------------------------------------

 
(c)     In the event that the Administrative Agent, the Borrower and each
Issuing Bank each agree that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the LC Exposure
of the Lenders shall be readjusted to reflect the inclusion of such Lender’s
Commitment and on such date such Lender shall purchase at par such of the
Revolving Loans of the other Lenders as the Administrative Agent shall determine
may be necessary in order for such Lender to hold such Loans in accordance with
its Applicable Percentage (but shall not be entitled to receive any commitment
fees accrued during the period when it was a Defaulting Lender, and all
amendments, waivers or modifications effected without its consent in accordance
with the provisions of Section 10.02 during such period shall be binding on
it).  The rights and remedies against, and with respect to, a Defaulting Lender
under this Section are in addition to, and cumulative and not in limitation of,
all other rights and remedies that the Administrative Agent, any Issuing Bank,
any Lender or the Borrower may at any time have against, or with respect to,
such Defaulting Lender.  Subject to Section 10.19, no reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.


SECTION 2.20.     Extension of Maturity Date.  (a)  The Borrower may, by notice
to the Administrative Agent (which shall promptly notify the Lenders), request
that each Lender extend such Lender’s Maturity Date to a date that is one year
after the Maturity Date then in effect for such Lender (it being agreed at no
time shall any such extended Maturity Date result in a total maturity length of
more than 5 years under this Agreement from the date of any such extension) (the
“Existing Maturity Date”).


(b)     Each Lender, acting in its sole and individual discretion, shall, by
notice to the Administrative Agent given not later than the date that is 15 days
after the date on which the Administrative Agent received the Borrower’s
extension request (the “Lender Notice Date”), advise the Administrative Agent
whether or not such Lender agrees to such extension (each Lender that determines
to so extend its Maturity Date, an “Extending Lender”, and each other Lender, a
“Non-Extending Lender”), provided that any Lender that does not so advise the
Administrative Agent on or before the Lender Notice Date shall be deemed to be a
Non-Extending Lender.  The Administrative Agent shall notify the Borrower of
each Lender’s determination under this Section promptly upon receiving notice
thereof from such Lender.  The election of any Lender to agree to such extension
shall not obligate any other Lender to so agree, and it is understood and agreed
that no Lender shall have any obligation whatsoever to agree to any request made
by the Borrower for extension of the Maturity Date.


(c)     The Borrower shall have the right, but shall not be obligated, on or
before the Maturity Date applicable to any Non-Extending Lender to replace such
Non-Extending Lender with, and add as “Lenders” under this Agreement in place
thereof, one or more financial institutions (each, an “Additional Commitment
Lender”) in accordance with the procedures set forth in Section 2.18(b).  Prior
to any Non-Extending Lender being replaced by one or more Additional Commitment
Lenders pursuant hereto, such Non-Extending Lender may elect, in its sole
discretion, by giving irrevocable notice thereof to the Administrative Agent and
the Borrower (which notice shall set forth such Lender’s new Maturity Date), to
become an Extending Lender.
 
55

--------------------------------------------------------------------------------

 
(d)    If (and only if) the total of the Commitments of the Lenders that have
agreed to extend their Maturity Date and the new or increased Commitments of any
Additional Commitment Lenders is more than 50% of the aggregate amount of the
Commitments in effect immediately prior to the applicable Extension Date, then,
effective as of the first date on which the foregoing conditions shall have been
satisfied (the “Extension Date”), the Maturity Date of each Extending Lender and
of each Additional Commitment Lender shall be extended to the date that has been
requested by the Borrower pursuant to (and approved in accordance with) this
Section, and each Additional Commitment Lender shall thereupon become a Lender
for all purposes of this Agreement and shall be bound by the provisions of this
Agreement as a Lender hereunder and shall have the obligations of a Lender
hereunder, provided that any extension of any Maturity Date pursuant to this
Section shall be subject to the receipt by the Administrative Agent of a
certificate dated such date and executed by a Financial Officer of the Borrower
certifying that the conditions set forth in paragraphs (a) and (b) of
Section 4.02 are satisfied.


(e)     On the Maturity Date applicable to any Non-Extending Lender, (i) the
Commitment of such Non-Extending Lender shall automatically terminate and (ii)
the Borrower shall repay such Non-Extending Lender in accordance with Section
2.09 (and shall pay to such Non-Extending Lender all of the other Obligations
then owing to it under this Agreement) and after giving effect thereto shall
prepay in accordance with Section 2.10 any Revolving Loans outstanding on such
date to the extent necessary to keep outstanding Revolving Loans ratable with
any revised Applicable Percentages of the Lenders effective as of such date, and
the Administrative Agent shall administer any necessary reallocation of the
Revolving Credit Exposures (without regard to any minimum borrowing, pro rata
borrowing and/or pro rata payment requirements contained elsewhere in this
Agreement).


(f)     In connection with any extension of the Maturity Date pursuant to this
Section, the Administrative Agent and the Borrower may, without the consent of
any Lender or Issuing Bank, effect such amendments to this Agreement as may be
necessary or appropriate, in the opinion of the Administrative Agent and the
Borrower, to give effect to the provisions of this Section.  This Section shall
supersede any provisions in Section 2.17 to the contrary.  Nothing in this
Section shall be construed to limit any amendment to extend the Maturity Date of
any Lender that is otherwise permitted by Section 10.02.


ARTICLE III


REPRESENTATIONS AND WARRANTIES


The Borrower represents and warrants to the Lenders, on the Effective Date and
as of each other date the representations and warranties of the Borrower herein
are required to be or deemed made pursuant to this Agreement, that:


SECTION 3.01.     Organization; Powers.  Each of the Borrower and the Guarantor
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization.  Each Significant Subsidiary is duly
organized, validly existing and (to the extent the concept is applicable in such
jurisdiction) in good standing under the laws of the jurisdiction of its
organization, in each case except where the failure to be so organized, existing
or in good standing would not be reasonably likely to have a Material Adverse
Effect.  The
 
56

--------------------------------------------------------------------------------



Borrower and each Restricted Subsidiary has all requisite power and authority to
carry on its business as now conducted and is duly qualified to transact
business in all jurisdictions where such qualification is necessary, in each
case except where the failure to have such authority, or to be so qualified,
would not be reasonably likely to have a Material Adverse Effect.


SECTION 3.02.     Authorization; Enforceability.  The Transactions to be entered
into by each Loan Party are within such Loan Party’s corporate powers and have
been duly authorized by all necessary corporate and stockholder action.  This
Agreement has been duly executed and delivered by each Loan Party and
constitutes a legal, valid and binding obligation of each Loan Party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.


SECTION 3.03.     Governmental Approvals; No Conflicts.  The Transactions (a) do
not require any consent or approval of, registration or filing with or any other
action by any Governmental Authority, except (i) such as have been obtained or
made and are in full force and effect, (ii) any filings with the Securities and
Exchange Commission or (iii) as would not be reasonably likely to have a
Material Adverse Effect and (b) will not violate, or constitute a default under,
any provision of applicable law or regulation or the charter, by‑laws or other
organizational documents of the Borrower or any of the Restricted Subsidiaries
or any order of any Governmental Authority or any indenture, agreement,
instrument, judgment or order to which the Borrower or any Restricted Subsidiary
is a party or by which it or any of its material assets or properties may be
bound or affected if such violation or default would be reasonably likely to
have a Material Adverse Effect.


SECTION 3.04.     Financial Condition; No Material Adverse Change.  (a)  The
Borrower has heretofore made available to the Lenders its consolidated statement
of financial position and statements of income, stockholders equity and cash
flows (i) as of and for the fiscal year ended December 31, 2017, reported on by
Deloitte & Touche LLP, and (ii) as of and for the fiscal quarter and the portion
of the fiscal year ended June 30, 2018.  Such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of the Borrower and its consolidated Subsidiaries as
of such dates and for such periods in accordance with GAAP and, in the case of
the statements referred to in clause (ii) above, subject to year‑end audit
adjustments and the absence of footnotes.


(b)     Since December 31, 2017, other than as specifically disclosed in the
Borrower’s filings with the Securities and Exchange Commission, there has been
no event or condition that would be reasonably likely to result in a material
adverse effect on the business, assets, operations or condition, financial or
otherwise, of the Borrower and the Subsidiaries taken as a whole.


SECTION 3.05.     Properties.  The Borrower and its Subsidiaries have sufficient
title to, or sufficient and valid interests in, their respective properties to
conduct their business as currently conducted, except where the failure to have
such title or interests would not be reasonably likely to result in a Material
Adverse Effect.
 


57

--------------------------------------------------------------------------------

 
SECTION 3.06.     Litigation and Environmental Matters.  Other than as
specifically disclosed in the Borrower’s filings with the Securities and
Exchange Commission:


(a)     There are no actions, suits or proceedings by or before any arbitrator
or Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against the Borrower or any of its Restricted Subsidiaries (i) as to
which there is a reasonable possibility of an adverse determination and that, if
adversely determined, would be reasonably likely, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve this
Agreement or the Transactions.


(b)    In the ordinary course of business, the ongoing operations of the
Borrower and its Restricted Subsidiaries are reviewed from time to time to
determine compliance with applicable Environmental Laws.  Based on these
reviews, to the knowledge of the Borrower, ongoing operations at the principal
properties of the Borrower and its Restricted Subsidiaries are currently being
conducted in substantial compliance with applicable Environmental Laws, except
to the extent noncompliance would not be reasonably likely, individually or in
the aggregate, to result in a Material Adverse Effect.


SECTION 3.07.     Investment and Holding Company Status.  Neither the Borrower
nor the Guarantor is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.


SECTION 3.08.     Taxes.  The Borrower and each Subsidiary has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which the Borrower or such Subsidiary, as applicable, has set aside on its
books adequate reserves in accordance with GAAP or (b) to the extent that the
failure to do so would not be reasonably likely to result in a Material Adverse
Effect.


SECTION 3.09.     ERISA.  Each member of the ERISA Group has fulfilled its
obligations under the minimum funding standards of ERISA and the Code with
respect to each Plan and is in substantial compliance in all material respects
with the presently applicable material provisions of ERISA and the Code with
respect to each Plan.  No member of the ERISA Group has (a) sought a waiver of
the minimum funding standard under Section 412 of the Code in respect of any
Plan, (b) failed to make any contribution or payment to any Plan or
Multiemployer Plan or made any amendment to any Plan which, in either case has
resulted or could result in the imposition of a material Lien or the posting of
a material bond or other material security under ERISA or the Code or (c)
incurred any material liability under Title IV of ERISA other than a liability
to the PBGC for premiums under Section 4007 of ERISA.


SECTION 3.10.     Disclosure.  None of the information furnished to the
Administrative Agent and the Lenders in writing prior to the date hereof in
connection with the Transactions (including any formal presentation slides, but
excluding projections, forward-looking statements and information of a general
economic or industry specific nature), when taken as a whole and in each case as
modified or supplemented by other information furnished to the Administrative
Agent or the Lenders, contains any misstatement of material fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under
 


58

--------------------------------------------------------------------------------



which they were made, not materially misleading; provided that, with respect to
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed by it to
be reasonable at the time made (it being understood that such projections are as
to future events and are not to be viewed as facts, such projections are subject
to significant uncertainties and contingencies, many of which are beyond the
control of the Borrower, no assurance can be given that any particular
projection will be realized, actual results during the period or periods covered
by any such projections may differ significantly from the projected results and
such differences may be material and such projections are not a guarantee of
future financial performance).


SECTION 3.11.    Use of Proceeds.  The Borrower will use the proceeds of the
Loans and the Letters of Credit (a) to refinance amounts outstanding under the
Existing Credit Agreement and (b) for other general corporate purposes of the
Borrower and the Subsidiaries, including the repayment of debt, repurchase or
redemption of the Borrower’s common stock, working capital needs, capital
expenditures and acquisitions.


SECTION 3.12.     Margin Stock.  Neither the proceeds of any Loan nor any Letter
of Credit will be used in a manner that violates any provision of Regulation U
or X of the Board of Governors.


SECTION 3.13.    Anti-Corruption Laws and Sanctions.  The Borrower has
implemented and maintains in effect policies and procedures designed to promote
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.  None of the Borrower, any Subsidiary or, to the knowledge of any
Responsible Officer, any of their respective directors or officers, is a
Sanctioned Person.


ARTICLE IV


CONDITIONS


SECTION 4.01.    Effective Date.  The effectiveness of this Agreement and the
obligations of the Lenders to make Loans and of the Issuing Banks to issue
Letters of Credit hereunder shall not become effective until the date on which
each of the following conditions shall be satisfied (or waived in accordance
with Section 10.02):


(a)     The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include Electronic Transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement.


(b)     The Administrative Agent shall have received favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of (i) Cravath, Swaine & Moore LLP, counsel for the Borrower, and (ii)
Jennifer C. McGarey, Esq., Corporate Vice President and Secretary, in each case
in form and substance reasonably satisfactory to the Administrative Agent and
its counsel.  The Borrower hereby
 
59

--------------------------------------------------------------------------------

 
requests such counsel to deliver such opinions.


(c)     The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of each Loan Party,
the authorization of the Transactions by each Loan Party and any other legal
matters relating to the Loan Parties, this Agreement or the Transactions, all in
form and substance reasonably satisfactory to the Administrative Agent and its
counsel.


(d)    The representations and warranties of the Borrower set forth in Article
III shall be true and correct in all material respects, and no Default shall
have occurred and be continuing.


(e)     The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Effective Date to the Administrative Agent,
the Arrangers or the Lenders pursuant to the written agreements separately
entered into by the Borrower, including, to the extent invoiced, reimbursement
of all out-of-pocket expenses required to be reimbursed by the Borrower
hereunder.


(f)     The Existing Credit Agreement Refinancing shall have been consummated
substantially concurrently with the effectiveness of this Agreement.  Each
Lender party hereto that was a “Lender” immediately prior to the Effective Date
under the Existing Credit Agreement hereby waives the requirement for advance
notice of the termination of “Commitments” (as defined in the Existing Credit
Agreement) and prepayment of any “Loans” (as defined in the Existing Credit
Agreement) outstanding thereunder; provided that such notice of prepayment is
delivered on the Effective Date.


(g)     The Lenders shall have received all documentation and other information
required by bank regulatory authorities under applicable “know your customer”,
and anti-money laundering rules and regulations, including the USA PATRIOT Act,
to the extent requested at least five Business Days prior to the Effective Date.


The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding upon all parties
hereto and following such notice, none of the conditions set forth in this
Section 4.01 shall be of further application.


SECTION 4.02.     Each Credit Event.  The obligation of each Lender to make a
Loan on the occasion of any Borrowing (other than any conversion or continuation
of any Loan and other than any ABR Revolving Loan that pursuant to Section
2.05(e) is expressly excluded from this Section), and of each Issuing Bank to
issue, amend to increase the amount thereof, renew or extend (other than an
automatic renewal or extension permitted under Section 2.05(c)) any Letter of
Credit, is subject to the satisfaction of the following conditions:


(a)     The representations and warranties of the Borrower set forth in Article
III (other than Sections 3.04(b), 3.06, 3.08 and 3.09) shall be true and correct
in all material respects on and as of the date of such Borrowing or the date of
such issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, except in the case of any such representation and warranty that
expressly relates to a prior date, in which case such
 
60

--------------------------------------------------------------------------------

 
representation and warranty shall be true and correct in all material respects
on and as of such prior date.


(b)     At the time of and immediately after giving effect to such Borrowing or
such issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.


Each Borrowing (other than any conversion or continuation of any Loan and other
than any ABR Revolving Loan that pursuant to Section 2.05(e) is expressly
excluded from this Section) and each issuance, amendment to increase the amount
thereof, renewal or extension (other than an automatic renewal or extension
permitted under Section 2.05(c)) of a Letter of Credit shall be deemed to
constitute a representation and warranty by the Borrower on the date thereof
that the conditions specified in paragraphs (a) and (b) of this Section have
been satisfied.


ARTICLE V


AFFIRMATIVE COVENANTS


Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements have
been reimbursed, the Borrower covenants and agrees with the Lenders that:


SECTION 5.01.     Financial Statements and Other Information.  The Borrower will
furnish to the Administrative Agent for distribution to each Lender:


(a)     within 90 days after the end of each fiscal year of the Borrower, its
audited consolidated statement of financial position and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
year, accompanied by an opinion of Deloitte & Touche LLP or other independent
registered public accounting firm of recognized national standing as to such
consolidated financial statements;


(b)     within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of the Borrower, its consolidated statement of financial
position and related statements of operations, stockholders’ equity and cash
flows as of the end of and for such fiscal quarter (in the case of the
consolidated statement of operations) and the then elapsed portion of the fiscal
year;


(c)     within 105 days following the end of each fiscal year of the Borrower,
and within 60 days following the end of each of the first three fiscal quarters
of each fiscal year of the Borrower, a certificate of a Financial Officer of the
Borrower (i) certifying as to whether a Default has occurred and is continuing,
(ii) setting forth reasonably detailed calculations demonstrating compliance
with Section 6.03 as of the date of the most recent consolidated statement of
financial position of the Borrower included in such financial statements and
(iii) setting forth a reasonably detailed calculation of the aggregate combined
assets of all Unrestricted Subsidiaries as of the date of the most recent
consolidated statement of financial position of the Borrower included in such
financial statements;
 
61

--------------------------------------------------------------------------------

 
(d)     promptly after the same become publicly available, copies of all
periodic and other reports and proxy statements filed by the Borrower or any
Subsidiary with the Securities and Exchange Commission or any Governmental
Authority succeeding to any or all of the functions of said Commission or
distributed by the Borrower to its shareholders generally, as the case may be;


(e)     promptly following receipt thereof, copies of any documents described in
Sections 101(k) or 101(l) of ERISA that any ERISA Group member may request with
respect to any Multiemployer Plan and with respect to which the Administrative
Agent shall have requested the Borrower that such request by such ERISA Group
member be made; and


(f)     promptly following any request therefor, subject to restrictions imposed
by any Governmental Authority and customer confidentiality agreements, such
other existing information regarding the business and financial condition of the
Borrower and its Subsidiaries as any Lender may reasonably request through the
Administrative Agent.


Information required to be delivered pursuant to paragraphs (a), (b) or (d) of
this Section shall be deemed to have been delivered to each Lender on the date
on which the Borrower posts such reports on the Borrower’s website at
http://www.northropgrumman.com or when such report is posted on the website of
the Securities and Exchange Commission at http://www.sec.gov.  Information
required to be delivered pursuant to this Section may also be delivered by
electronic communications pursuant to procedures approved by the Administrative
Agent.


SECTION 5.02.     Notices of Material Events.  Upon a Financial Officer of the
Borrower obtaining knowledge thereof, the Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of:


(a)     the occurrence of any Default; and


(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Restricted Subsidiary that is reasonably likely to result in a Material
Adverse Effect.


Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.


SECTION 5.03.     Existence; Conduct of Business.  The Borrower will, and will
cause each of the Restricted Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business, provided that the foregoing shall not (a)
prohibit or restrict any merger, consolidation, liquidation or dissolution
permitted under Section 6.02 or (b) prohibit or restrict the termination of the
business or existence of any Subsidiary which in the judgment of the Borrower is
no longer necessary or desirable, a merger or consolidation of a Subsidiary into
or with the Borrower (if the Borrower is the surviving corporation) or any
Restricted Subsidiary, the sale or other disposition of any Subsidiary if in the
judgment of the Borrower such sale is in the interest of the Borrower, or any
merger, consolidation
 
62

--------------------------------------------------------------------------------



or transfer of assets not prohibited by Section 6.02, so long as immediately
after giving effect to any such transaction, no Default shall have occurred and
be continuing.


SECTION 5.04.     Payment of Taxes.  The Borrower will pay and discharge, and
will cause each Restricted Subsidiary to pay and discharge, all material Taxes
imposed upon it or upon its income or profits, or upon any property belonging to
it, prior to the date on which penalties attach thereto; provided that neither
the Borrower nor any such Restricted Subsidiary shall be required to pay any
such Tax (i) the payment of which is being contested in good faith and by
appropriate proceedings and for which the Borrower or such Restricted
Subsidiary, as applicable, has set aside on its books adequate reserves in
accordance with GAAP, (ii) not yet delinquent or (iii) the non‑payment of which,
if taken in the aggregate, would not be reasonably likely to result in a
Material Adverse Effect.


SECTION 5.05.     Insurance.  The Borrower will, and will cause each of the
Restricted Subsidiaries to maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations or, to the customary extent,
self‑insurance.


SECTION 5.06.    Inspection Rights.  The Borrower will, and will cause each of
the Subsidiaries to, permit any representatives designated by the Administrative
Agent, upon reasonable prior notice and subject to restrictions imposed by any
Governmental Authority and customer confidentiality agreements, and during
normal business hours, to visit and inspect its major properties and to examine
its books and records, all at such reasonable times and as often as reasonably
requested; provided that the exercise of rights under this Section (a) shall not
unreasonably interfere with the business of the Borrower and its Subsidiaries
and (b) may not be exercised more than once in any fiscal year except if an
Event of Default shall have occurred and be continuing.


SECTION 5.07.     Compliance with Laws.  The Borrower will, and will cause each
of the Restricted Subsidiaries to, (a) comply with all laws, rules, regulations
and lawful orders of any Governmental Authority applicable to it or its
property, except where the failure to do so, individually or in the aggregate,
would not be reasonably likely to result in a Material Adverse Effect and (b)
maintain in effect and enforce policies and procedures designed to promote
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.


ARTICLE VI


NEGATIVE COVENANTS


Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements have
been reimbursed, the Borrower covenants and agrees with the Lenders that:
 


63

--------------------------------------------------------------------------------

 
SECTION 6.01.     Liens.  The Borrower will not, and will not permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any Lien on
any property or asset now owned or hereafter acquired by it, or assign or sell
any income or revenues (including accounts receivable) or rights in respect of
any thereof, except:


(a)     Permitted Encumbrances;


(b)     any Lien on any property or asset of the Borrower or any Restricted
Subsidiary existing on the date hereof;


(c)     any Lien existing on any property or asset of any Person that becomes a
Subsidiary (or of any Person not previously a Subsidiary that is merged,
consolidated or amalgamated with or into the Borrower or any Subsidiary) after
the date hereof prior to the time such Person becomes a Subsidiary (or is so
merged, consolidated or amalgamated), whether or not any Indebtedness secured by
such Liens is assumed by the Borrower or any Restricted Subsidiary;


(d)     Liens securing Indebtedness of a Restricted Subsidiary owing to the
Borrower or another Restricted Subsidiary;


(e)     Liens on assets existing at the time of acquisition of such assets by
the Borrower or a Restricted Subsidiary, or Liens to secure the payment of all
or any part of the purchase price of assets upon the acquisition of such assets
by the Borrower or a Restricted Subsidiary or to secure any Indebtedness
incurred or guaranteed by the Borrower or a Restricted Subsidiary prior to, at
the time of, or within one year after the later of the acquisition, completion
of construction (including any improvements on an existing asset) or
commencement of full operation of such asset, which Indebtedness is incurred or
guaranteed for the purpose of financing all or any part of the purchase price
thereof or construction or improvements thereon, and which Indebtedness may be
in the form of obligations incurred in connection with industrial revenue bonds
or similar financings, capital leases and letters of credit, bank guarantees,
surety bonds or similar contingent liability instruments issued in connection
therewith; provided, however, that in the case of any such acquisition,
construction or improvement, the Lien shall not apply to any asset theretofore
owned by the Borrower or a Restricted Subsidiary, other than, in the case of any
such construction or improvement, any theretofore unimproved real property on
which the property so constructed or the improvement made is located;


(f)     Liens created in favor of the United States of America or any department
or agency thereof or any other contracting party or customer in connection with
advance or progress payments or similar forms of vendor financing or incentive
arrangements;


(g)     Liens arising by operation of law in favor of any lender to the Borrower
or any Restricted Subsidiary constituting a banker’s lien or right of offset in
moneys of the Borrower or a Restricted Subsidiary deposited with such lender in
the ordinary course of business;


(h)     Liens on cash, cash equivalents or certificates of deposit or other bank
obligations in an amount substantially equal in value (at the time such Liens
are created)
 
64

--------------------------------------------------------------------------------

 
to, and securing, obligations in respect of letters of credit, bank guarantees,
surety bonds or similar contingent liability instruments, incurred in the
ordinary course of business;


(i)     Liens securing the Obligations and Liens securing the Obligations and
any other Indebtedness (or obligations relating thereto and arising therefrom)
of the Borrower and its Subsidiaries on an equal and ratable basis;


(j)      any extension, renewal or replacement (or successive extensions,
renewals or replacements) in whole or in part of any Lien referred to in the
foregoing; provided, however, that the principal amount of Indebtedness secured
thereby shall not exceed the principal amount of Indebtedness so secured at the
time of such extension, renewal or replacement, and that such extension, renewal
or replacement shall be limited to all or part of the assets which were the
subject of the Lien so extended, renewed or replaced (plus proceeds and products
of, and improvements and construction on, such assets);


(k)     (i) assignments or sales of accounts receivables and related assets
pursuant to any factoring or similar arrangements and any Liens created in
connection therewith, provided that such Liens shall not apply to any assets of
the Borrower or any of its Restricted Subsidiaries other than accounts
receivable and related assets, and (ii) any assignment or sale of accounts
receivable and related assets in the ordinary course of business;


(l)      assignments or sales of accounts receivable and related assets under a
Permitted Receivables Program and any Liens created in connection therewith,
provided that such Liens shall not apply to any assets of the Borrower or any of
its Restricted Subsidiaries other than accounts receivable and related assets
(including any Equity Interests in any special-purpose Subsidiary established in
connection therewith);


(m)    Liens granted in the ordinary course of business to financial
institutions on deposit accounts and securities accounts maintained with such
financial institutions to secure obligations to such financial institutions in
respect of overdrafts, funds credited in anticipation of collection and similar
liabilities, in each case in respect of such accounts;


(n)     in connection with any sale, transfer or other disposition of any Equity
Interests or other assets in a transaction permitted under Section 6.02,
customary rights and restrictions contained in agreements relating to such sale,
transfer or other disposition pending the completion thereof;


(o)     in the case of (i) any Subsidiary that is not a wholly-owned Subsidiary
or (ii) the Equity Interests in any Person that is not a Restricted Subsidiary,
(A) any encumbrance or restriction, including any put and call arrangements,
related to Equity Interests in such Subsidiary or such other Person set forth in
the organizational documents of such Subsidiary or such other Person or any
related joint venture, shareholders’ or similar agreement and (B) any Lien on
Equity Interests of such Subsidiary or such other Person securing capital
contributions to or obligations of such Subsidiary or such other Person;


(p)     Liens solely on any cash earnest money deposits, escrow arrangements or
 
65

--------------------------------------------------------------------------------

 
similar arrangements made by the Borrower or any Restricted Subsidiary in
connection with any letter of intent or purchase agreement for any acquisition,
a disposition or other transaction permitted hereunder;


(q)     (i) deposits made in the ordinary course of business to secure
obligations to insurance carriers and (ii) Liens on insurance policies and the
proceeds thereof securing the financing of the premiums with respect thereto;


(r)     Liens on cash and cash equivalents deposited to defease or to satisfy
and discharge any Indebtedness, provided that such defeasance or satisfaction
and discharge is permitted hereunder;


(s)     Liens on the net cash proceeds of any Acquisition Indebtedness held in
escrow by a third party escrow agent prior to the release thereof from escrow;
and


(t)     other Liens securing Indebtedness or other obligations; provided that
immediately after giving effect to the creation, incurrence or assumption of any
such Lien, the aggregate principal amount of all Indebtedness or any such other
obligations of the Borrower and the Restricted Subsidiaries that is secured by
Liens permitted by this clause (t) shall not exceed the greater of (i) 15% of
Consolidated Net Tangible Assets as of the end of the then most recently
completed fiscal quarter and (ii) $1,000,000,000.


SECTION 6.02.     Fundamental Changes.  (a)  The Borrower will not consolidate
with or merge into any other Person, or convey or transfer its consolidated
properties and assets substantially as an entirety to any Person, unless: (i)
the Borrower or another Person that is organized under the laws of the United
States, any State thereof or the District of Columbia is the surviving Person of
any such consolidation or merger or is the Person that acquires by conveyance or
transfer the consolidated properties and assets of the Borrower substantially as
an entirety; (ii) if a Person other than the Borrower is the surviving Person as
described in clause (i) above or is the Person that acquires the consolidated
property and assets of the Borrower substantially as an entirety, it shall
expressly assume the performance of every obligation and covenant of this
Agreement on the part of the Borrower to be performed or observed; (iii)
immediately after giving effect to such transaction, no Default shall have
occurred and be continuing; and (iv) if the Borrower is not the surviving or
acquiring Person, the Borrower shall deliver to the Administrative Agent (and,
in the case of clause (C) below, each requesting Lender), (A) a certificate of a
Financial Officer and an opinion of its General Counsel, each stating that such
transaction complies with this Section and that all conditions precedent set
forth in this Section for relating to such transaction have been complied with,
(B) evidence of authority and legal opinions in respect of the surviving or
acquiring Person comparable to those delivered under Section 4.01(b) and
reasonably satisfactory to the Administrative Agent, and (C) all documentation
and other information in respect of the surviving or acquiring Person required
by bank regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act.


(b)     Upon any consolidation by the Borrower with, or merger by the Borrower
into, any Person described in Section 6.02(a)(i) or any conveyance or transfer
of the consolidated properties and assets of the Borrower substantially as an
entirety to any Person described in Section
 
66

--------------------------------------------------------------------------------



6.02(a)(i), such Person into which the Borrower is merged or consolidated or to
which such conveyance or transfer is made shall succeed to, and be substituted
for, and may exercise every right and power of the Borrower under this Agreement
with the same effect as if such Person had been named as the Borrower herein,
and thereafter, in the case of a transfer or conveyance permitted by Section
6.02(a), the Borrower shall be relieved of all obligations and covenants under
this Agreement.


SECTION 6.03.     Consolidated Debt to Capitalization Ratio.  The Borrower will
not permit the ratio of (a) Consolidated Debt to (b) the sum of Consolidated
Debt and Shareholders’ Equity as of the last day of any fiscal quarter for which
the financial statements of the Borrower have been (or are required to be)
delivered pursuant to Section 5.01(a) or 5.01(b) to exceed 65.0%.
 
SECTION 6.04.     Use of Proceeds.  The Borrower will not, and will not permit
any Subsidiary to, directly or, to the knowledge of any Responsible Officer,
indirectly, use the proceeds of any Borrowing or Letter of Credit in any manner
that will result in a violation by the Borrower, any Subsidiary, any Arranger,
the Administrative Agent, any Lender or any Issuing Bank of any Sanctions.  The
Borrower will not use directly or, to the knowledge of any Responsible Officer,
indirectly, the proceeds of any Borrowing in any manner that will result in a
violation of Anti-Corruption Laws.


ARTICLE VII


EVENTS OF DEFAULT


If any of the following events (“Events of Default”) shall occur:


(a)     the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;


(b)     the Borrower shall fail to pay any interest on any Loan or any fee
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of 5 days after written
notice thereof shall have been given to the Borrower by the Administrative
Agent;


(c)     the Borrower shall fail to pay within 30 days after written request for
payment by any Lender acting through the Administrative Agent any other amount
(other than an amount referred to in clause (a) or (b) of this Article) payable
under this Agreement;


(d)     any representation or warranty made by the Borrower or the Guarantor in
Article III of this Agreement or any certificate or writing furnished pursuant
to this Agreement shall prove to have been incorrect in any material respect
when made and the facts and circumstances giving rise to such deficiency shall
remain unremedied for 5 days after written notice thereof shall have been given
to the Borrower by the Administrative Agent at the request of the Required
Lenders;
 


67

--------------------------------------------------------------------------------

 
(e)     the Borrower shall fail to observe or perform any covenant or agreement
contained in Section 1.06 or Article VI;


(f)     [reserved];


(g)    any Loan Party shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those specified in clause (a), (b), (c),
(e) or (f) of this Article), and such failure shall continue unremedied for a
period of 30 days after written notice thereof from the Administrative Agent to
the Borrower (which notice will be given at the request of the Required
Lenders);


(h)     Funded Debt in an aggregate principal amount which is in excess of
$250,000,000 shall become due before its stated maturity by the acceleration of
the maturity thereof by reason of default, or Funded Debt in an aggregate
principal amount which is in excess of $250,000,000 shall become due by its
terms and shall not be paid when due and, in any case aforesaid in this clause
(h), corrective action satisfactory to the Required Lenders shall not be taken
within 5 days after written notice of the situation shall have been given to the
Borrower by the Administrative Agent at the request of the Required Lenders;


(i)     an involuntary case or other proceeding shall be commenced against the
Borrower or any Significant Subsidiary seeking liquidation, reorganization or
other relief with respect to its debts under any Federal, state or foreign
bankruptcy, insolvency, or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, and, such
involuntary case or other proceeding shall remain undismissed and unstayed for a
period of 90 days, or an order for relief shall be entered against the Borrower
or any Significant Subsidiary under any such bankruptcy laws as now or hereafter
in effect;


(j)     the Borrower or any Significant Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any case
or other proceeding described in clause (i) of this Article, (iii) apply for or
consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Significant Subsidiary
or for a substantial part of its assets, (iv) admit in writing its inability to
pay its debts as they become due, (v) make a general assignment for the benefit
of creditors or (vi) take any corporate action to authorize any of the
foregoing;


(k)     (i) a final judgment for the payment of money in excess of $250,000,000,
excluding (A) any amounts covered by insurance as to which the insurance company
shall not have denied coverage so long as such insurance company is not a
captive insurance subsidiary of the Borrower and (B) the amount of any judgment
against a Significant Subsidiary that exceeds the fair value of the assets of
such Significant Subsidiary (but only if neither the Borrower nor any other
Significant Subsidiary is directly or contingently liable therefor), shall have
been entered against the Borrower or any Significant Subsidiary
 


68

--------------------------------------------------------------------------------

 
and (ii) the Borrower or such Significant Subsidiary shall not satisfy the same
within 60 days, or cause execution thereon to be stayed within 60 days, and such
failure to satisfy or stay such judgment shall remain unremedied for 5 days
after notice thereof shall be given to the Borrower by the Administrative Agent
at the request of the Required Lenders;


(l)     (i) the termination of, or the imposition of liability (other than for
premiums under Section 4007 of ERISA) under Title IV of ERISA in respect of, or
the appointment of a trustee under Title IV of ERISA to administer, any Plan or
Plans having Unfunded Liabilities or (ii) the imposition of Withdrawal Liability
to a Multiemployer Plan, which, in either case, individually or in the
aggregate, would reasonably be expected to result in a Material Adverse Effect
which has not been satisfied within 60 days and such failure to satisfy is
unremedied for 5 days after notice thereof shall have been given to the Borrower
by the Administrative Agent at the request of the Required Lenders;


(m)    the guarantee of the Guarantor under Article IX shall not be (or shall be
asserted by any Loan Party not to be) valid or in full force and effect except
in connection with a termination of such guarantee in accordance with Section
9.02; or


(n)     a Change in Control shall occur;


then, and in every such event (other than an event with respect to the Borrower
described in clause (i) or (j) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent shall, if
requested by the Required Lenders, by notice to the Borrower, take any or all of
the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately,
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, and (iii) require the deposit of cash
collateral in respect of LC Exposure as provided in Section 2.05(k), in each
case without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Borrower; and in case of any event with respect
to the Borrower described in clause (i) or (j) of this Article, the Commitments
shall automatically terminate, the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall automatically become due and payable, and the
deposit of such cash collateral in respect of LC Exposure shall immediately and
automatically become due, in each case without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower. 
Nothing in this Agreement shall constitute a waiver of any rights or remedies
the Lenders may otherwise have, including setoff rights.


ARTICLE VIII


THE ADMINISTRATIVE AGENT


Each of the Lenders and each of the Issuing Banks hereby irrevocably appoints
the Administrative Agent (and its successors) as its agent and authorizes the
Administrative Agent to
 


69

--------------------------------------------------------------------------------



take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.


The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender or Issuing Bank as any other
Lender or Issuing Bank and may exercise the same as though it were not the
Administrative Agent, and such bank and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if it were not the Administrative Agent
hereunder and without any duty to account therefor to the Lenders or Issuing
Banks.


The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein.  Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing
(and it is understood and agreed that the use of the term “agent” herein or in
any other Loan Document (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law,
and that such term is used as a matter of market custom and is intended to
create or reflect only an administrative relationship between the contracting
parties), (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that the Administrative Agent is
required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 10.02), provided that the Administrative
Agent shall not be required to take any action at the direction of the Required
Lenders that, in its opinion, could expose the Administrative Agent to liability
or be contrary to this Agreement or any applicable law, rule or regulation, and
(c) except as expressly set forth herein, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Subsidiaries or other
Affiliates thereof that is communicated to or obtained by the bank serving as
the Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02) or in the absence of its own gross negligence,
willful misconduct or bad faith as determined by a court of competent
jurisdiction in a final non-appealable judgment.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until written notice
thereof is given to the Administrative Agent by the Borrower or a Lender, and
the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection herewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or the occurrence of any Default, (iv) the
sufficiency, validity, enforceability, effectiveness or genuineness of this
Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
70

--------------------------------------------------------------------------------

 
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed or sent by the proper Person (whether
or not such Person in fact meets the requirements set forth herein for being the
signatory or sender thereof).  The Administrative Agent also may rely, and shall
not incur any liability for relying, upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person (whether or not
such Person in fact meets the requirements set forth herein for being the
signatory or sender thereof), and may act upon any such statement prior to
receipt of written confirmation thereof.  The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.


The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Administrative Agent.


Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Borrower.  Upon any such
resignation, the Required Lenders shall have the right, subject to the consent
of the Borrower (other than during the existence of an Event of Default under
clause (a), (b), (i) or (j) of Article VII), which consent of the Borrower shall
not be unreasonably withheld, delayed, or conditioned, to appoint a successor. 
If no successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation, then the retiring Administrative Agent
may (in consultation with, and (unless an Event of Default of the types
described in paragraph (i) or (j) of Article VII with respect to the Borrower
has occurred and is continuing) with the consent of the Borrower, which consent
may not be unreasonably withheld), on behalf of the Lenders and the Issuing
Banks, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank.  Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder.  The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 10.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.
 
71

--------------------------------------------------------------------------------

 
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender, or any of the Related Parties of any of the foregoing, and based
on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any related agreement or any document
furnished hereunder or thereunder.


Each Lender, by delivering its signature page to this Agreement, or to an
Assignment and Assumption or any other document pursuant to which it shall
become a Lender hereunder, shall be deemed to have acknowledged receipt of and
consented to each document delivered to, or required to be approved by or
satisfactory to, the Administrative Agent or the Lenders on or prior to the date
on which such Lender becomes a Lender.


Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of the Administrative Agent, its Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that at least one of the following is and will be true: (i) such Lender
is not using “plan assets” (within the meaning of the Plan Asset Regulations) of
one or more Benefit Plans in connection with the Loans or the Commitments, (ii)
the transaction exemption set forth in one or more PTEs, such as PTE 84-14 (a
class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement, and the conditions
for exemptive relief thereunder are and will continue to be satisfied in
connection therewith (iii) (A) such Lender is an investment fund managed by a
“Qualified Professional Asset Manager” (within the meaning of Part VI of PTE
84-14), (B) such Qualified Professional Asset Manager made the investment
decision on behalf of such Lender to enter into, participate in, administer and
perform the Loans, the Commitments and this Agreement, (C) the entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement or (iv) such other
representation, warranty and covenant as may be agreed in writing between the
Administrative Agent and such Lender.


In addition, unless either (1) clause (i) in the immediately preceding paragraph
is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with clause (iv) in the
immediately preceding paragraph, such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person
 
72

--------------------------------------------------------------------------------



ceases being a Lender party hereto, for the benefit of, the Administrative Agent
and each other Arranger and their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that none of the Administrative Agent or any Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
involved in the Loans, the Letters of Credit, the Commitments and this Agreement
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto).


The Administrative Agent and each Arranger hereby informs the Lenders that each
such Person is not undertaking to provide impartial investment advice, or to
give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the Letters of
Credit, the Commitments and this Agreement, (ii) may recognize a gain if it
extended the Loans, the Letters of Credit or the Commitments for an amount less
than the amount being paid for an interest in the Loans, the Letters of Credit
or the Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.


It is agreed that the Syndication Agents and Arrangers shall, in their
capacities as such, have no duties or responsibilities under or liability in
connection with this Agreement, but all such Persons shall have the benefit of
the indemnities provided hereunder.  None of the Administrative Agent, the
Syndication Agents or the Arrangers, in their capacities as such, shall have or
be deemed to have any fiduciary relationship with any Lender.


ARTICLE IX


GUARANTEE


SECTION 9.01.     Guarantee.  In order to induce the Lenders to extend credit to
the Borrower hereunder, the Guarantor hereby irrevocably and unconditionally
guarantees the due and punctual payment of the Obligations.  The Guarantor
further agrees that the Obligations may be extended or renewed, in whole or in
part, without notice to or further assent from it, and that it will remain bound
upon its guarantee hereunder notwithstanding any such extension or renewal of
any Obligation.  This guarantee is subject to release in the manner described in
Section 9.02.


The Guarantor waives presentment to, demand of payment from and protest to the
Borrower of any of the Obligations, and also waives notice of acceptance of its
obligations and notice of protest for nonpayment.  The obligations of the
Guarantor hereunder shall not be affected by (a) the failure of any Lender to
assert any claim or demand or to enforce any right or remedy against the
Borrower under the provisions of this Agreement or otherwise; (b) any extension
or renewal of any of the Obligations; (c) any rescission, waiver, amendment or
modification of, or
 
73

--------------------------------------------------------------------------------



release from, the Obligations or any of the terms or provisions of this
Agreement; (d) the failure or delay of any Lender to exercise any right or
remedy against any other guarantor of the Obligations; (e) the failure of any
Lender to assert any claim or demand or to enforce any remedy under this
Agreement or any other agreement or instrument; (f) any default, failure or
delay, willful or otherwise, in the performance of the Obligations; or (g) any
other act, omission or delay to do any other act which may or might in any
manner or to any extent vary the risk of the Guarantor or otherwise operate as a
discharge of the Guarantor as a matter of law or equity or which would impair or
eliminate any right of the Guarantor to subrogation.


The Guarantor further agrees that its guarantee hereunder constitutes a promise
of payment when due, subject to applicable periods of grace (whether or not any
bankruptcy or similar proceeding shall have stayed the accrual or collection of
any of the Obligations or operated as a discharge thereof) and not merely of
collection, and waives any right to require that any resort be had by any
Lender, the Administrative Agent or any Issuing Bank to any balance of any
deposit account or credit on the books of any Lender, the Administrative Agent
or any Issuing Bank in favor of the Borrower or any Subsidiary or any other
Person.


The obligations of the Guarantor hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, and shall not
be subject to any defense or setoff, counterclaim, recoupment or termination
whatsoever, by reason of the invalidity, illegality or unenforceability of the
Obligations, any impossibility in the performance of the Obligations or
otherwise.


The Guarantor further agrees that its obligations hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Obligation is rescinded or must otherwise be restored by
any Lender upon the bankruptcy or reorganization of the Borrower or otherwise.


In furtherance of the foregoing and not in limitation of any other right which
any Lender, the Administrative Agent or any Issuing Bank may have at law or in
equity against the Guarantor by virtue hereof, upon the failure of the Borrower
to pay any Obligation when and as the same shall become due, whether at
maturity, by acceleration, after notice of prepayment or otherwise, the
Guarantor hereby promises to and will, upon receipt of written demand by the
Administrative Agent, forthwith pay, or cause to be paid, to the Administrative
Agent, for distribution to the Lenders, the Administrative Agent or the Issuing
Banks, as appropriate, in cash an amount equal to the unpaid principal amount of
such Obligation.


Upon payment in full by the Guarantor of any Obligation of the Borrower, each
Lender shall, in a reasonable manner, assign to the Guarantor, as applicable,
the amount of such Obligation owed to such Lender and so paid, such assignment
to be pro tanto to the extent to which the Obligation in question was discharged
by the Guarantor or make such disposition thereof as the Guarantor shall direct
(all without recourse to any Lender and without any representation or warranty
by any Lender).  Upon payment by the Guarantor of any sums as provided above,
all rights of the Guarantor against the Borrower arising as a result thereof by
way of right of subrogation or otherwise shall in all respects be subordinated
and junior in right of payment to the prior indefeasible payment in full of all
the Obligations owed by the Borrower to the Lenders.
 
74

--------------------------------------------------------------------------------

 
SECTION 9.02.     Release of Guarantee.  Notwithstanding anything in this
Agreement to the contrary, in the event that (a) all of the capital stock in the
Guarantor is disposed to a Person other than the Borrower or a Subsidiary in a
transaction not prohibited by any covenant contained in this Agreement (other
than any such disposition that constitutes or occurs as part of a transfer or
conveyance of the consolidated assets of the Borrower substantially as an
entirety) or (b) at any time the Guarantor ceases to be an obligor (either
directly or as a guarantor) in respect of any Capital Markets Debt, then, in
each case, the guarantee of the Guarantor set forth in Section 9.01 shall be
automatically released (it being understood that such release will not require
any Lender consent and may occur concurrently with any repayment of Capital
Markets Debt or release of a guarantee of other Capital Markets Debt).  Subject
to Section 10.05, the guarantee of the Guarantor set forth in Section 9.01 shall
also be automatically released on the first date on which no principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement shall be outstanding and unpaid, all Letters of Credit shall have
expired or been canceled and all Commitments shall have terminated.  Any release
of the Guarantor pursuant to this Section shall be irrevocable.  The
Administrative Agent shall, promptly upon the request of the Borrower, confirm
in writing any release of the Guarantor pursuant to this Section.


ARTICLE X


MISCELLANEOUS


SECTION 10.01.     Notices.  (a)  Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by Electronic Transmission, as
follows:


(i)   if to the Borrower, to Northrop Grumman Corporation, 2980 Fairview Park
Drive, Falls Church, VA 22042, Attention of Assistant Treasurer
(Corporate.Treasury@ngc.com);


(ii)    if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 500 Stanton-Christiana Road, OPS2, 3rd Floor, Newark, DE
19713, United States, Attention of Robert Madak (Fax No. 302-634-1028 or
robert.madak@jpmorgan.com), with a copy to JPMorgan Chase Bank, N.A., 383
Madison Avenue, New York, NY 10179, Attention of Robert Kellas (Fax No.
212-270-5100 or robert.kellas@jpmorgan.com); and


(iii)   if to any other Lender or Issuing Bank, to it at its address (or fax
number or e-mail) set forth in its Administrative Questionnaire.


(b)     Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by electronic communications pursuant to
procedures approved by the Administrative Agent or the applicable Issuing Bank
(as the case may be); provided that the foregoing shall not apply to notices
under Article II to any Lender or Issuing Bank if such Lender or Issuing Bank,
as applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication.
 
75

--------------------------------------------------------------------------------

 
(c)     Any party hereto may change its address, fax number or e-mail for
notices and other communications hereunder by notice to the other parties
hereto.  Notices sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received;
notices sent by fax or email shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next business day
for the recipient); and, unless the Administrative Agent otherwise prescribes
(and, as to any notices or other communications to or by any Loan Party, the
Borrower agrees thereto), (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgment
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgment); provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient; and (ii)
notices or communications posted to an Internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its e-mail
address as described in the foregoing clause (i) of notification that such
notice or communication is available and identifying the website address
therefor.


(d)     Each Lender and Issuing Bank is responsible for providing prompt notice
to the Administrative Agent of any changes to the information set forth in its
Administrative Questionnaire.


SECTION 10.02.     Waivers; Amendments.  (a)  No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in  exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent, the Issuing Banks and the
Lenders hereunder are cumulative and are not exclusive of any rights or remedies
that they would otherwise have.  No waiver of any provision of this Agreement or
consent to any departure by any Loan Party therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.  Without limiting the generality
of the foregoing, the making of a Loan or issuance of a Letter of Credit shall
not be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time.


(b)     Except as set forth in paragraphs (c) and (d) below or in Section
2.08(d), 2.13(b) or 2.20, neither this Agreement nor any provision hereof may be
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Borrower and the Required Lenders or by the Borrower
and the Administrative Agent with the consent of the Required Lenders or, with
respect to any waiver, amendment or modification of Article IX hereof, by the
Loan Parties and the Administrative Agent with the consent of the Required
Lenders; provided that no such agreement shall (i) increase the Commitment of
any Lender without the written consent of such Lender (it being understood that
a waiver, amendment or modification of any condition precedent set forth in
Section 4.02 or of any covenant or Default shall not constitute an increase of
any Commitment of any Lender), (ii) reduce the principal amount of any Loan or
 
76

--------------------------------------------------------------------------------



LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender adversely affected
thereby, provided that, for the avoidance of doubt, a modification of the
definition of “Credit Default Swap Spread” that does not decrease fees, interest
or other payments to the Lenders shall only require the consent of the Required
Lenders, provided further that only the consent of the Required Lenders shall be
necessary to waive any obligation of the Borrower to pay interest at the default
rate or change the amount of the default rate specified in Section 2.12(d),
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender adversely affected thereby (it being understood that the waiver of
any Default shall not constitute a postponement, reduction, waiver or excuse of
any payment of principal, interest, fees or other amounts), provided that only
the consent of the Required Lenders shall be necessary to waive any obligation
of the Borrower to pay interest at the default rate or change the amount of the
default rate specified in Section 2.12(d), (iv) change Section 2.17(b) or
2.17(c) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change any of the
provisions of this paragraph or the definition of “Required Lenders” or any
other provision hereof specifying the number or percentage of Lenders required
to waive, amend or modify any rights hereunder or make any determination or
grant any consent hereunder, without the written consent of each Lender;
provided that, with the consent of the Required Lenders, the provisions of this
paragraph and the definition of the term “Required Lenders” may be amended to
include references to any new class of loans or commitments permitted to be
created under this Agreement (or to lenders extending such loans or
commitments), or (vi) release the Guarantor from its obligations under
Article IX (other than as provided for in Section 9.02), without the written
consent of each Lender; provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent or
any Issuing Bank hereunder without the prior written consent of the
Administrative Agent or such Issuing Bank, as the case may be.


(c)     In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all the Lenders or
all the affected Lenders, if the consent of Lenders representing the Required
Lenders to such Proposed Change is obtained, but the consent of any other Lender
is not obtained (any such Lender whose consent is not obtained as described in
this paragraph being referred to as a “Non-Consenting Lender”), then the
Borrower shall have the right, but shall not be obligated, to replace such
Non-Consenting Lender in accordance with the procedures set forth in Section
2.18(b).


(d)     Notwithstanding any other provision hereof to the contrary:


(i)     any provision of this Agreement may be amended by an agreement in
writing entered into by the Borrower and the Administrative Agent, without the
need of consent of any other Person, to cure any obvious error or any ambiguity,
omission, defect or inconsistency of a technical nature so long as the Lenders
shall have received at least five Business Days’ prior written notice thereof
and the Administrative Agent shall not have received, within five Business Days
of the date of such notice to the Lenders, a written notice from the Required
Lenders stating that the Required Lenders object to such amendment;
77

--------------------------------------------------------------------------------

 
(ii)    the LC Commitment of any Issuing Bank may be amended by an agreement in
writing entered into by the Borrower and such Issuing Bank, without the need of
consent of any other Person;


(iii)   an amendment to Annex I to this Agreement contemplated by Annex I may be
made pursuant to an agreement or agreements in writing entered into by the
Borrower, the Administrative Agent and the Required Lenders; and


(iv)  no consent with respect to any amendment, waiver or other modification of
this Agreement or any other Loan Document shall be required of (A) any
Defaulting Lender, except with respect to any amendment, waiver or other
modification referred to in clause (i), (ii) or (iii) of paragraph (b) above and
then only in the event such Defaulting Lender shall be affected by such
amendment, waiver or other modification, or (B) in the case of any amendment,
waiver or other modification referred to in paragraph (b) above, any Lender that
receives payment in full of the principal of and interest accrued on each Loan
made by, and all other amounts owing to, such Lender or accrued for the account
of such Lender under this Agreement at the time such amendment, waiver or other
modification becomes effective and whose Commitment terminates by the terms and
upon the effectiveness of such amendment, waiver or other modification.


(e)     The Administrative Agent may, but shall have no obligation to, with the
concurrence of any Lender, execute amendments, waivers or other modifications on
behalf of such Lender.  Any amendment, waiver or other modification effected in
accordance with this Section shall be binding upon each Person that is at the
time thereof a Lender and each Person that subsequently becomes a Lender.


SECTION 10.03.     Expenses; Indemnity; Damage Waiver.  (a)  The Borrower shall
reimburse (i) all reasonable and documented out-of-pocket expenses incurred by
the Administrative Agent and its Affiliates, including the reasonable and
documented fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the administration of this Agreement and any
amendments, modifications or waivers of the provisions hereof, in each case
whether or not the Transactions are consummated, provided that the Borrower will
not be liable for the fees, charges and disbursements of more than one firm of
counsel (and, if reasonably deemed necessary by the Administrative Agent, one
firm of local counsel in each relevant jurisdiction), (ii) all reasonable and
documented out-of-pocket expenses incurred by any Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder, provided that the Borrower will not be liable
for the fees, charges and disbursements of more than one firm of counsel (and,
if reasonably deemed necessary by the relevant Issuing Bank, one firm of local
counsel in each relevant jurisdiction), and (iii) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, any Issuing Bank or
any Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights under or in connection with this
Agreement, including its rights under this Section, or in connection with the
Loans made or Letters of Credit issued hereunder, including all such reasonable
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit, provided that the
Borrower will not be liable for the
 
78

--------------------------------------------------------------------------------



fees, charges and disbursements of more than one firm of counsel (and, if
reasonably deemed necessary by the Administrative Agent, one firm of local
counsel in each relevant jurisdiction) for the Administrative Agent, the Issuing
Banks and the Lenders taken as a whole, except that, in the case of an actual or
perceived conflict of interest where the Person affected by such conflict
informs the Borrower of such conflict, the Borrower will be responsible for the
reasonable and documented out-of-pocket fees, charges and disbursements of one
additional firm of counsel (and, if reasonably deemed necessary by such Persons,
one additional firm of such local counsel in each other relevant jurisdiction)
for each group of affected Persons that are similarly situated.


(b)     The Borrower shall indemnify the Administrative Agent, each Issuing Bank
and each Lender, and each Related Party (including each Arranger) of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the reasonable and documented fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the arrangement and the syndication of the credit facilities
provided for herein, the execution and delivery of this Agreement or any
agreement or instrument contemplated hereby, the performance by the parties
hereto of their respective obligations hereunder or the consummation of the
Transactions, (ii) any Loan or Letter of Credit or the use of the proceeds
therefrom (including any refusal by any Issuing Bank to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit), or
(iii) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto and
regardless of whether such matter is initiated by a third party or by the
Borrower or any Affiliate thereof; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses shall have resulted from (A) the gross
negligence, willful misconduct or bad faith of such Indemnitee or any of its
Related Parties, as determined by a court of competent jurisdiction in a final
non-appealable judgment, (B) a material breach by such Indemnitee or any of its
Related Parties of this Agreement, or (C) claims of one or more Indemnitee
against another Indemnitee (other than claims against the Administrative Agent,
other named agents or the Arrangers in their capacities as such) and not
involving any act or omission of the Borrower or any of its Subsidiaries;
provided that the Borrower will not be liable for the fees, charges and
disbursements of more than one firm of counsel for the Indemnitees as a whole
(and, if reasonably deemed necessary by the Indemnitees, one firm of local
counsel in each other relevant jurisdiction for the Indemnitees as a whole),
except that, in the case of an actual or perceived conflict of interest where
any Indemnitee affected by such conflict informs the Borrower of such conflict,
the Borrower will be responsible for the reasonable and documented fees, charges
and disbursements of one additional firm of counsel (and, if reasonably deemed
necessary by such Indemnitees, one additional firm of such local counsel in each
other relevant jurisdiction) for each group of affected Indemnitees that are
similarly situated.  Each Indemnitee shall be obligated to refund and return
promptly any and all amounts actually paid by the Borrower to such Indemnitee
under this paragraph for any losses, claims, damages, penalties, liabilities or
expenses to the extent such Indemnitee is subsequently determined, by a court of
competent jurisdiction by final and nonappealable judgment, to not be entitled
to payment of such amounts in accordance with the terms of this paragraph.  This
paragraph shall not apply with respect to Taxes other than any Taxes that
represent losses, claims or damages arising from any non-Tax claim.
 
79

--------------------------------------------------------------------------------

 
(c)     To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent or any Issuing Bank under paragraph (a)
or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent, such Issuing Bank, or such Related Party, as the case may
be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, shall have been
incurred by or asserted against the Administrative Agent or such Issuing Bank in
its capacity as such.


(d)     To the extent permitted by applicable law, the Borrower and each
Indemnitee shall not assert, and each hereby waives, any claim against any
Indemnitee or the Borrower or any of its Subsidiaries, as applicable, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with or
as a result of this Agreement or any agreement or instrument contemplated
hereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof; provided that nothing in this paragraph shall affect the
obligations of the Borrower under paragraph (b) above.


(e)     All amounts due under this Section shall be payable promptly after
written demand therefor, together with reasonable detail and supporting
documentation.


SECTION 10.04.     Successors and Assigns.  (a)  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Bank that issues any Letter of Credit), provided that
(i) except in accordance with Section 6.02, the Borrower may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section (and any attempted assignment or transfer not in compliance with the
terms of this Section shall be null and void).  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of any Issuing Bank that issues any Letter of Credit),
Participants (but only to the extent expressly provided for in paragraph (c) of
this Section) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the Issuing Banks and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.


(b)     (i)  Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (other than a natural person or a
Defaulting Lender) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it) with the prior written consent (such consent not to be
unreasonably withheld) of:


(A)     the Borrower; provided that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, or,
if an Event of Default described in clause (a), (b), (c) or, with respect to the
Borrower, (i) or (j) of Article VII has occurred and is continuing, any other
assignee; provided further that the Borrower, in
80

--------------------------------------------------------------------------------

 
determining whether to give such consent, may reasonably consider, without
limitation, the financial capability, the financial rating and location of a
proposed assignee and any prior business relationships between the Borrower and
a proposed assignee, provided that such determination shall be made by the
Borrower in good faith and after consideration of all relevant factors; and


(B)     the Administrative Agent and each Issuing Bank; provided that (x) no
consent of the Administrative Agent shall be required for an assignment of a
Commitment to an assignee that is a Lender with a Commitment immediately prior
to giving effect to such assignment and (y) no consent of any Issuing Bank shall
be required for an assignment of a Competitive Loan.


(ii)     Each Assignment and Assumption shall be subject to the following
additional conditions:


(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $10,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent; provided that no such
consent of the Borrower shall be required if an Event of Default described in
clause (a), (b), (c) or, with respect to the Borrower, (i) or (j) of Article VII
has occurred and is continuing;


(B)     each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement; provided that this clause shall not apply to rights in respect
of outstanding Competitive Loans;


(C)     the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;


(D)     the assignee, if it is not already a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain MNPI) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable law, including Federal, State and foreign securities laws and such
assignee shall maintain the confidentiality of any Information it receives in
accordance with Section 10.12; and
 
81

--------------------------------------------------------------------------------

 
(E)      the assignee shall have executed and delivered to the Administrative
Agent and to the Borrower a Confidentiality Agreement.


(iii)  Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.14, 2.15, 2.16 and 10.03).  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 10.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.


(iv)  The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption and Confidentiality Agreement delivered to it and records of the
names and addresses of the Lenders, and the Commitment of, and principal amount
(and stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent, the Issuing Banks and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrower, any
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.


(v)   Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, (unless the assignee is already a Lender)
the assignee’s completed Administrative Questionnaire and a Confidentiality
Agreement, the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register.  No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.


(c)      (i) Any Lender may, without the consent of the Borrower, the
Administrative Agent or any Issuing Bank, sell participations to one or more
banks or other entities (other than a natural person or a Defaulting Lender) (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it) in compliance with this Section 10.04; provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely
 
82

--------------------------------------------------------------------------------



responsible to the other parties hereto for the performance of such obligations,
(C) the Borrower, the Administrative Agent, the Issuing Banks and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
(D) such Lender shall not provide any information to the Participant concerning
the Borrower and its Subsidiaries, the disclosure of which would be prohibited
by Section 10.12, unless the Participant has executed a Confidentiality
Agreement and delivered a copy thereof to the Borrower and the Administrative
Agent and the Borrower has expressly consented to the delivery of confidential
information to such Participant.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 10.02(b) that directly affects such
Participant. Subject to paragraph (c)(ii) of this Section, the Borrower agrees
that each Lender shall be entitled to make a claim against the Borrower on
behalf of any Participant to whom it has sold participations for the benefits of
Sections 2.14, 2.15 and 2.16 (subject to the requirements and limitations
therein, including the requirements under Section 2.16(f) (it being understood
that the documentation required under Section 2.16(f) shall be delivered to the
participating Lender)). Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 2.18(b) with respect to any
Participant. Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under this Agreement) except to the
extent that such disclosure is necessary to establish that such Commitment,
Loan, Letter of Credit or other obligation is in registered form under Treasury
Regulation Section 5f.103-1(c).  The entries in the Participant Register shall
be conclusive absent manifest error, and such Lender shall treat each Person
whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.


(ii)   A Participant shall not be entitled to receive any greater payment under
Section 2.14 or 2.16 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent.  A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.16 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.16(f) as
though it were a Lender.


(d)     Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other central bank, and this Section shall not apply to any such
pledge or assignment of a security interest; provided that
83

--------------------------------------------------------------------------------



no such pledge or assignment of a security interest shall release a Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.


SECTION 10.0     Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated.  Notwithstanding the foregoing or anything else to the contrary
set forth in this Agreement, in the event that, in connection with the
refinancing or repayment in full of the credit facility provided for herein, an
Issuing Bank shall have provided to the Administrative Agent a written consent
to the release of the Lenders from their obligations hereunder with respect to
any Letter of Credit issued by such Issuing Bank (whether as a result of the
obligations of the Borrower (and any other account party) in respect of such
Letter of Credit having been collateralized in full by a deposit of cash with
such Issuing Bank, or being supported by a letter of credit that names such
Issuing Bank as the beneficiary thereunder, or otherwise), then from and after
such time such Letter of Credit shall cease to be a “Letter of Credit”
outstanding hereunder for all purposes of this Agreement and the other Loan
Documents (including for purposes of determining whether the Borrower is
required to comply with Articles V and VI hereof, but excluding Sections 2.14,
2.15, 2.16, 10.03, 10.14 and 10.16, any expense reimbursement or indemnity
provisions set forth in any other Loan Document and any other provisions of this
Agreement that expressly survive the termination hereof), and the Lenders shall
be deemed to have no participations in such Letter of Credit, and no obligations
with respect thereto, under Section 2.05(d) or 2.05(e).  In addition,
notwithstanding anything to the contrary set forth in this Agreement or any
other Loan Document, in the event that on the Maturity Date any Letter of Credit
shall be a Backstopped Letter of Credit, then, unless on such date any
unreimbursed LC Disbursement shall have been outstanding thereunder, such Letter
of Credit shall cease to be a “Letter of Credit” outstanding hereunder for all
purposes of this Agreement and the other Loan Documents (including for purposes
of determining whether the Borrower is required to comply with Articles V and VI
hereof, but excluding Sections 2.14, 2.15, 2.16, 10.03, 10.14, 10.16 and any
expense reimbursement or indemnity provisions set forth in any other Loan
Document and any other provisions of this Agreement that expressly survive the
termination hereof), and the Lenders shall be deemed to have no participations
in such Letter of Credit, and no obligations with respect thereto, under Section
2.05(d) or 2.05(e).  The provisions of Sections 2.14, 2.15, 2.16, 10.03, 10.14
and 10.16 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the Transactions, the repayment of the Loans,
the expiration or termination of the Letters of Credit and the Commitments or
the termination of this Agreement or any provision hereof.


SECTION 10.06.   Counterparts; Integration; Effectiveness.  This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single
84

--------------------------------------------------------------------------------



contract.  This Agreement, the Issuing Bank Agreements and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties hereto relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof, including the commitments of the
Lenders and, if applicable, their Affiliates under any commitment letter entered
into in connection with the credit facilities established hereunder and any
commitment advices submitted in connection therewith.  Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Delivery of an executed counterpart of a signature page
of this Agreement by Electronic Transmission shall be effective as delivery of a
manually executed counterpart of this Agreement.


SECTION 10.07.   Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.


SECTION 10.08.   No Reliance on Margin Stock.  Each of the Lenders represents to
the Administrative Agent and the other Lenders that it in good faith is not
relying upon any Margin Stock as collateral in the extension or maintenance of
the credit provided for in this Agreement.


SECTION 10.09.   Governing Law; Jurisdiction; Consent to Service of Process. 
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.


(b)     Each of the parties to this Agreement hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the United States District Court of the Southern District of New
York and of the Supreme Court of the State of New York sitting in New York
County, and any appellate court from any thereof, in any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding shall be heard and determined
exclusively in such United States District Court or, if that court does not have
subject matter jurisdiction, such Supreme Court.  Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.


(c)     Each of the parties to this Agreement hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any court referred to in paragraph (b) of this Section.  Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
 
85

--------------------------------------------------------------------------------

 
(d)     Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 10.01.  Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.


SECTION 10.10.   WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.


SECTION 10.11.   Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.


SECTION 10.12.   Confidentiality.  Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, members, partners, trustees, officers, employees and
agents, including accountants, legal counsel and other advisors (collectively,
the “Representatives”), on a need to know basis (it being understood that any
Representative to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential in accordance with the terms of this Section), (b) to the extent
requested by any regulatory authority (including (i) any self-regulatory
authority, such as the National Association of Insurance Commissioners and (ii)
in connection with a pledge or assignment permitted under Section 10.04(d)),
(c) to the extent required by applicable laws or regulations or by any subpoena
or similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(f) to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, (ii) any
actual or prospective counterparty (or its advisors) designated by the Loan
Parties to any swap or derivative transaction relating to the Borrower and its
obligations or (iii) any credit insurance provider relating to the Borrower and
its obligations under this Agreement, provided that such actual or prospective
assignee, Participant, counterparty or credit insurance provider first executes
and delivers to the Borrower a Confidentiality Agreement, (g) with the written
consent of the Borrower acting through a Financial Officer or (h) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section or (ii) becomes available to the Administrative Agent,
any Issuing Bank or any Lender on a nonconfidential basis from a source other
than the Borrower, any of its Subsidiaries or their Representatives, provided
that the Administrative Agent, the applicable Lender or the applicable Issuing
Bank shall, in connection with any disclosure pursuant to clause (b) or (c)
above (other than disclosure made in the course of a bank examination or any
regulatory
 
86

--------------------------------------------------------------------------------



or self-regulatory examinations), give to the Borrower any notice that it is not
prohibited from providing of the requirement of such disclosure.  Each of the
Administrative Agent, the Issuing Banks and the Lenders agrees that it shall be
responsible for any breach of this Section that results from the actions or
omissions of its Representatives.  For the purposes of this Section.
“Information” means all information received from or on behalf of the Borrower
relating to the Borrower, its Subsidiaries or their respective businesses, other
than any such information that is available to the Administrative Agent, any
Issuing Bank or any Lender on a nonconfidential basis prior to disclosure by the
Borrower, any of its Subsidiaries or their Representatives.


SECTION 10.13.   Interest Rate Limitation.  Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the NYFRB Rate to the date of repayment, shall have
been received by such Lender.


SECTION 10.14.   Conversion of Currencies.  (a)  If, for the purpose of
obtaining judgment in any court, it is necessary to convert a sum owing
hereunder in one currency into another currency, each party hereto agrees, to
the fullest extent that it may effectively do so, that the rate of exchange used
shall be that at which in accordance with normal banking procedures in the
relevant jurisdiction the first currency could be purchased with such other
currency on the Business Day immediately preceding the day on which final
judgment is given.


(b)    The obligations of the Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss.  The obligations of the Borrower
contained in this Section shall survive the termination of this Agreement and
the payment of all other amounts owing hereunder.


SECTION 10.15.    USA PATRIOT Act Notice.  Each Lender and the Administrative
Agent (for itself and not on behalf of any Lender) hereby notifies the Borrower
and the Guarantor that pursuant to the requirements of the USA PATRIOT Act, it
is required to obtain, verify and record information that identifies the
Borrower and the Guarantor, which information includes the name and address of
the Borrower and the Guarantor and other information that will
 
87

--------------------------------------------------------------------------------

 
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower and the Guarantor in accordance with the USA PATRIOT Act.


SECTION 10.16.     No Fiduciary Relationship.  The Borrower acknowledges and
agrees, and acknowledges its Subsidiaries’ understanding, that no Lender Party
will have any obligations except those obligations expressly set forth herein
and in the other Loan Documents and each Lender Party is acting solely in the
capacity of an arm’s length contractual counterparty to the Loan Parties with
respect to the Loan Documents and the transaction contemplated therein and not
as a financial advisor or a fiduciary to, or an agent of, any Loan Party or any
other Person.  The Borrower agrees that it will not assert any claim against any
Lender Party based on an alleged breach of fiduciary duty by such Lender Party
in connection with this Agreement and the transactions contemplated hereby. 
Additionally, the Borrower acknowledges and agrees that no Lender Party is
advising the Borrower as to any legal, tax, investment, accounting, regulatory
or any other matters in any jurisdiction.  The Borrower shall consult with its
own advisors concerning such matters and shall be responsible for making its own
independent investigation and appraisal of the transactions contemplated hereby,
and the Lender Parties shall have no responsibility or liability to the Borrower
with respect thereto.


The Borrower further acknowledges and agrees, and acknowledges its Subsidiaries’
understanding, that each Lender Party, together with its Affiliates, is a full
service securities or banking firm engaged in securities trading and brokerage
activities as well as providing investment banking and other financial
services.  In the ordinary course of business, any Lender Party may provide
investment banking and other financial services to, and/or acquire, hold or
sell, for its own accounts and the accounts of customers, equity, debt and other
securities and financial instruments (including bank loans and other
obligations) of, the Borrower and other companies with which the Borrower may
have commercial or other relationships.  With respect to any securities and/or
financial instruments so held by any Lender Party or any of its customers, all
rights in respect of such securities and financial instruments, including any
voting rights, will be exercised by the holder of the rights, in its sole
discretion.


In addition, the Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Lender Party and its Affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which the Borrower and its
Subsidiaries may have conflicting interests regarding the transactions described
herein and otherwise.  No Lender Party will use confidential information
obtained from the Borrower, any of its Subsidiaries or any of their respective
Related Parties by virtue of the transactions contemplated by the Loan Documents
or its other relationships with the Borrower in connection with the performance
by such Lender Party of services for other companies, and no Lender Party will
furnish any such information to other companies.  The Borrower also acknowledges
that no Lender Party has any obligation to use in connection with the
transactions contemplated by the Loan Documents, or to furnish to the Borrower,
confidential information obtained from other companies.


SECTION 10.17.     Non-Public Information.  Each Lender acknowledges that all
information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to or in connection with, or in
the course of administering, this Agreement will be syndicate-level information,
which may contain MNPI.  Each Lender represents
 
88

--------------------------------------------------------------------------------



to the Borrower and the Administrative Agent that (a) it has developed
compliance procedures regarding the use of MNPI and that it will handle MNPI in
accordance with such procedures and applicable law, including Federal, state and
foreign securities laws, (b) it has identified in its Administrative
Questionnaire a credit contact who may receive information that may contain MNPI
in accordance with its compliance procedures and applicable law, including
Federal, state and foreign securities laws and (c) it will maintain the
confidentiality of any MNPI it receives in accordance with Section 10.12.


SECTION 10.18.     Markit Data.  (a)  JPMorgan, in any capacity, whether in an
individual capacity or as Administrative Agent or as a Lender or otherwise,
shall receive data from Markit with respect to credit default swap spreads and
agrees in such capacity to provide to Persons identified by each Lender and, if
JPMorgan is no longer the Administrative Agent, to the Administrative Agent
(“Designated Users”) such data, including any accompanying written notice or
supporting information from Markit (together, the “Markit Data”), via email,
log-in or other means of communication at the discretion of JPMorgan.  JPMorgan
shall have all of the rights, benefits and protections of the Administrative
Agent provided for in Article VIII when acting in such capacity with respect to
the provision of any Markit Data.


(b)     For the avoidance of doubt, any Designated User shall only access and
use the Markit Data for the purposes specified in this Agreement on behalf of
the respective Lender or, if applicable, the Administrative Agent and shall be
required by such Lender, and if applicable, the Administrative Agent, to comply
with the terms of this Section.  Each Lender and, if applicable, the
Administrative Agent, hereby agrees, without limiting Markit’s or JPMorgan’s
other rights and remedies, that it is responsible for and liable for any breach
of any of the provisions of this Section by its respective Designated Users.


(c)     Each Lender acknowledges that all copyright, database rights, trade
marks, patents, rights of privacy or publicity and other proprietary or
intellectual property rights (including all models, software, data and any
materials) comprised in all or any of the Markit Data, or their provision, and
all enhancements, modifications or additional services thereto, are and will be
the exclusive property of Markit.  Except as provided under this Agreement, each
Lender agrees that it will not use the same (including copying, reverse
engineering or, except as otherwise required by law or regulation, disclosing it
to any Person, for any purpose whatsoever) and will not remove or deface any
trademarks associated with the Markit Data. Each Lender acknowledges that the
Markit Data was developed, compiled, prepared, revised, selected and arranged by
Markit and others (including certain information sources (each a “Data
Provider”)) through the application of methods and standards of judgment
developed and applied through the expenditure of substantial time, effort and
money, and constitute valuable intellectual property and trade secrets of
Markit.  Each Lender shall make reasonable efforts to comply, at Markit’s
expense, with all reasonable written requests made by JPMorgan (upon Markit’s
written requests to JPMorgan) to protect any contractual, statutory and common
law rights in the Markit Data.


(d)     Each Lender acknowledges that none of Markit, JPMorgan, their respective
Affiliates or any Data Provider makes any warranty, express or implied, as to
the accuracy or completeness of the Markit Data or as to the results to be
attained by any Lender or others from the use of the Markit Data.  Each Lender
hereby acknowledges that there are no express or implied warranties of title,
merchantability or fitness for a particular purpose or use, and that it has not
 
89

--------------------------------------------------------------------------------



relied upon any warranty, guaranty or representation made by Markit, JPMorgan,
their respective Affiliates or any Data Provider.


(e)     None of Markit and its Affiliates (except in the event of fraud, gross
negligence or willful misconduct on the part of Markit or its Affiliates), any
Data Provider or JPMorgan and its affiliates shall in any way be liable to any
Lender or any client of any Lender for any inaccuracies, errors or omissions,
regardless of cause, in the Markit Data provided hereunder or for any damages
(whether direct or indirect) resulting therefrom.  Without limiting the
foregoing, Markit and JPMorgan shall have no liability whatsoever to any Lender
or client of a Lender, whether in contract (including under an indemnity), in
tort (including negligence), under a warranty, under statute or otherwise, in
respect of any loss or damage suffered by such Lender or client as a result of
or in connection with any opinions, recommendations, forecasts, judgments, or
any other conclusions, or any course of action determined, by such Lender or any
client of such Lender, based on the Markit Data.  To the extent permitted by
law, none of Markit, JPMorgan or their respective Affiliates shall be liable for
any loss of profits or revenue or any indirect or consequential losses or
damages whatsoever incurred, whether or not it has been advised in advance of
the possibility of any such loss.


(f)     Each Lender acknowledges that it or its employees may, in the course of
performing such Lender’s responsibilities under this Agreement, be exposed to or
acquire information which is proprietary or confidential to Markit or to third
parties to whom Markit owes a duty of confidentiality.  Markit’s and such third
parties’ confidential information means the Markit Data and any related
materials provided by Markit through JPMorgan to each Lender and the
Administrative Agent under this Agreement. Each Lender agrees to hold Markit’s
and such third parties’ confidential information in confidence to the same
extent and in the same manner as such Lender is required to hold the Borrower’s
information confidential pursuant to Section 10.12 and agrees that it will
follow procedures which are intended to put any transferee of such confidential
information on notice that such confidential information may not be used for any
other purposes except as contemplated herein.  It is understood and agreed that
in the event of a breach of confidentiality, damages may not be an adequate
remedy and that JPMorgan shall be entitled to injunctive relief to restrain any
such breach, threatened or actual.  The Lenders and the Administrative Agent are
entitled to disclose and use the Markit Data in the normal course of their
business as it relates to this Agreement, including but not limited to
disclosing such information to ratings agencies, league table providers and
prospective assignees and participants; provided that all communication
involving Information shall be subject to the confidentiality provisions of
Section 10.12.


(g)     The Borrower acknowledges that each of JPMorgan and the other Lenders
from time to time may conduct business with and may be a shareholder of Markit
and that each of JPMorgan and the other Lenders may have from time to time the
right to appoint one or more directors to the board of directors of Markit.


SECTION 10.19.  Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties hereto,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down
 
90

--------------------------------------------------------------------------------



and Conversion Powers of an EEA Resolution Authority and agrees and consents to,
and acknowledges and agrees to be bound by:


(a)     the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender party hereto that is an EEA Financial Institution;
and


(b)     the effects of any Bail-in Action on any such liability, including, if
applicable:


(i)     a reduction in full or in part or cancellation of any such liability;


(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(iii)   the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.


[The remainder of this page has been left blank intentionally]
 


91

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


NORTHROP GRUMMAN CORPORATION, as
Borrower,
 
by
  /s/ Stephen C. Movius  
Name:
Stephen C. Movius    Title:  Corporate Vice President and Treasurer 

 


NORTHROP GRUMMAN SYSTEMS
CORPORATION, as Guarantor,
 
by
  /s/ Stephen C. Movius  
Name:
Stephen C. Movius    Title:  President and Treasurer 


 

--------------------------------------------------------------------------------

 
JPMORGAN CHASE BANK, N.A.,
individually and as Issuing Bank and
Administrative Agent.
 
by
  /s/ Robert P. Kellas   
Name:
Robert P. Kellas    Title:  Executive Director 

 

--------------------------------------------------------------------------------

 
LENDER SIGNATURE PAGE TO
THE NORTHROP GRUMMAN CORPORATION
CREDIT AGREEMENT




 

Name of Institution: Wells Fargo Bank, N.A.           
by
    /s/ Adam Spreyer     
Name:
Adam Spreyer     
Title:
Director 

 
 

--------------------------------------------------------------------------------

 
LENDER SIGNATURE PAGE TO
THE NORTHROP GRUMMAN CORPORATION
CREDIT AGREEMENT




 

Name of Institution: CITIBANK, N.A.          
by
    /s/ Carolyn A. Kee    
Name:
Carolyn A. Kee    
Title:
Vice President

 
 

For any institution requiring a second signature line:          
by
         
Name:
     
Title:
 

 
 

--------------------------------------------------------------------------------

 
LENDER SIGNATURE PAGE TO
THE NORTHROP GRUMMAN CORPORATION
CREDIT AGREEMENT




 

Name of Institution: Bank of America, N.A.          
by
    /s/ Brian Lukehart    
Name:
Brian Lukehart    
Title:
Director 

 
 

--------------------------------------------------------------------------------

 
LENDER SIGNATURE PAGE TO
THE NORTHROP GRUMMAN CORPORATION
CREDIT AGREEMENT




 

Name of Institution: BNP Paribas          
by
    /s/ Richard Pace    
Name:
Richard Pace    
Title:
Managing Director

 
 

     
by
    /s/ Maria Mulic     
Name:
Maria Mulic     
Title:
Director 

 
 

--------------------------------------------------------------------------------

 
LENDER SIGNATURE PAGE TO
THE NORTHROP GRUMMAN CORPORATION
CREDIT AGREEMENT




 

Name of Institution: Credit Suisse AG, Cayman Islands Branch          
by
    /s/ John D. Toronto    
Name:
John D. Toronto    
Title:
Authorized Signatory

 
 

     
by
    /s/ Joan Park    
Name:
Joan Park    
Title:
Authorized Signatory

 
 

--------------------------------------------------------------------------------

 
LENDER SIGNATURE PAGE TO
THE NORTHROP GRUMMAN CORPORATION
CREDIT AGREEMENT




 

Name of Institution: GOLDMAN SACHS BANK USA          
by
    /s/ Ryan Durkin    
Name:
Ryan Durkin    
Title:
Authorized Signatory

 
 

--------------------------------------------------------------------------------

 
LENDER SIGNATURE PAGE TO
THE NORTHROP GRUMMAN CORPORATION
CREDIT AGREEMENT




 

Name of Institution: Mizuho Bank, Ltd.          
by
    /s/ Tracy Rahn    
Name:
Tracy Rahn    
Title:
Authorized Signatory

 
 

For any institution requiring a second signature line:          
by
         
Name:
     
Title:
 

 
 

--------------------------------------------------------------------------------

 
LENDER SIGNATURE PAGE TO
THE NORTHROP GRUMMAN CORPORATION
CREDIT AGREEMENT




 

Name of Institution: MUFG Bank, Ltd          
by
    /s/ Maria Iarriccio    
Name:
Maria Iarriccio    
Title:
Director

 
 

--------------------------------------------------------------------------------

 
LENDER SIGNATURE PAGE TO
THE NORTHROP GRUMMAN CORPORATION
CREDIT AGREEMENT




 

Name of Institution: LLOYDS BANK PLC          
by
    /s/ Daven Popat    
Name:
Daven Popat    
Title:
Senior Vice President
Transaction Execution
Category A
P003

 
 

     
by
    /s/ Tina Wong    
Name:
Tina Wong    
Title:
Assistant Manager
Transaction Execution
Category A
W011

 
 

--------------------------------------------------------------------------------

 
LENDER SIGNATURE PAGE TO
THE NORTHROP GRUMMAN CORPORATION
CREDIT AGREEMENT




 

Name of Institution: SUMITOMO MITSUI BANKING CORPORATION          
by
    /s/ James D. Weinstein    
Name:
James D. Weinstein    
Title:
Managing Director

 
 

--------------------------------------------------------------------------------

 
LENDER SIGNATURE PAGE TO
THE NORTHROP GRUMMAN CORPORATION
CREDIT AGREEMENT




 

Name of Institution: U.S. Bank National Association          
by
    /s/ Ken Gorski    
Name:
Ken Gorski    
Title:
Vice President

 
 

For any institution requiring a second signature line:          
by
         
Name:
     
Title:
 

 
 

--------------------------------------------------------------------------------

 
LENDER SIGNATURE PAGE TO
THE NORTHROP GRUMMAN CORPORATION
CREDIT AGREEMENT




 

Name of Institution: Australia and New Zealand Banking Group Limited          
by
    /s/ Robert Grillo    
Name:
Robert Grillo    
Title:
Director

 
 

--------------------------------------------------------------------------------

 
LENDER SIGNATURE PAGE TO
THE NORTHROP GRUMMAN CORPORATION
CREDIT AGREEMENT




 

Name of Institution: State Street Bank and Trust Company          
by
    /s/ Adebusola Laguda    
Name:
Adebusola Laguda    
Title:
Vice President

 
 

--------------------------------------------------------------------------------

 
LENDER SIGNATURE PAGE TO
THE NORTHROP GRUMMAN CORPORATION
CREDIT AGREEMENT




 

Name of Institution: The Bank of New York Mellon          
by
    /s/ Daniel Koller    
Name:
Daniel Koller    
Title:
Vice President

 
 

--------------------------------------------------------------------------------

 
LENDER SIGNATURE PAGE TO
THE NORTHROP GRUMMAN CORPORATION
CREDIT AGREEMENT




 

Name of Institution: THE BANK OF NOVA SCOTIA          
by
    /s/ Michael Grad    
Name:
Michael Grad    
Title:
Director

 
 

--------------------------------------------------------------------------------

 
LENDER SIGNATURE PAGE TO
THE NORTHROP GRUMMAN CORPORATION
CREDIT AGREEMENT




 

Name of Institution: UniCredit Bank AG, New York Branch          
by
    /s/ Douglas Riahi    
Name:
Douglas Riahi    
Title:
Managing Director

 
 

For any institution requiring a second signature line:          
by
    /s/ Priya Trivedi     
Name:
Priya Trivedi     
Title:
Director 

 
 

--------------------------------------------------------------------------------

 
LENDER SIGNATURE PAGE TO
THE NORTHROP GRUMMAN CORPORATION
CREDIT AGREEMENT




 

Name of Institution: First Abu Dhabi Bank USA N.V.          
by
    /s/ Pamela Sigda    
Name:
Pamela Sigda    
Title:
Country CFO

 
 

For any institution requiring a second signature line:          
by
    /s/ Nader Ghoneim    
Name:
Nader Ghoneim    
Title:
AVP, Operations

 
 